Exhibit 10.45

 

Up To $45,000,000

REVOLVING CREDIT AGREEMENT

dated as of September 6, 2018

among

COMMUNITY CHOICE FINANCIAL INC.,

THE LENDERS PARTY HERETO

and

GLAS TRUST COMPANY LLC,
as Administrative Agent

 

 

 

 



 



--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

Article I DEFINITIONS

 


2

 

 

 

1.01   Defined Terms

 


2

1.02   Terms Generally

 


35

1.03   Effectuation of Transfers

 


36

 

 

 

Article II THE CREDITS

 


36

 

 

 

2.01   Commitments

 


36

2.02   Revolving Loans and Revolving Notes

 


36

2.03   Borrowing Procedure

 


37

2.04   Evidence of Debt; Repayment of Loans

 


38

2.05   Fees

 


38

2.06   Interest on Loans

 


39

2.07   Default Interest

 


39

2.08   Termination and Reduction of Commitments

 


39

2.09   Optional Prepayment; Permitted Redemptions of Revolving Notes

 


39

2.10   Mandatory Prepayments

 


40

2.11   Increased Costs

 


41

2.12   Indemnity

 


42

2.13   Pro Rata Treatment

 


43

2.14   Sharing of Payments by Lenders

 


43

2.15   Payments; Administrative Agent’s Clawback

 


43

2.16   Taxes

 


45

2.17   Mitigation Obligations; Replacement of Lenders

 


48

2.18   Defaulting Lender

 


48

2.19   Dispute Resolution

 


50

 

 

 

Article III REPRESENTATIONS AND WARRANTIES

 


50

 

 

 

3.01   Organization; Powers

 


50

3.02   Authorization

 


50

3.03   Enforceability

 


50

3.04    Governmental Approvals

 


51

3.05    Financial Statements

 


51

3.06    No Material Adverse Change

 


51

3.07   Title to Properties; Possession Under Leases

 


51

3.08   Subsidiaries

 


51

3.09   Litigation; Compliance with Laws

 


52

3.10   Agreements

 


52

3.11   Federal Reserve Regulations

 


52

3.12   Investment Company Act

 


52

3.13   Use of Proceeds

 


52

3.14   Tax Returns

 


52

3.15   No Material Misstatements

 


53

3.16   Employee Benefit Plans

 


53

3.17   Environmental Matters

 


53





i



--------------------------------------------------------------------------------

 

 

 

3.18   Insurance

 


53

3.19   Security Documents

 


53

3.20   Location of Real Property and Leased Premises

 


54

3.21   Labor Matters

 


54

3.22    [Reserved]

 


54

3.23   Sanctioned Persons

 


54

3.24   Specified Borrower Designations and Reaffirmations

 


54

3.25   Loan Receivables

 


55

 

 

 

Article IV CONDITIONS OF LENDING

 


56

 

 

 

Article V AFFIRMATIVE COVENANTS

 


58

 

 

 

5.01   Existence; Compliance with Laws; Businesses and Properties

 


58

5.02   Insurance

 


58

5.03   Obligations and Taxes

 


59

5.04   Financial Statements, Reports, etc.

 


59

5.05   Litigation and Other Notices

 


61

5.06   Information Regarding Collateral

 


62

5.07   Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

 


62

5.08   Use of Proceeds   

 


63

5.09   Employee Benefits

 


63

5.10   Compliance with Environmental Laws

 


63

5.11   Preparation of Environmental Reports

 


63

5.12   Further Assurances

 


63

5.13   Deleveraging Transaction

 


64

5.14   Designations Under Collateral Agreement and Indentures

 


64

 

 

 

Article VI NEGATIVE COVENANTS

 


65

 

 

 

6.01   Indebtedness and Issuance of Disqualified Stock and Preferred Stock

 


65

6.02   Liens

 


69

6.03   Asset Sales

 


70

6.04   Merger, Consolidation or Sale of All or Substantially All Assets

 


71

6.05   Restricted Payments

 


71

6.06   Transactions with Affiliates

 


75

6.07   Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

 

 

6.08   Business of the Borrower and the Restricted Subsidiaries

 

 

6.09   Financial Covenants

 

 

6.10   Fiscal Yea

 

 

6.11   Designated Priority Obligations

 

 

6.12   Loan Receivables Selection Policy

 

 

6.13   Sales of Certain Consumer Loan Assets

 

 

6.14   Dormant Unrestricted Subsidiary.

 

 

ARTICLE VII EVENTS OF DEFAULT

 

 

ARTICLE VIII AGENCY

 

 

8.01   Appointment and Authority

 

 

 





ii



--------------------------------------------------------------------------------

 

 

 

8.02   Rights as a Lender

 

 

8.03   Exculpatory Provisions

 

 

8.04   Reliance by Administrative Agent

 

 

8.05   Delegation of Duties

 

 

8.06   Resignation of Administrative Agent

 

 

8.07   Non-Reliance on Administrative Agent and Other Lenders

 

 

8.08   Administrative Agent May File Proofs of Claim

 

 

8.09   Collateral and Guarantee Matters

 

 

8.10   Collateral Agreement

 

 

8.11   No Duty to Take Discretionary Action.

 

 

8.12   Bondholder Designee

 

 

ARTICLE IX MISCELLANEOUS

 

 

9.01   Notices; Effectiveness; Electronic Communication

 

 

9.02   Survival of Agreement

 

 

9.03   Successors and Assigns

 

 

9.04   Expenses; Indemnity; Damage Waiver

 

 

9.05   Right of Setoff

 

 

9.06   Governing Law; Jurisdiction; Etc.

 

 

9.07   Waivers; Amendment

 

 

9.08   Interest Rate Limitation

 

 

9.09   WAIVER OF JURY TRIAL

 

 

9.10   Severability

 

 

9.11   Counterparts; Integration; Effectiveness; Electronic Execution

 

 

9.12   Headings

 

 

9.13   Treatment of Certain Information; Confidentiality

 

 

9.14   USA PATRIOT Act

 

 

9.15   Lender and Holder Action

 

 

9.16   Application of Proceeds

 

 

9.17   Third-Party Beneficiaries

 

 

 

 





iii



--------------------------------------------------------------------------------

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01(b)

-

Subsidiary Guarantors

Schedule 2.01

-

Lenders and Commitments

Schedule 3.08(a)

-

Subsidiaries

Schedule 3.08(b)

-

Unrestricted Subsidiaries

Schedule 3.09

-

Litigation

Schedule 3.17

-

Environmental Matters

Schedule 3.18

-

Insurance

Schedule 3.19(a)

-

UCC Filing Offices

Schedule 3.20(a)

-

Owned Real Property

Schedule 3.20(b)

-

Leased Real Property

Schedule 6.01

-

Existing Indebtedness

Schedule 6.02

-

Existing Liens

 

 

EXHIBITS

 

 

Exhibit A

-

Form of Assignment and Assumption

Exhibit B

-

Form of Borrowing Request

Exhibit C

-

[Reserved]

Exhibit D

-

Form of Covenant Certificate

Exhibit E

-

Form of Compliance Certificate

Exhibit F

-

Form of Revolving Note

Exhibit G

-

Adjusted EBITDA Projections

Exhibit H

-

Adjusted EBITDA Certificate

Exhibit I 

-

Form of VPC Note

Exhibit J

-

Form of Liquidity Certificate

 

 

 



iv



--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT AGREEMENT, dated as of September 6, 2018 (as the same may have
been and may be hereafter further amended, restated, supplemented, or otherwise
modified from time to time) (this “Agreement”), among COMMUNITY CHOICE FINANCIAL
INC., an Ohio corporation (the “Borrower”), the Lenders (as defined in Article
I), and GLAS TRUST COMPANY LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and Holders.

The Borrower has requested the Lenders to extend credit in the form of Loans at
any time and from time to time prior to the Revolving Loan Termination Date, in
an aggregate principal amount at any time outstanding not in excess of
$45,000,000.  The proceeds of the Loans are to be used solely (i) to refinance
all outstanding Indebtedness and other obligations under the Victory Park
Revolving Credit Agreement (other than such Indebtedness that is being forgiven,
such Indebtedness that is being rolled into this Agreement as described below
and such Indebtedness and other obligations (including without limitation, fees,
expenses and prepayment premiums) that is being exchanged for no more than $10.0
million of Additional Notes (as defined in the Senior Secured Notes Indenture
described in clause (a) of the definition thereof) on the Closing Date), (ii) to
finance Borrower’s existing portfolio of applicable Loan Receivables and future
origination of applicable Loan Receivables, (iii) to pay fees and expenses in
connection with the transactions contemplated by this Agreement and (iv) for
general corporate purposes of the Borrower and the Subsidiaries and as otherwise
permitted by this Agreement (provided that the proceeds of the Loans may not be
used to make payments of interest or principal on, or repurchase or redeem, the
Senior Secured Notes).

Commitments in the amount of $42,000,000 are held initially by the SPV Lender,
and to obtain the funds necessary to make the $42,000,000 of Revolving Loans
under such Commitments hereunder, the SPV Lender is issuing notes in the same
aggregate principal amount to the New Lenders and is securing those New Lender
Notes with a first lien on all of SPV Lender’s right, title and interest in and
to the Loan Documents and the Loan Document Obligations hereunder.  In
recognition that the holders of the New Lender Notes have the sole economic
interest in the Revolving Loans and Revolving Notes issued pursuant to the
Commitments, the SPV Lender has agreed hereunder that, except as provided in
Section 9.07 with respect to VPC,  (i) the Administrative Agent, Collateral
Agent and the Lenders shall act at the direction of the Bondholder Designee (as
defined herein), which will serve as the representative of the New Lenders of
the New Lender Notes and the Bondholder Designee will act solely at the
direction of the New Lender Noteholder Majority, (ii) neither the Administrative
Agent nor the Lenders may exercise any rights or remedies or provide any
consents or waivers hereunder without the prior written consent of the
Bondholder Designee except as set forth in clause (t) of Article VII and (iii)
the Bondholder Designee may directly exercise certain rights and remedies and
provide consents and waivers hereunder to the extent expressly provided herein.

VPC has agreed to rollover an aggregate principal amount of $3,000,000 of
outstanding loans under the Victory Park Revolving Credit Agreement as
outstanding Loans to the Borrower under this Agreement subject to the terms and
conditions set forth herein.

CCFI Funding II, LLC is a party to the transactions contemplated by and related
to the SPV II Notes. The Borrower, Lenders, Holders and Administrative Agent
have acknowledged the existence of and the arrangements under the transactions
contemplated by and related to the SPV II Notes.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:





--------------------------------------------------------------------------------

 

 

Article I
DEFINITIONS

1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings specified below:

1 “Acquired Indebtedness” shall mean, with respect to any specified Person, (i)
Indebtedness of any other Person existing at the time such other Person is
merged or amalgamated with or into or became a Restricted Subsidiary of such
specified Person, whether or not such Indebtedness is incurred in connection
with, or in contemplation of, such other Person merging or amalgamating with or
into or becoming a Restricted Subsidiary of such specified Person, and (ii)
Indebtedness secured by a Lien encumbering any asset acquired by such specified
Person.

2 “Adjusted EBITDA”  shall mean, with respect to any Person, the net income
(loss) attributable to such Person, determined in accordance with GAAP, plus
interest, taxes, depreciation, amortization, non-cash compensation, fees,
expenses and charges associated with the Transactions and the Deleveraging
Transaction and the upsizing of the SPV II Notes (including, without limitation,
the fees and expenses of Ducera Partners LLC and Weil Gotshal & Manges LLP),  in
each of the foregoing cases, on a consolidated basis inclusive of Unrestricted
Subsidiaries and eliminating any intra-company entries; provided, any advisory
or other fees of the Investors, as well as any other one-time or nonrecurring
expenses, shall only be added if approved by the Bondholder Designee in its sole
discretion; and provided further that with respect to the retail insurance
business joint venture, MD-JV LLC, the income/loss shall be on a cash basis.

3 “Administrative Agent Payments” shall have the meaning assigned to such term
in Section 2.05(b).

4 “Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

5 “Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

6 “Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

7 “Affiliate Transaction” shall have the meaning assigned to such term in
Section 6.06.

8 “Agent Parties” shall have the meaning assigned to such term in Section
9.01(d)(ii).

9 “Aggregate Revolving Credit Exposure” shall mean the aggregate amount of all
of the Lenders’ Revolving Credit Exposures.

10 “Agreement” shall have the meaning assigned to such term in the introductory
statement hereto.

11 “Applicable Commitment Percentage” shall mean with respect to any Lender
(other than VPC), at any time, the percentage (carried out to the ninth decimal
place) of the Total Commitment, represented



--------------------------------------------------------------------------------

 

 

by the amount of the Commitment of such Lender at such time; provided, that if
the Total Commitment has been terminated at such time, then the Applicable
Commitment Percentage of each such Lender shall be the Applicable Commitment
Percentage of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments. The initial Applicable Commitment
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 attached hereto or in any Assignment and Assumption permitted
hereunder pursuant to which such Lender becomes a party hereto, as applicable.

12 “Approved Fund” shall mean with respect to any Lender or Holder, any Fund
that is administered or managed by (a) such Lender or Holder, (b) an Affiliate
of such Lender or Holder or (c) an entity or an Affiliate of an entity that
administers or manages such Lender or Holder.

13 “Asset Sale” shall mean (a) the sale, conveyance, transfer or other
disposition, whether in a single transaction or a series of related
transactions, of property or assets (including by way of a Sale and Lease-Back
Transaction) of the Borrower or any of the Restricted Subsidiaries (each
referred to in this definition as a “disposition”) or (b) the issuance or sale
of Equity Interests of any Restricted Subsidiary (other than non-voting
Preferred Stock of Restricted Subsidiaries issued in compliance with Section
6.01), whether in a single transaction or a series of related transactions; in
each case, other than: (i) any disposition of Cash Equivalents or obsolete or
worn out property or equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale or no longer
used or useful in the ordinary course of business; (ii) the making of any
Restricted Payment or Permitted Investment that is permitted to be made, and is
made, under Section 6.05; (iii) any disposition of assets by the Borrower or a
Restricted Subsidiary or issuance or sale of Equity Interests of any Restricted
Subsidiary in any transaction or series of transactions with an aggregate fair
market value of less than $250,000; (iv) any disposition of property or assets
or issuance of securities by a Restricted Subsidiary to the Borrower or by the
Borrower or a Restricted Subsidiary to another Restricted Subsidiary; (v) the
lease, assignment, sub-lease, license or sub-license of any real or personal
property in the ordinary course of business; (vi) foreclosures, condemnation or
any similar action on assets or the granting of Liens, in each case, not
prohibited by this Agreement (vii) any surrender or waiver of contractual rights
or the settlement, release or surrender of contractual rights or other
litigation claims in the ordinary course of business; (viii) the sale,
collection or discount of inventory, accounts or loans receivable or notes
receivable in the ordinary course of business or the conversion of accounts or
loans receivable to notes receivable; (ix) the licensing or sub-licensing of
intellectual property or other general intangibles in the ordinary course of
business, other than the licensing of intellectual property on a long-term
basis; (x) the unwinding of any Hedging Obligations; (xi) sales, transfers and
other dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; (xii) the lapse or abandonment of intellectual property rights in
the ordinary course of business, that, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower and the Restricted Subsidiaries taken as a whole; (xiii) the
issuance of directors’ qualifying shares and shares issued to foreign nationals,
in each case, as required by applicable law; and (xiv) any sale, conveyance,
transfer or other disposition of Consumer Loans or Loan Receivables to CCFI
Funding II, LLC in connection with the SPV II Notes and consistent with past
practices.

14 “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender or a Holder and an Eligible Assignee (with the consent of any
party whose consent is required by Section 9.03), and accepted by the
Administrative Agent, in substantially the form of Exhibit A or any other form
approved by the Administrative Agent.

15 “Attributable Debt” in respect of a Sale and Lease-Back Transaction shall
mean, as at the time of determination, the present value (discounted at the
interest rate equal to the rate of interest implicit in such



--------------------------------------------------------------------------------

 

 

transaction, determined in accordance with GAAP; provided that if such interest
rate cannot be determined in accordance with GAAP, the present value shall be
discounted at the interest rate borne by the Senior Secured 2019 Notes,
compounded annually) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in such Sale and Lease-Back
Transaction (including any period for which such lease has been extended);
provided, however, that if such Sale and Lease-Back Transaction results in a
Capitalized Lease Obligation, the amount of Indebtedness represented thereby
will be determined in accordance with the definition of “Capitalized Lease
Obligation”.

16 “Backup Servicer” shall mean a Person, reasonably satisfactory to the
Bondholder Designee, that the Loan Parties have appointed and that is providing
backup servicing and its successors and permitted assigns reasonably
satisfactory to the Bondholder Designee.  As of the Closing Date, the Backup
Servicer is Carmel Solutions LLC.

17 “Backup Servicing Agreement” shall mean the Backup Servicing Agreement among
the Backup Servicer, Borrower and Administrative Agent, as amended, restated,
supplemented, replaced, or otherwise modified from time to time in accordance
with the terms thereof.

18 “Bank Obligations” shall mean the Loan Document Obligations.

19 “Bank Secured Parties” shall mean (a) the Lenders and Holders, (b) the
Administrative Agent, (c) the Bondholder Designee,  (d) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document and (e) the successors and permitted assigns of each of the foregoing.

20 “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.

21 “Bondholder Designee” shall mean the Trustee under the indenture governing
the New Lender Notes or, at their election, that Person designated by the New
Lender Noteholder Majority.  The Bondholder Designee shall act solely at the
direction of the New Lender Noteholder Majority.  

22 “Books and Records” shall mean all of Loan Parties’ original ledger cards,
payment schedules, credit applications, contracts, lien and security
instruments, guarantees relating in any way to the Collateral and other books
and records or transcribed information of any type, whether expressed in
electronic form in tapes, discs, tabulating runs, programs and similar materials
now or hereafter in existence relating to the Collateral.

23 “Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

24 “Borrower Materials” shall have the meaning assigned to such term in Section
9.01(d).

25 “Borrowing” shall mean a borrowing consisting of the making of any Loan by
each of the Lenders pursuant to Section 2.01.  Interest shall accrue from and
including the first day of a Borrowing to the last day of such Borrowing.

26 “Borrowing Request” shall mean a request by the Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit B, or such
other form as shall be approved by the Administrative Agent.





--------------------------------------------------------------------------------

 

 

27 “Business Day” shall mean any day other than a Saturday, Sunday or day on
which banks in New York City are authorized or required by law to close.

28 “Capital Stock” shall mean (a) in the case of a corporation, corporate stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person; but excluding from all of the foregoing any debt securities convertible
into Capital Stock, whether or not such securities include any right of
participation with Capital Stock.

29 “Capitalized Lease Obligation” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP.

30 “Cash Equivalents” shall mean

(i) United States dollars or Canadian dollars;

(ii) (A) euro, pounds sterling or any national currency of any participating
member state of the EMU; or (B) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by such Restricted Subsidiary
from time to time in the ordinary course of business;

(iii) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 12 months or less from the date
of acquisition;

(iv) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank (any such instrument, a “Qualifying Bank
Instrument”); provided that, with respect to any Qualifying Bank Instrument held
by (x) the Borrower or any Domestic Subsidiary, the applicable commercial bank
is a U.S. commercial bank having capital and surplus of not less than
$500,000,000 and (y) any Foreign Subsidiary, the applicable commercial bank is a
U.S. commercial bank having capital and surplus of not less than $500,000,000 or
a non-U.S. commercial bank having capital and surplus of not less than
$100,000,000 (or the U.S. dollar equivalent thereof as of the date of
determination);

(v) repurchase obligations for underlying securities of the types described in
clause (iii) or (iv) above entered into with any financial institution meeting
the qualifications specified in clause (iv) above;

(vi) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and
in each case maturing within 12 months after the date of creation thereof;

(vii) marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor



--------------------------------------------------------------------------------

 

 

S&P shall be rating such obligations, an equivalent rating from another Rating
Agency) and in each case maturing within 12 months after the date of acquisition
thereof;

(viii) investment funds investing 95% of their assets in securities of the types
described in clauses (i) through (vii) above and (ix) through (xi) below;
provided that Qualifying Bank Instruments with any non-U.S. commercial bank and
any securities described under clause (xi) below, in each case, shall only be
counted towards such 95% requirement to the extent that the holder of such
investment fund is a Foreign Subsidiary;

(ix) Indebtedness or Preferred Stock issued by Persons (other than the Borrower
or any Affiliate of the Borrower) with a rating of “A” or higher from S&P or
“A2” or higher from Moody’s with maturities of 12 months or less from the date
of acquisition;

(x) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

(xi) in the case of any Foreign Subsidiary, readily marketable direct
obligations issued by any foreign government or any political subdivision or
public instrumentality thereof, in each case having an Investment Grade Rating
from Moody’s and S&P (or, if at any time either Moody’s or S&P shall not be
rating such obligations, an equivalent rating from another Rating Agency)
maturing within 12 months of the date of acquisition thereof.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (i) or (ii)
above, provided that such amounts are converted into any currency described in
either clause (i) or (ii) above as promptly as practicable and in any event
within 10 Business Days following the receipt of such amounts.

31 “Change in Law” shall mean the occurrence, after the date of this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, regulations or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines, regulations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

32 “Change of Control” shall mean the occurrence of any of the following: (i)
the sale, lease or transfer, in one or a series of related transactions, of all
or substantially all of the assets of the Borrower and its Subsidiaries, taken
as a whole, to any Person, or any of the Equity Interests of any of the
Borrower’s Subsidiaries to any Person other than the Borrower and its Restricted
Subsidiaries; (ii) the Borrower becomes aware of (by way of a report or any
other filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) the acquisition by any Person or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, amalgamation, consolidation or
other business combination or purchase of beneficial ownership (within the
meaning of Rule 13d-3 under the



--------------------------------------------------------------------------------

 

 

Exchange Act, or any successor provision), directly or indirectly, of 10% or
more of the total voting power of the Voting Stock of the Borrower or any Parent
Entity; or (iii) any “Change of Control” under the New Lender Notes.

33 “Charges” shall have the meaning assigned to such term in Section 9.08.

34 “Closed-End Loan” shall mean a Consumer Loan consisting of either (i) an
amortizing unsecured consumer installment loans or (ii) an amortizing Title
Loan.

35 “Closed-End Loan Receivables” shall mean Loan Receivables in respect of
Closed-End Loans.

36 “Closing Date” shall mean the date of this Agreement.

37 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

38 “Collateral” shall mean all the assets and properties subject to the Liens
created by the Security Documents.

39 “Collateral Agent” shall mean Computershare Trust Company, N.A., in its
capacity as collateral agent under the Security Documents, and any successor
thereto.

40 “Collateral Agreement” shall mean the Collateral Agreement, dated as of April
29, 2011 (as the same may have been and may be hereafter further amended,
restated, supplemented or otherwise modified from time to time) among the
Borrower, the Subsidiary Guarantors, the Administrative Agent, the Senior
Secured Notes Trustee and the Collateral Agent, creating security interests in
the Collateral in favor of the Collateral Agent for the benefit of the Secured
Parties.

41 “Commitment” shall mean, with respect to each Lender (other than VPC), the
commitment of such Lender to make Revolving Loans hereunder in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender assumed its Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.03.

42 “Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

43 “Communications” shall have the meaning assigned to such term in Section
9.01(d)(ii).

44 “Compliance Certificate” shall mean a certificate duly executed by a
Financial Officer of the Borrower substantially in the form of Exhibit E, or
such other form as shall be approved by the Administrative Agent.

45 “Concurrent Debt Transactions” shall mean the issuance of the New Lender
Notes by the SPV Lender on the date of this Agreement, the execution and
delivery of the indenture and security agreements or other agreements and
documents in connection therewith, the application of the net proceeds therefrom
by the SPV Lender to make the Revolving Loans hereunder in its capacity as a
 Lender hereunder, and the payment of fees and expenses in connection therewith.

46 “Consumer Credit” shall have the same meaning as such term in is defined in
12 C.F.R §1002(j).





--------------------------------------------------------------------------------

 

 

47 “Consumer Loans” shall mean secured and unsecured consumer loans (including
consumer lines of credit and installment loans and similar instruments and
products) either (i) made by the Loan Parties or any of their Subsidiaries
(other than Borrower) to individuals resident of the United States of America in
the ordinary course of business and in accordance with all applicable
Requirements and the Program Guidelines (including the Loan Parties’ and their
Subsidiaries’ standard credit and underwriting policies included in such Program
Guidelines).

48 “Consumer Loan Agreement” shall mean a consumer loan agreement (together with
all related agreements, documents and instruments executed and/or delivered in
connection therewith) or similar contract, pursuant to which a Loan Party or any
Subsidiary of any Loan Party (i) agrees to make Consumer Loans from time to time
or (ii) otherwise possesses the authority (as assignee or holder) to enforce the
terms of a Consumer Loan.

49 “Contingent Obligations” shall mean, with respect to any Person, any
obligation of such Person guaranteeing any leases, dividends or other
obligations that do not constitute Indebtedness (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation, or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or (iii)
to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

50 “Controlled Account” shall mean each deposit account and securities account
that is (i) subject to an account control agreement in form and substance
satisfactory to the Bondholder Designee in accordance with Section 3.04(b) or
3.04(c) of the Collateral Agreement and (ii) owned by a Loan Party in respect of
which the Lenders have received a legal opinion, covering the due authorization
of the execution and delivery of certain of the Loan Documents by such Loan
Party and the performance of such Loan Party’s obligations thereunder, the due
execution and delivery of such Loan Documents by such Loan Party, and such other
matters as the Bondholder Designee may reasonably require, in form and substance
satisfactory to the Administrative Agent.

51 “Corporate Liquidity” shall mean, on any date of determination, an amount
equal to one hundred percent (100%) of the balance of the unrestricted (it being
agreed and acknowledged that cash collateral securing surety bonds and letters
of credit posted or maintained by the Loan Parties shall be deemed to be
“restricted”, but that cash and Cash Equivalents maintained in Controlled
Accounts are “unrestricted”) cash and Cash Equivalents of the Loan Parties.  For
avoidance of doubt, no cash or Cash Equivalents of any Unrestricted Subsidiary
(including CCFI Funding II, LLC) shall be included in the definition or
calculation of Corporate Liquidity.

52  “Covenant Certificate” shall mean a certificate duly executed by a Financial
Officer of the Borrower substantially in the form of Exhibit D, or such other
form as shall be approved by the Bondholder Designee.

53 “Covenant Date” shall have the meaning assigned to such term in Section
5.04(e).

54 “Credit Event” shall have the meaning assigned to such term in Article IV.

55 “Credit Facilities” shall mean the revolving credit facilities provided for
by this Agreement.





--------------------------------------------------------------------------------

 

 

56 “Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

57 “Default” shall mean any event or condition which upon notice, lapse of time
or both would constitute an Event of Default.

58 “Defaulting Lender” shall mean, subject to Section 2.18(b), any Lender that
(a) has failed to (i) fund all or any portion of its Revolving Loans within two
Business Days of the date such Revolving Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of one or more conditions precedent
to funding set forth in Article IV (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
not having been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Revolving Loan
hereunder and states that such position is based on a condition precedent to
funding set forth in Article IV (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) which cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent that has, (i) become
the subject of a proceeding under any Debtor Relief Law, or (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or Federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

59 “Deleveraging Transaction” shall mean either (a) a transaction or series of
related transactions, executed through exchange offers, refinancings, strict
foreclosures on the pledged equity of the Borrower’s directly held Subsidiaries,
or other means, in each case on terms and conditions approved by the
Administrative Agent acting at the direction of the holders of a majority in
principal amount of the New Lender Notes in their sole discretion, resulting in
(i) the conversion of at least two-thirds in amount (or such higher amount as
may be required by the holders of a majority in principal amount of the New
Lender Notes) of the Indebtedness owing by the Borrower and its Restricted
Subsidiaries under the Senior Secured Notes Indentures into equity and/or junior
Indebtedness of the Borrower (or, if applicable, any newly formed holding
company established to own the equity of the Borrower’s directly held
Subsidiaries), and (ii) the prepayment of all Loan Document Obligations under
this Agreement and termination of all Commitments hereunder through the payment
in full and in cash of the VPC Loan and



--------------------------------------------------------------------------------

 

 

all related Bank Obligations owing to VPC and the contemporaneous issuance by
Borrower (or a newly formed holding company) of new first lien first priority
debt securities and warrants, all on terms and conditions acceptable to the
holders of a majority in principal amount of the New Lender Notes in their sole
discretion, that will be distributed by the New Lenders to the trustee under the
indenture governing the New Lender Notes in full satisfaction of the New Lender
Notes,  and the consummation of such transactions under this clause (a) shall be
deemed to satisfy any and all Exit Payment obligations, or (b) the prepayment of
all Obligations under this Agreement for cash, as required pursuant to the terms
hereof, and termination of all Commitments hereunder.

60 “Designated Non-cash Consideration” shall mean the fair market value of
non-cash consideration received by the Borrower or a Restricted Subsidiary in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, executed by the principal financial officer of the Borrower,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of or collection on such Designated Non-cash Consideration.

61 “Designated Priority Obligations” shall have the meaning assigned to such
term in the Collateral Agreement.

62 “Disqualified Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms, or by the terms of any security into
which it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise (other than solely as a result of a change
of control or asset sale), is convertible or exchangeable for Indebtedness or
Disqualified Stock or is redeemable at the option of the holder thereof (other
than solely as a result of a change of control or asset sale), in whole or in
part, in each case prior to the date that is 91 days after the earlier of the
Maturity Date and the date the Commitments are no longer outstanding; provided,
however, that if such Capital Stock is issued to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

63 “dollars” or “$” shall mean lawful money of the United States of America.

64 “Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

65 “Eligible Assignee” shall mean any Person that meets the requirements to be
an assignee under Section 9.03(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 9.03(b)(iii)). 

66 “EMU” shall mean the economic and monetary union as contemplated by the
Treaty on European Union.

67 “Environmental Laws” shall mean all former, current and future Federal,
state, local and foreign laws (including common law), treaties, regulations,
rules, ordinances, codes, decrees, judgments, directives, orders (including
consent orders) and agreements, in each case relating to protection of the
environment, natural resources, human health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.





--------------------------------------------------------------------------------

 

 

68 “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages, trust fund reimbursements and remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials or (d) the Release of any Hazardous Materials.

69 “Equity Interests” shall mean Capital Stock and all warrants, options or
other rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

70 “ERISA” shall mean the Employee Retirement Income Security Act of 1974 and
the regulations promulgated thereunder, as amended from time to time.

71 “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

72 “ERISA Event” shall mean (a) any “reportable event”, as defined in Section
4043 of ERISA, with respect to a Plan (other than an event for which the 30-day
notice period is waived), (b) any failure by any Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (f) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or, on and after the effectiveness of the applicable
provisions of the Pension Act, in endangered or critical status, within the
meaning of Section 305 of ERISA, (h) the occurrence of a “prohibited
transaction” with respect to which the Borrower or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any such Subsidiary could otherwise be liable
or (i) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the Borrower or any Subsidiary.

73 “euro” shall mean the single currency of participating member states of the
EMU.

74 “Event of Default” shall have the meaning assigned to such term in Article
VII, or any “Event of Default” under the New Lender Notes.

75 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

76 “Excluded Rights and Obligations” shall have the meaning assigned to such
term in Section 9.03(b)(iv).





--------------------------------------------------------------------------------

 

 

77 “Excluded Taxes” shall mean, with respect to any payment made hereunder by or
on account of any obligation of the Borrower or any other Loan Party to the
Administrative Agent, any Lender, Holder or any other recipient, (a) income or
franchise Taxes imposed on (or measured by) its net income (however denominated)
by the United States of America, or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender or Holder,
in which its applicable lending or funding office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) any withholding
Taxes attributable to such recipient’s failure to comply with documentation
requirements of Section 2.16(e), (d) except in the case of an assignee pursuant
to a request by the Borrower under Section 2.17(a)), any withholding Tax that is
imposed on amounts payable to such recipient at the time such recipient becomes
a party to this Agreement (or designates a new lending or funding office),
except to the extent that such recipient (or its assignor, if any) was entitled,
at the time of designation of a new lending or funding office (or assignment),
to receive additional amounts from the Borrower or any other Loan Party with
respect to such withholding Tax pursuant to Section 2.16(a), and (e) any
withholding Taxes imposed under FATCA.

78 “Exit Payment” shall mean the premium to be paid in connection with certain
prepayments of the Revolving Loans or Revolving Notes pursuant to this
Agreement, including pursuant to Section 2.09 and Section 2.10 or, in all cases,
upon acceleration of the Revolving Loans or Revolving Notes pursuant to Article
VII.  For the Closing Date through and including September 6, 2020, such Exit
Payment shall be equal to the Yield Maintenance Premium.  The Loan Parties
acknowledge and agree that the Exit Payment, if any, represents bargained for
consideration in exchange for the right and privilege to prepay or redeem the
Revolving Loans or Revolving Notes and is reasonable under the circumstances
currently existing.

79 “fair market value” shall mean, with respect to any asset or liability, the
fair market value of such asset or liability as determined by the Borrower in
good faith.

80 “FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

81 “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

82 “Fee Letter” shall mean the letter agreement, dated as of the Closing Date,
by and between the Borrower and the Administrative Agent.

83 “Fees” shall mean the Commitment Fees, the Administrative Agent Payments and
the SPV Lender Expenses.

84 “Final Availability Date” shall mean the earlier of (a) the date that is six
(6) calendar months prior to the Maturity Date and (b) the date on which the
Total Commitment shall terminate or, with



--------------------------------------------------------------------------------

 

 

respect to any Lender, the date on which such Lender’s Commitment shall
terminate, in each case, in accordance with the provisions of this Agreement.

85 “Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

86 “Foreign Holder” shall mean any Holder than is not a United States person
within the meaning of Section 7701(a)(30) of the Code.

87 “Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

88 “Foreign Subsidiary” shall mean, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof and any Restricted Subsidiary of such Foreign Subsidiary.

89 “Fund” shall mean any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

90 “GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, that are in effect on the Closing Date, it being understood that,
for purposes of this Agreement, all references to codified accounting standards
specifically named herein shall be deemed to include any successor, replacement,
amended or updated accounting standard under GAAP.  At any time after the
Closing Date, the Borrower may elect, for all purposes hereof, to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS as in effect on the
date of such election; provided that (i) any such election, once made, shall be
irrevocable (and shall only be made once), (ii) all financial statements and
reports required to be provided after such election shall be prepared on the
basis of IFRS, (iii) from and after such election, all ratios, computations and
other determinations based on GAAP shall be computed in conformity with IFRS
with retroactive effect being given thereto assuming that such election had been
made on the Closing Date, (iv) such election shall not have the effect of
rendering invalid any payment or Investment made prior to the date of such
election pursuant to Section 6.05 or any incurrence of Indebtedness incurred
prior to the date of such election pursuant to Section 6.01 (or any other action
conditioned on the Borrower and the Restricted Subsidiaries having been able to
incur $1.00 of additional Indebtedness) if such payment, Investment, incurrence
or other action was valid hereunder on the date made, incurred or taken, as the
case may be, (v) all accounting terms and references herein to accounting
standards shall be deemed to be references to the most comparable terms or
standards under IFRS and (vi)  in no event, regardless of the principles of IFRS
in effect on the date of such election, shall any liabilities attributable to an
operating lease be treated as Indebtedness nor shall any expenses attributable
to payments made under an operating lease be treated, in whole or in part, as
interest expense.  The Borrower shall give notice of any such election made in
accordance with this definition to the Administrative Agent and the Lenders
promptly after having made such election (and in any event, within 15 days
thereof).  For the avoidance of doubt, solely making an election (without any
other action) referred to in this definition will not be treated as an
incurrence of Indebtedness.





--------------------------------------------------------------------------------

 

 

91 “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, any agency, authority, commission,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners); provided, however, that the term shall also include all network
card and other association entities that materially regulate, support or impact
the operations or business of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries.

92 “Granting Lender” shall have the meaning assigned to such term in Section
9.03(h).

93 “guarantee” of or by any Person shall mean a guarantee (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business), direct or indirect, in any manner (including letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

94 “Guarantee” shall mean the guarantee by any Subsidiary Guarantor of the
Borrower’s Bank Obligations.

95 “Guarantee Agreement” shall mean the Guarantee Agreement, dated September 6,
2018 (as the same may have been and may be hereafter further amended, restated,
supplemented or otherwise modified from time to time) among the Borrower, the
Subsidiaries party thereto and the Administrative Agent.

96 “Hazardous Materials” shall mean (a) any petroleum products, byproducts
additives or fractions and all other hydrocarbons, coal ash, radon gas, asbestos
or asbestos-containing material, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

97 “Hedging Obligations” shall mean, with respect to any Person, the obligations
of such Person under any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, commodity swap agreement, commodity
cap agreement, commodity collar agreement, foreign exchange contract, currency
swap agreement or similar agreement providing for the transfer or mitigation of
interest rate, currency or commodity risks either generally or under specific
contingencies.

98 “Holder” shall mean a holder of a Revolving Note.

99 “Indebtedness” shall mean, with respect to any Person, without duplication:

(i) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(A) in respect of borrowed money;

(B) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(C) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued



--------------------------------------------------------------------------------

 

 

in the ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP; or

(D) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness in any of clauses
(A) through (D) (other than letters of credit and Hedging Obligations) would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP; provided that, Indebtedness of any
Parent Entity that is non-recourse to the Borrower and all of its Restricted
Subsidiaries but that appears on the consolidated balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded;

(ii) all Attributable Debt in respect of Sale and Lease-Back Transactions
entered into by such Person;

(iii) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (i) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(iv) to the extent not otherwise included, the obligations of the type referred
to in clause (i) or (ii) of a third Person secured by a Lien on any asset owned
by such first Person, whether or not such Indebtedness is assumed by such first
Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include Contingent Obligations incurred in the ordinary course of
business.

100 “Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

101 “Indemnitee” shall have the meaning assigned to such term in Section
9.04(b).

102 “Independent Financial Advisor” shall mean an accounting, appraisal,
investment banking firm or consultant to Persons engaged in Similar Businesses
of nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged and that
is not an Affiliate of the Borrower.

103 “Information” shall have the meaning assigned to such term in Section 9.13.

104 “Interagency Guidelines” shall mean the Interagency Guidelines Establishing
Information Security Standards, as set forth in Appendix B to 12 C.F.R. Part 30.

105 “Interest Payment Date” shall mean the last Business Day of each month and
shall further include the date on which the Loan Document Obligations (including
all Obligations in respect of the Revolving Notes) are paid in full;  provided
that the first Interest Payment Date shall be September 28, 2018.

106 “Investment Grade Rating” shall mean (1) a rating equal to or higher than
Baa3 (or the equivalent) by Moody’s and BBB- (or the equivalent) by S&P or (2) a
rating equal to or higher than Baa3



--------------------------------------------------------------------------------

 

 

(or the equivalent) by Moody’s or BBB- (or the equivalent) by S&P and an
equivalent rating by any other Rating Agency.

107 “Investments” shall mean, with respect to any Person, all investments,
direct or indirect, by such Person in other Persons (including Affiliates) in
the form of loans (including guarantees), advances or capital contributions
(excluding accounts or loans receivable, trade credit, advances to customers,
and commission, travel and similar advances to officers and employees, in each
case made or arising in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the balance sheet (excluding the footnotes) of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property.  For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.05, (i)
Investments shall include the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the fair market value of the net assets of a
Subsidiary at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided,  however, that upon a redesignation of such Subsidiary as
a Restricted Subsidiary, the Borrower shall be deemed to continue to have a
permanent Investment in an Unrestricted Subsidiary in an amount (if positive)
equal to (1) the Borrower’s Investment in such Subsidiary at the time of such
redesignation, less (2) the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation and (ii) any property transferred
to or from an Unrestricted Subsidiary shall be valued at its fair market value
at the time of such transfer, in each case, as determined in good faith by the
board of directors of the Borrower. If the Borrower or any Restricted Subsidiary
sells or otherwise disposes of any Equity Interests of any direct or indirect
Subsidiary such that, after giving effect to any such sale or disposition, such
Person is no longer a Subsidiary, the Borrower (or the applicable Restricted
Subsidiary) will be deemed to have made an Investment on the date of any such
sale or disposition equal to the fair market value of the Borrower’s (and the
Restricted Subsidiaries’) Investments in such Subsidiary that were not sold or
disposed of.  The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced by any dividend, distribution, return
of capital or repayment received in cash by the Borrower or a Restricted
Subsidiary in respect of such Investment.

108 “Investor Management Agreement” shall mean the Advisory Services and
Monitoring Agreement, dated April 29, 2011, among the Borrower, Checksmart
Financial Company, California Check Cashing Stores, LLC, the Sponsor and GGC
Administration, LLC.

109 “Investors” shall mean the Sponsor and Golden Gate Private Equity, Inc. and
any funds, partnerships or other investments vehicles managed or directly or
indirectly controlled by Golden Gate Private Equity, Inc., but not including,
however, any portfolio companies of any of the foregoing.

110 “Junior Lien Indebtedness” shall mean any Indebtedness incurred by the
Borrower or any Subsidiary Guarantor that is secured by Liens on the Collateral
having Junior Lien Priority relative to the Liens securing the Secured
Obligations.

111 “Junior Lien Intercreditor Agreement” shall mean a junior lien intercreditor
agreement among the Collateral Agent and the representative of the holders of
the Junior Lien Indebtedness, in form and substance satisfactory to the
Administrative Agent and the Bondholder Designee.

112 “Junior Lien Priority” shall mean, relative to specified Indebtedness or
other Obligations secured by a Lien, having a junior Lien priority on specified
Collateral and subject to a Junior Lien Intercreditor Agreement.

113 “Late Charge” shall have the meaning assigned to such term in Section
2.15(a).





--------------------------------------------------------------------------------

 

 

114 “Lenders” shall mean VPC, the Persons listed on Schedule 2.01 and any other
Person that shall have become party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

115 “Lien” shall mean with respect to any asset, any mortgage, lien (statutory
or otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded, registered, published or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction; provided that in no event shall an operating lease be deemed to
constitute a Lien.

116 “Liquidity Certificate”  shall mean a certificate duly executed by a
Financial Officer of the Borrower substantially in the form of Exhibit J, or
such other form as shall be approved by the Bondholder Designee.

117 “Liquidity Date”  shall have the meaning assigned to such term in Section
5.04(e).

118 “Loan Document Obligations” shall mean (a) the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Borrower to any of the Bank Secured Parties under this
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), and including Late Charges,
the Exit Payment (if any) and the Fees, (b) the due and punctual performance of
all other obligations of the Borrower under or pursuant to this Agreement and
each of the other Loan Documents and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
each of the other Loan Documents.

119 “Loan Documents” shall mean this Agreement, the Fee Letter, the Security
Documents, and the Revolving Notes, if any, executed and delivered pursuant to
Section 2.02(b).

120 “Loan Party” shall mean each of the Borrower and each Subsidiary Guarantor.

121 “Loan Receivable Selection Policy” shall mean the policy of the Loan Parties
in existence prior to and at the existence of the Closing Date providing for (i)
the utilization of a random selection and allocation basis for determining which
Loan Receivables have been, and will be, sold or transferred to CCFI Funding II,
LLC to serve as collateral for the SPV II Notes and (ii) no adverse, unfair or
biased treatment or effect to the Administrative Agent and Lenders as a result
of such selection or allocation process.

122 “Loan Receivables” shall mean the indebtedness and other obligations in
respect of Consumer Loans owed to the Borrower or any Loan Party in connection
with any and all liens, title retention and security agreements, chattel
mortgages, chattel paper, bailment leases, installment sale agreements,
instruments, consumer finance paper and/or promissory notes securing and
evidencing consumer lines of credit, unsecured multi-pay consumer installment
loans and first and second lien auto title loans made or acquired by the
Borrower or any Loan Party which were originated at retail locations or over the
internet in accordance with the Program Guidelines and, in the case of auto
title loans, the repayment of which is



--------------------------------------------------------------------------------

 

 

secured by a perfected first or second priority security interest in a motor
vehicle; provided, however, that any and all Loan Receivables in respect of, or
generated from, the following Consumer Loans shall not be included in the
definition of Loan Receivables:

(a) Consumer Loans with a balloon payment and/or constituting Closed-End Loan
Receivables that are non-amortizing accounts;

(b) Consumer Loans (other than consumer line of credit Consumer Loans) with
terms in excess of 48 months;

(c) Consumer Loans that are single-pay accounts requiring repayment in a single
payment; for avoidance of doubt, all Consumer Loans (and any Loan Receivables in
respect of, or generated from, such Consumer Loans) that constitute or relate to
payroll advance loans or “PRA Products” are included in this clause (c);

(d) any unsecured Consumer Loan with a principal amount greater than $5,000;

(e) any Consumer Loan that is a Title Loan with a principal amount greater than
$5,000;

(f) Consumer Loans to employees, affiliates (other than their employees) or
shareholders of any Loan Party other than on an arm’s length basis;

(g) Consumer Loans with respect to which the account debtor is not a natural
person domiciled in the United States;

(h) Consumer Loans not denominated in U.S. Dollars;

(i) Consumer Loans originated, acquired or participated in that are not in
compliance with the Program Guidelines;

(j) Consumer Loans with respect to which Borrower or any Loan Party acts or
acted as a “credit services organization” or “credit access business”, each as
defined by relevant state statutes; provided, that if Borrower or any Loan Party
acts or acted as a “credit services organization” or “credit access business”
with respect to a particular state, only the Loan Receivables generated from
such Consumer Loans as a result of such license or registration shall not
constitute Loan Receivables pursuant to this clause and the definition of Loan
Receivables; and

(k) Consumer Loans originated by a Person who was not a Loan Party at the time
of such origination, unless otherwise consented to in writing by the
Administrative Agent.

123 “Loans” shall mean collectively (a) the Revolving Loans and (b) the VPC
Loan.

124 “Margin Stock” shall have the meaning assigned to such term in Regulation U.

125 “Material Adverse Effect” shall mean (i) any event, change, circumstance,
effect or other matter that has, or could reasonably be expected to have, either
individually or in the aggregate with all other events, changes, circumstances
or other matters, with or without notice, lapse of time or both, a material
adverse effect on (a) the business, assets, liabilities, properties, condition
(financial or otherwise), operating results, operations or prospects of (x) the
Loan Parties considered as a whole or (y) any one or more Loan Parties in a
Material State, (b) the ability of any Loan Party or its Affiliates to timely
perform its obligations under this Agreement or any other Loan Document in a
Material State, (c) the authority of



--------------------------------------------------------------------------------

 

 

any Loan Party or its Affiliates to fully and timely perform its obligations
under this Agreement or any other Loan Document or to consummate the
transactions contemplated by this Agreement or any other Loan Document, or (d)
on the validity or enforceability of, or the effectiveness or ranking of any
Lien granted or purporting to be granted to the Collateral Agent pursuant to the
Collateral Agreement or under any of the Security Documents or the material
rights or remedies of any of the Collateral Agent, Administrative Agent, the
Lenders or the Holders under any of the Loan Documents, including, but not
limited to, the priority of payment to the Administrative Agent and Lenders in
connection with any application of proceeds, in the case of each of the
foregoing clauses (a), (b), (c) and (d), as determined by the Administrative
Agent in its sole discretion; or (ii) any event, change, circumstance, effect or
other matter that (x) has, or could reasonably be expected to have, either
individually or in the aggregate with all other events, changes, circumstances
or other matters, with or without notice, lapse of time or both, a material
adverse effect on the regulatory framework, system, structure, or organization
applicable to (A) the Loan Parties or their Affiliates considered as a whole,
(B) any one or more Loan Parties in a Material State or (C) a Person engaged in
business substantially similar to any Loan Party and their respective Affiliates
(to the extent such “material adverse effect” referred to above in this
subclause (x) on such Person could have a material adverse effect on the Loan
Parties considered as a whole), or (y) would reasonably be expected to cause the
Loan Parties to be unable to comply with any of the financial covenants
contained in Section 6.09 of this Agreement or reasonably questions the Loan
Parties’ ability to remain a going concern, in the case of each of the foregoing
clauses (x) and (y), as determined by the Administrative Agent in its sole;
provided, however, that, in the case of the foregoing clause (y), a Material
Adverse Effect shall not occur if the Borrower shall have provided evidence
satisfactory to Administrative Agent, in its sole and absolute discretion,
within two  (2)  Business Days after the occurrence of such event, that such
event is not reasonably likely to cause the Loan Parties to be unable to comply
with any of such financial covenants or questions the Loan Parties’ ability to
remain a going concern. Notwithstanding the foregoing, the adoption of House
Bill 123 in the state of Ohio shall not by itself constitute a “Material Adverse
Effect”; provided that any consequences arising from such adoption shall be
subject to this definition.

126 “Material Indebtedness” shall mean Indebtedness (other than the Loans) or
obligations in respect of one or more Hedging Obligations, of any one or more of
the Borrower or any Restricted Subsidiary in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedging Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Hedging Obligation
were terminated at such time.

127 “Material State” shall mean an individual state of the United States in
which a material portion of the Loan Receivables have been originated or are
otherwise subject to the Requirements of such state.

128 “Maturity Date” shall mean September 6, 2020.

129 “Maximum Rate” shall have the meaning assigned to such term in Section 9.08.

130 “Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
thereto.

131 “MSSA” shall mean that certain Master Sale and Servicing Agreement, dated as
of April 25, 2017 (as the same may be amended, restated, supplemented, or
otherwise modified from time to time thereafter), among CCFI Funding II, LLC, an
Ohio limited liability company, and certain of its Affiliates.

132 “Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.





--------------------------------------------------------------------------------

 

 

133 “Net Proceeds” shall mean the aggregate cash proceeds received by the
Borrower or any of the Restricted Subsidiaries in respect of any Asset Sale,
including any cash received upon the sale or other disposition of any Designated
Non-cash Consideration received in any Asset Sale, net of:

(i) the direct costs relating to such Asset Sale and the sale or disposition of
such Designated Non-cash Consideration, including legal, accounting and
investment banking fees, and brokerage and sales commissions, any relocation
expenses incurred as a result thereof, taxes paid or payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements);

(ii) amounts required to be applied to the repayment of principal, premium, if
any, and interest on Indebtedness that is (i) secured by a Lien on the property
or assets that are the subject of such Asset Sale, that is, and is permitted to
be, senior to the Lien securing the Bank Obligations or (ii) secured by a Lien
on such property or assets and such property or assets do not constitute
Collateral, which Indebtedness, in either case, is required (other than required
by Section 6.03) to be paid as a result of such transaction; and

(iii) any deduction of appropriate amounts to be provided by the Borrower or any
of the Restricted Subsidiaries as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Borrower or any of the Restricted Subsidiaries after such sale
or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction.

134 “New Lenders” shall mean collectively (a) Allianz Global Investors U.S.
LLC  and certain funds, vehicles and accounts managed by Allianz Global
Investors U.S. LLC  and (b) Phoenix Investment Adviser LLC and certain funds,
vehicles and accounts managed by Phoenix Investment Adviser LLC.

135  “New Lender Noteholder Majority” shall mean, collectively, the holders of a
majority of the aggregate principal amount of then outstanding New Lender Notes.

136 “New Lender Notes” shall mean those certain 9.00% Senior Secured Notes due
on the Maturity Date and issued on the date of this Agreement by the SPV Lender
to the New Lenders.

137 “New York UCC” shall mean the UCC as from time to time in effect in the
State of New York.

138 “Non-Consenting Lender” shall mean any Lender that does not approve any
consent, waiver or amendment that (i) requires the approval of all affected
Lenders in accordance with the terms of Section 9.07, and (ii) has been approved
by the Administrative Agent.

139 “Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

140 “Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, late charges, penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under the documentation governing any Indebtedness.





--------------------------------------------------------------------------------

 

 

141 “OFAC” shall have the meaning assigned to such term in Section 3.23.

142 “Officer” shall mean the Chairman of the board of directors, the Chief
Executive Officer, the Chief Financial Officer, the President, any Executive
Vice President, Senior Vice President or Vice President, the Treasurer, the
Controller or the Secretary of the Borrower or of any other Person, as the case
may be.

143 “Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower or on behalf of any other Person, as the
case may be, who must be the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Borrower or of such other Person that meets the requirements set forth in this
Agreement.

144 “Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt of or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

145 “Parent Entity” shall mean any Person that is a direct or indirect parent of
the Borrower.

146 “Participant” shall have the meaning assigned to such term in clause (d) of
Section 9.03.

147 “Participant Register” shall have the meaning assigned to such term in
clause (d) of Section 9.03.

148 “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

149 “Perfection Certificate” shall mean the Perfection Certificate substantially
in the form of Exhibit B to the Collateral Agreement.

150 “Permitted Asset Swap” shall mean the concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of the Restricted
Subsidiaries, on the one hand, and another Person, on the other hand; provided
that any cash or Cash Equivalents received must be applied in accordance with
Section 6.03.

151 “Permitted Borrowing Date” shall mean any Business Day.

152 “Permitted Holders” shall mean (i) the Sponsor, (ii) members of management
of the Borrower or any Parent Entity who are holders of Equity Interests of the
Borrower (or any Parent Entity) on the Closing Date or the Closing Date, (iii)
any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the Persons described
in foregoing clause (i) or (ii) are members; provided, that, in the case of such
group and without giving effect to the existence of such group or any other
group, the Sponsor and members of management, collectively, have beneficial
ownership of more than 50% of the total voting power of the Voting Stock of the
Borrower or any Parent Entity or (iv) any Permitted Parent.

153 “Permitted Investments” shall mean:

(i) (A) any Investment in the Borrower or any of the Subsidiary Guarantors, or
any Investment by any non-Subsidiary Guarantor in any non-Subsidiary Guarantor
and (B) any Investment in any Restricted Subsidiaries that are not Subsidiary
Guarantors not to exceed $100,000 outstanding at any one time;





--------------------------------------------------------------------------------

 

 

(ii) any Investment in cash or Cash Equivalents;

(iii) any Investment by the Borrower or any of the Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(A) such Person becomes a Subsidiary and a Subsidiary Guarantor; or

(B) such Person, in one transaction or a series of related transactions, is
merged, amalgamated or consolidated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Subsidiary Guarantor, and, in each case, any Investment held by such Person;
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, amalgamation, consolidation or transfer;

(iv) any Investment in securities or other assets not constituting cash or Cash
Equivalents and received in connection with an Asset Sale made pursuant to the
provisions of Section 6.03 or any other disposition of assets not constituting
an Asset Sale;

(v) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any such Investment existing on the
Closing Date or binding commitment in effect on the Closing Date; provided that
the amount of any such Investment may be increased in such extension,
modification or renewal only (a) as required by the terms of such Investment or
binding commitment as in existence on the Closing Date (including as a result of
the accrual or accretion of interest or original issue discount or the issuance
of pay-in-kind securities) or (b) as otherwise permitted under this Agreement;

(vi) any Investment acquired by the Borrower or any of the Restricted
Subsidiaries:

(A) in exchange for any other Investment or accounts or loans receivable held by
the Borrower or any such Restricted Subsidiary in connection with or as a result
of a bankruptcy, workout, reorganization or recapitalization of the issuer of
such other Investment or accounts or loans receivable;

(B) in satisfaction of judgments against other Persons; or

(C) as a result of a foreclosure by the Borrower or any of the Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(vii) [Reserved];

(viii) any Investment in a Similar Business having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(viii) that are at that time outstanding, not to exceed $500,000;

(ix) Investments the payment for which consists of Equity Interests (exclusive
of Disqualified Stock) of the Borrower or any Parent Entity;

(x) guarantees of Indebtedness permitted under Section 6.01;





--------------------------------------------------------------------------------

 

 

(xi) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 6.06(b) (except
transactions described in clause (ii), (v), (vii), (ix) or (xii) of Section
6.06(b));

(xii) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment or the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(xiii) advances to employees incurred in the ordinary course of business or
consistent with past practices not in excess of $2,000,000 outstanding at any
one time, in the aggregate;

(xiv) loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses or
payroll advances, in each case incurred in the ordinary course of business or
consistent with past practices;

(xv) advances, loans or extensions of trade credit in the ordinary course of
business by the Borrower or any of the Restricted Subsidiaries;

(xvi) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(xvii) Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices; and

(xviii) Investments in Unrestricted Subsidiaries having an aggregate fair market
value taken together with all other Investments made pursuant to this clause
(xviii) that are at the time outstanding, not to exceed $15,000.

154 “Permitted Liens” shall mean, with respect to any Person:

(i) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation or other insurance related obligations (including,
but not limited to, in respect of deductibles, self-insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety, stay, customs or
appeal bonds to which such Person is a party, or deposits as security for
contested taxes or import duties or for the payment of rent, performance and
return-of-money bonds and other similar obligations (including letters of credit
issued in lieu of any such bonds or to support the issuance thereof and
including those to secure health, safety and environmental obligations), in each
case incurred in the ordinary course of business;

(ii) Liens imposed by law or regulation, such as landlords’, carriers’,
warehousemen’s and mechanics’, materialmen’s and repairmen’s Liens,
contractors’, supplier of materials, architects’, and other like Liens, in each
case for sums not yet overdue for a period of more than 90 days or that are
being contested in good faith by appropriate proceedings or other Liens arising
out of judgments or awards against such Person with respect to which such Person



--------------------------------------------------------------------------------

 

 

shall then be proceeding with an appeal or other proceedings for review, in each
case, so long as adequate reserves with respect thereto are maintained on the
books of such Person in accordance with GAAP;

(iii) Liens for taxes, assessments or other governmental charges that are not
yet overdue for a period of more than 30 days or not yet payable or that are
being contested in good faith by appropriate proceedings diligently conducted,
so long as adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;

(iv) Liens in favor of the issuers of performance, surety, bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances and completion
guarantees, in each case issued pursuant to the request of and for the account
of such Person in the ordinary course of its business;

(v) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
drains, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning, building code or other restrictions (including minor
defects and irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties that were not incurred in
connection with Indebtedness and that do not in the aggregate materially impair
their use in the operation of the business of such Person;

(vi) Liens securing Indebtedness permitted at the time of incurrence to be
incurred pursuant to Section 6.01(b)(iv) or (xv); provided that (A) Liens
securing Indebtedness permitted to be incurred pursuant to such clause (iv)
extend only to the assets purchased with the proceeds of such Indebtedness and
the proceeds and products thereof and (B) Liens securing Indebtedness permitted
to be incurred pursuant to such clause (xv) extend only to the assets of Foreign
Subsidiaries; provided further that no such Liens shall be permitted to cover,
apply to or encumber the Collateral;

(vii) Liens existing on the Closing Date and set forth on Schedule 6.02 or
pursuant to agreements in existence on the Closing Date (other than the Liens
created by the Security Documents);

(viii) Liens on property or shares of stock or other assets of a Person at the
time such Person becomes a Subsidiary that, in each case, secure an Obligation
existing at the time such Person becomes a Subsidiary; provided that (x) such
Liens and Obligations are not created or incurred in connection with, or in
contemplation of, such other Person becoming a Subsidiary and (y) such Liens may
not extend to any other property owned by the Borrower or any of the Restricted
Subsidiaries (other than (a) after-acquired property that is affixed to or
incorporated into the property covered by such Lien securing such Obligation,
(b) any other after-acquired property subject to such Lien securing such
Obligation; provided that, in the case of clauses (a) and (b), the terms of such
Obligation require or include a pledge of such after-acquired property (it being
understood that such requirement shall not apply or be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (c) the proceeds and products thereof);

(ix) Liens on property or other assets at the time the Borrower or a Restricted
Subsidiary acquired the property or such other assets, including any acquisition
by means of a merger, amalgamation or consolidation with or into the Borrower or
any of the Restricted Subsidiaries; provided,  however, that such Liens are not
created or incurred in connection with, or



--------------------------------------------------------------------------------

 

 

in contemplation of, such acquisition, merger, amalgamation or consolidation;
provided, further, however, that the Liens may not extend to any other property
owned by the Borrower or any of the Restricted Subsidiaries;

(x) Liens securing Obligations relating to any Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or a Subsidiary Guarantor
permitted to be incurred in accordance Section 6.01;

(xi) Liens securing Hedging Obligations (excluding Hedging Obligations entered
into for speculative purposes); provided that with respect to Hedging
Obligations relating to Indebtedness, such Indebtedness is permitted under this
Agreement;

(xii) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
trade letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(xiii) leases, subleases, licenses or sublicenses (including of intellectual
property) granted to others in the ordinary course of business that do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of the Restricted Subsidiaries and do not secure any Indebtedness;

(xiv) Liens arising from Uniform Commercial Code (or equivalent statute)
financing statement filings regarding operating leases or consignments entered
into by the Borrower and the Restricted Subsidiaries in the ordinary course of
business;

(xv) Liens in favor of the Borrower or any Subsidiary Guarantor;

(xvi) Liens on vehicles or equipment of the Borrower or any of the Restricted
Subsidiaries granted in the ordinary course of business;

(xvii) Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive modification, refinancing, refunding,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in the foregoing clauses (vi),
(vii), (viii) or (ix) or clause (xxvi) below; provided that (A) [reserved], (B)
any such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus accessions, additions and improvements on such
property, including (I) after-acquired property that is affixed to or
incorporated into the property covered by such Lien, (II) any other
after-acquired property subject to such Lien; provided that, in the case of
clauses (I) and (II), the terms of such Indebtedness require or include a pledge
of such after acquired property (it being understood that such requirement shall
not apply or be permitted to apply to any property to which such requirement
would not have applied but for such modification, refinancing, refunding,
extension, renewal or replacement) and (III) the proceeds and products thereof)
and (C) the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (x) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clause (vi),
(vii), (viii), (ix) or (xxvi) of this definition, in each case, at the time the
original Lien became a Permitted Lien under this Agreement and (y) an amount
necessary to pay any fees and expenses, including premiums and accrued and
unpaid interest, related to such modification, refinancing, refunding,
extension, renewal or replacement;





--------------------------------------------------------------------------------

 

 

(xviii) deposits made or other security provided in the ordinary course of
business to secure liability to insurance carriers;

(xix) [Reserved].

(xx) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (b) or (c) of Article VII so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

(xxi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (B) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the ordinary
course of business and not for speculative purposes, and (C) in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of setoff) and that are within the general parameters customary in the
banking industry;

(xxiii) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(xxiv) Liens that are contractual rights of set-off or rights of pledge (A)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Indebtedness, (B) relating to pooled deposit or
sweep accounts of the Borrower or any of the Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (C) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

(xxv) Liens securing Indebtedness incurred under Section 6.01(b)(ii); provided,
that an authorized representative of the holders of such Indebtedness shall have
executed a joinder to the Collateral Agreement;

(xxvi) Liens securing the Bank Obligations;

(xxvii) [reserved];

(xxviii) any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;

(xxix) Liens solely on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a transaction permitted under this Agreement;





--------------------------------------------------------------------------------

 

 

(xxx) Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(xxxi) Liens arising out of conditional sale, title retention, consignment or
similar arrangements with vendors for the sale or purchase of goods entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of business;

(xxxii) ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of the
Restricted Subsidiaries are located that do not in the aggregate materially
impair their use in the operation of the business of the Borrower and the
Restricted Subsidiaries;

(xxxiii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xxxiv) the reservations, limitations, provisos and conditions expressed in any
original grants of real or immoveable property that do not materially impair the
use of the affected land for the purpose used or intended to be used;

(xxxv) any Lien resulting from the deposit of cash or securities in connection
with the performance of a bid, tender, sale or contract (excluding the borrowing
of money) entered into in the ordinary course of business or deposits of cash or
securities in order to secure appeal bonds or bonds required in respect of
judicial proceedings;

(xxxvi) any Lien in favor of a lessor or licensor for rent to become due or for
other obligations or acts, the payment or performance of which is required under
any lease as a condition to the continuance of such lease;

(xxxvii) Liens on the Collateral in favor of any collateral agent relating to
such collateral agent’s administrative expenses with respect to the Collateral;

(xxxviii) Liens on the assets of Subsidiaries that are not Subsidiary Guarantors
securing Indebtedness of such Subsidiaries that was permitted by this Agreement
to be incurred;

(xxxix) all rights of expropriation, access or use or other similar rights
conferred by or reserved by any Federal, state or municipal authority or agency;

(xl) any agreements with any Governmental Authority or utility that do not, in
the aggregate, adversely affect in any material respect the use or value of real
property and improvements thereon in the good faith judgment of the Borrower;

(xli) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under this Agreement to be applied against
the purchase price for such Investment, and (ii) incurred in connection with an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 6.03, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien; and

(xlii) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts or loans receivable or other proceeds arising from
inventory



--------------------------------------------------------------------------------

 

 

consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business.

For purposes of determining compliance with this definition, (A) Liens need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but are permitted to be incurred in part under any combination
thereof and of any other available exemption and (B) in the event that a Lien
(or any portion thereof) meets the criteria of one or more of the categories of
Permitted Liens, the Borrower may, in its sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this definition.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

155 “Permitted Parent” shall mean any Parent Entity formed by the Sponsor that
is not formed in connection with, or in contemplation of, a transaction that,
assuming such Parent Entity was not a Parent Entity, would constitute a Change
of Control.

156 “Permitted Redemption” shall mean the redemption of Loans permitted pursuant
to Section 2.09(b).

157 “Permitted Redemption Amount” shall mean the sum of (a) the aggregate unpaid
outstanding principal amount of the Loans (or corresponding Revolving Notes)
being prepaid or redeemed, (b) all accrued and unpaid interest and fees with
respect to such principal amount, (c) all accrued and unpaid Late Charges with
respect to such principal amount, (d) the Exit Payment (if any), which shall be
calculated immediately prior to the applicable redemption or prepayment of all
Revolving Loans or outstanding Revolving Notes as the product of (i) the
applicable Exit Payment rate as set forth herein multiplied by (ii) the
aggregate principal amount of the Revolving Loans or Revolving Notes then being
prepaid or redeemed, (e) all accrued and unpaid Fees and (f) all other amounts
due under the Loan Documents; provided, that notwithstanding the foregoing, any
determination of accrued and unpaid interest shall take into account any deemed
funded amounts in respect of the Loans or Revolving Notes deemed outstanding, as
the case may be, to be used in lieu of the aggregate outstanding principal
amount of Revolving Notes as of the applicable date of determination as
otherwise set forth in this Agreement.

158 “Permitted Redemption Date” shall mean a date on which the Borrower has
elected to redeem Revolving Notes in accordance with Section 2.09(b).

159 “Permitted Redemption Notice” shall have the meaning assigned to such term
in Section 2.09(b).

160 “Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

161 “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

162 “Platform” shall have the meaning assigned to such term in Section
9.01(d)(i).

163 “Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.





--------------------------------------------------------------------------------

 

 

164 “Principal Only Assignment” shall have the meaning assigned to such term in
Section 9.03(b)(iv).

165 “Program” shall mean the Loan Parties’ and their Subsidiaries’ lending
program for the solicitation, marketing, documentation, origination, purchasing
and servicing of Consumer Loans that constitute Loan Receivables in each state
in which any Loan Party or any of their Subsidiaries undertakes or operates with
respect to the any of the foregoing pursuant to the Program Guidelines and all
applicable Requirements.

166 “Program Guidelines” shall mean those guidelines in existence on the Closing
Date and established by the Loan Parties for the administration of the Program,
a copy of which have been provided to the Administrative Agent, as amended,
modified or supplemented from time to time by the Loan Parties with the prior
written consent of the Administrative Agent to the extent that any such
amendments, modifications or supplements are adverse to Administrative Agent,
any Lender or any Holder in any material respect, including any amendment,
modification or supplement initiated because of a change, modification, addition
or deletion to an applicable Requirement related to the operation of a Loan
Party or its Subsidiary.  It is hereby understood and agreed that the conduct of
consumer lending operations across numerous states will require adjustment of
the Program Guidelines over time to optimize returns and minimize losses and
costs associated with the Program.  Borrower agrees that, pursuant to the
reasonable request of Administrative Agent, it shall discuss and provide
information in reasonable detail, any aspect of the Program, including, without
limitation, (a) the lending operations of any acquired business and (b) the
implementation of any new products and/or lending in any new state.

167 “Public Lender” shall have the meaning assigned to such term in Section
9.01(d).

168 “Qualified Funding Failure” shall have the meaning assigned to such term in
Section 2.15(b).

169 “Rating Agency” shall mean Moody’s and S&P, or if Moody’s or S&P or both
shall not make a rating on the Senior Secured Notes publicly available, a
nationally recognized statistical rating agency or agencies as the case may be,
selected by the Borrower which shall be substituted for Moody’s or S & P or
both, as the case may be.

170 “Refinancing” shall have the meaning assigned to such term in the definition
of “Transactions”.

171 “Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).

172 “Register” shall have the meaning assigned to such term in Section 9.03(c).

173 “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

174 “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

175 “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

176 “Regulatory Notice Event” shall mean (a) the receipt by any Loan Party, or
any of their Affiliates, of a civil investigative demand, inquiry or request for
production of documents, from a Governmental Authority which challenges,
questions or relates to the current business practices of any



--------------------------------------------------------------------------------

 

 

Loan Party or Restricted Subsidiary or (b) the filing of a proceeding by any
Person or Governmental Authority which challenges the business practices of any
Person or any of its Affiliates and which Proceeding, to the extent such
proceeding should be adversely determined, could reasonably be expected to
result in or have a material impact on the operations of any Loan Party;
provided, however, that this definition shall not include: (1) routine
examinations or requests thereunder, (2) license renewals or requests thereunder
and (3) zoning disputes or other non-consumer related licensing issues.

177 “Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

178 “Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

179 “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within, upon or underneath any
building, structure, facility or fixture.

180 “Remaining Period” shall have the meaning assigned to such term in the
definition of “Yield Maintenance Premium.”

181 “Removal Effective Date” shall have the meaning assigned to such term in
Section 8.06(b).

182  “Requirements” shall mean all applicable federal and state laws,
regulations and guidance related, directly or indirectly, to the following:
credit (including, without limitation, Consumer Credit); servicing; disclosures,
information security and privacy and regulations and industry guidance and
requirements (including, but not limited to, guidance issued by the national
card associations, NACHA, and the Payment Card Industry); the USA Patriot Act;
the Office of Foreign Asset Controls’ rules and regulations; the Interagency
Guidelines Establishing Information Security Standards; debt collection and debt
collection practices laws and regulations applicable to the Loan Parties or the
Program; the federal Truth in Lending Act; the federal Electronic Funds Transfer
Act; the federal Equal Credit Opportunity Act; the Fair Credit Reporting Act;
Title X of the Dodd-Frank Act; the federal Gramm-Leach-Bliley Act; the
Servicemembers Civil Relief Act; the federal Fair Debt Collection Practices Act;
and Section 5 of the Federal Trade Commission Act.

183 “Resignation Effective Date” shall have the meaning assigned to such term in
Section 8.06(a).

184 “Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

185 “Restricted DRE” shall mean any Subsidiary that (a) is disregarded as an
entity separate from its sole owner under Treasury Regulation Section
301.7701-2(c)(2) or -3(b) and (b) with respect to which substantially all of its
assets consist of Equity Interests in (i) Foreign Subsidiaries or (ii) other
Restricted DREs.

186 “Restricted Investment” shall mean an Investment other than a Permitted
Investment.





--------------------------------------------------------------------------------

 

 

187 “Restricted Payment” shall have the meaning assigned to such term in Section
6.05.

188 “Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided,  however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary”.

189 “Revolving Credit Exposure” shall mean, as to any Lender (other than VPC) on
any date, the aggregate outstanding principal amount on such date of its
outstanding Revolving Loans after giving effect to any Borrowings and any
prepayments or repayments of Revolving Loans occurring on such date.

190 “Revolving Loan Termination Date” shall mean the earlier to occur of:  (a)
the Maturity Date; and (b) the date on which the Total Commitment shall
terminate or expire or with respect to any Lender (other than VPC), the date on
which such Lender’s Commitment shall terminate or expire, in each case, in
accordance with the provisions of this Agreement.

191 “Revolving Loans” shall mean revolving loans made by the Lenders (other than
VPC) to the Borrower pursuant to Section 2.01(a).

192 “Revolving Notes” shall mean collectively, the promissory notes executed
pursuant to this Agreement of Borrower in favor of each Lender with a Commitment
or Holder of Revolving Loans, as applicable, evidencing the obligation of
Borrower to repay the Revolving Loans, and to be in the form of Exhibit F
hereto, and any and all amendments, renewals, replacements or substitutions
therefor, and each is referred to individually as a “Revolving Note.”

193 “S&P” shall mean Standard & Poor’s Ratings Service, or any successor
thereto.

194 “Sale and Lease-Back Transaction” shall mean any arrangement providing for
the leasing by the Borrower or any of the Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

195 “SEC” shall mean the U.S. Securities and Exchange Commission.

196 “Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of
the Restricted Subsidiaries secured by a Lien.

197 “Secured Obligations” shall have the meaning assigned to such term in the
Collateral Agreement.

198 “Secured Parties” shall have the meaning assigned to such term in the
Collateral Agreement.

199 “Security Documents” shall mean the Guarantee Agreement, the Collateral
Agreement, the Junior Lien Intercreditor Agreement and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.12.

200 “Senior Secured 2019 Notes” shall mean the Borrower’s 10.75% senior secured
notes due 2019 issued pursuant to the Senior Secured Notes Indenture relating
thereto on the Closing Date in an aggregate principal amount of $395,000,000 and
the Indebtedness represented thereby





--------------------------------------------------------------------------------

 

 

201 “Senior Secured 2020 Notes” shall mean the Borrower’s 12.75% senior secured
notes due 2020 issued pursuant to the Senior Secured Notes Indenture relating
thereto on July 6, 2012 in an aggregate principal amount of $25,000,000 and the
Indebtedness represented thereby.

202 “Senior Secured Notes” shall mean the Senior Secured 2019 Notes and the
Senior Secured 2020 Notes.

203 “Senior Secured Notes Indentures” shall mean (a) the Indenture for the
Senior Secured 2019 Notes dated as of April 29, 2011, as the same may be
amended, restated, supplemented, substituted, replaced, refinanced or otherwise
modified from time to time and (b) the Indenture for the Senior Secured 2020
Notes dated as of July 6, 2012, as the same may be amended, restated,
supplemented, substituted, replaced, refinanced or otherwise modified from time
to time.

204 “Senior Secured Notes Trustee” shall mean Computershare Trust Company, N.A.,
as trustee, and its successors and assigns acting as trustee under the Senior
Secured Notes Indentures.

205 “Servicer” shall mean the servicer of the Loan Receivables, and its
successors and permitted assigns in such capacity (including, for the avoidance
of doubt, any back-up or replacement servicer).

206 “Similar Business” shall mean any business conducted or proposed to be
conducted by the Borrower and the Restricted Subsidiaries on the First Amendment
Closing Date or any business that is similar, reasonably related, incidental or
ancillary thereto, or is a reasonable extension, development or expansion
thereof.

207 “SPC” shall have the meaning assigned to such term in Section 9.03(h).

208 “Specified Assets” shall mean (i) cash and Cash Equivalents of the Borrower
and the Restricted Subsidiaries as of the applicable Covenant Date, (ii) the
receivables balance of the Borrower and the Restricted Subsidiaries as of the
applicable Covenant Date, and (iii) the SPV Surplus.

209 “Specified Borrower Designations and Reaffirmations” shall have the meaning
assigned to such term in Section 5.14.

210 “Sponsor” shall mean Diamond Castle Holdings, LLC and any funds,
partnerships or other investment vehicles managed or directly or indirectly
controlled by the Sponsor, but not including, however, any portfolio companies
of any of the foregoing.

211 “SPV II Notes” shall mean the 16.75% secured notes due April 4, 2019 issued
pursuant to the that certain Amended and Restated Loan and Security Agreement
dated as of April 25, 2017 (as the same may be amended, modified, and
supplemented from time to time) between CCFI Funding II, LLC and Ivy Funding
Nine, Inc. and the Indebtedness represented thereby.

212 “SPV Lender” shall mean Community Choice Financial Issuer, LLC, as a Lender

213 “SPV Lender Expenses” shall have the meaning assigned to such term in
Section 2.05(c).

214 “SPV Surplus” shall mean (i) cash and Cash Equivalents of CCFI Funding II,
LLC as of the applicable Covenant Date,  plus (ii) the receivables balance of
CCFI Funding II, LLC as of the applicable Covenant Date, less (iii) the
aggregate principal amount of debt (other than any outstanding intercompany
debt) of CCFI Funding II, LLC as of the applicable Covenant Date.





--------------------------------------------------------------------------------

 

 

215  “Subject Lien” shall have the meaning assigned to such term in Section
6.02.

216 “Subordinated Indebtedness” shall mean, with respect to the Secured
Obligations, (i) any Indebtedness of the Borrower that is by its terms
subordinated in right of payment to the Secured Obligations, and (ii) any
Indebtedness of any Subsidiary Guarantor that is by its terms subordinated in
right of payment to the Guarantee of such entity.

217 “subsidiary” shall mean, with respect to any Person, (a) any corporation,
association or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled to vote in the election of
directors, managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of that Person or a combination thereof and (b) any partnership,
joint venture, limited liability company or similar entity of which (i) more
than 50% of the capital accounts, distribution rights, total equity and voting
interests or general or limited partnership interests, as applicable, are owned
or controlled, directly or indirectly, by such Person or one or more of the
other subsidiaries of that Person or a combination thereof whether in the form
of membership, general, special or limited partnership or otherwise and (ii)
such Person or any subsidiary of such Person is a controlling general partner or
otherwise controls such entity.

218 “Subsidiary” shall mean any subsidiary of the Borrower.

219 “Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule
1.01(b), and each other Subsidiary that is or becomes a party to the Guarantee
Agreement.

220 “Tax” and “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

221 “Title Loan” shall mean a Consumer Loan that was originated by the Borrower
and any other Loan Party the repayment of which is secured by a perfected first
or second priority security interest in a motor vehicle and, with respect to any
such Consumer Loan that is secured by a second priority security interest in a
motor vehicle, only in the event such security interest may be properly taken in
accordance with the Requirements.

222 “Title Loan Receivables” shall mean all Loan Receivables in respect of Title
Loans.

223 “Total Assets” shall mean, as of any date, the total consolidated assets of
the Borrower and the Restricted Subsidiaries on a consolidated basis, as shown
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of the end of the most recently ended fiscal quarter prior to
the applicable date of determination for which financial statements are
available; provided that, for purposes of calculating “Total Assets” for
purposes of testing the covenants under this Agreement in connection with any
transaction, the total consolidated assets of the Borrower and the Restricted
Subsidiaries shall be adjusted to reflect any acquisitions and dispositions of
assets that have occurred during the period from the date of the applicable
balance sheet through the applicable date of determination but without giving
effect to the transaction being tested under this Agreement.

224 “Total Commitment” shall mean, as at any date of determination thereof, the
sum of all Commitments of all Lenders as in effect at such date.  As of the
Closing Date, the Total Commitment is the lesser of $42,000,000 and the amount
of Revolving Loans made on the Closing Date.





--------------------------------------------------------------------------------

 

 

225 “Total Credit Exposure” shall mean, as to any Lender at any time, the
outstanding Loans of such Lender at such time.

226 “Trade Date” shall have the meaning assigned to such term in Section
9.03(b)(i)(B).

227 “Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the repayment of all amounts due or outstanding (including without
limitation any fees or prepayment premium) under or in respect of, and the
termination of, the Victory Park Revolving Credit Agreement (other than such
Indebtedness that is being forgiven, such Indebtedness that is rolling over into
the VPC Loan hereunder and such Indebtedness and other obligations (including
without limitation, fees, expenses and prepayment premiums) that is being
exchanged for no more than $10.0 million of Additional Notes (as defined in the
Senior Secured Notes Indenture described in clause (a) of the definition
thereof) on the Closing Date) (such repayment and termination, the
“Refinancing”), (c) the payment of related fees and expenses (including
accounting, attorney and other professional fees), and (d) the issuance of the
New Lender Notes in an aggregate principal amount no greater than the aggregate
amount of Revolving Loans made on the Closing Date (and the payment of fees and
expenses related thereto).

228 “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
in effect in the relevant jurisdiction from time to time.  Unless otherwise
specified, references to the Uniform Commercial Code herein refer to the New
York UCC.

229 “Unrestricted Subsidiary” shall mean each entity identified on Schedule
3.08(b).

230 “USA PATRIOT Act” shall mean The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

231 “Victory Park Revolving Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of April 29, 2011,  as amended, restated, supplemented,
replaced, or otherwise modified prior to the Closing Date, among the Borrower,
the lenders party thereto from time to time and Victory Park Management, LLC as
the administrative agent.

232 “Voting Stock” of any Person as of any date shall mean the Capital Stock of
such Person that is at the time entitled to vote in the election of the board of
directors of such Person.

233 “VPC”  shall mean (i) collectively, VPC Onshore Specialty Finance Fund II,
L.P., VPC Offshore Unleveraged Private Debt Fund, L.P., VPC Investor Fund C,
L.P., VPC Investor Fund, G-1, L.P., VPC Specialty Lending Fund (NE), Ltd., and
VPC Specialty Lending Investments Intermediate, L.P. and (ii) each of their
respective assignees and participants permitted hereunder.

234 “VPC Loan” shall have the meaning assigned to such term in Section 2.01(b).

235 “VPC Loan Termination Date” shall mean the earlier to occur of:  (a) October
31, 2018; and (b) the Revolving Loan Termination Date. 

236 “VPC Note” shall have the meaning assigned to such term in Section 2.01(b).

237  “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing (i) the sum of the products of the
number of years from the date of determination to the date of each



--------------------------------------------------------------------------------

 

 

successive scheduled principal payment of such Indebtedness or redemption or
similar payment with respect to such Disqualified Stock or Preferred Stock
multiplied by the amount of such payment by (ii) the sum of all such payments.

238 “Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such
Person, 100% of the outstanding Equity Interests of which (other than directors’
qualifying shares) are at the time owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.

239 “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

240 “Withholding Agent” shall mean the Administrative Agent, any Loan Party or
their respective successors or assigns.

241 “Yield Maintenance Premium” shall be an amount, calculated immediately prior
to the applicable redemption or prepayment of Revolving Loans or Revolving Notes
or the acceleration of same pursuant to Article VII, equal to the excess of (1)
the sum of (a) 100% of the aggregate principal amount of  Revolving Loans or
Revolving Notes being redeemed or prepaid or accelerated plus (b) all scheduled
interest payments (determined with reference to the interest rate then in
effect) in respect of the Revolving Loans or Revolving Notes being redeemed or
prepaid or accelerated for the period from the date of such redemption,
prepayment or acceleration to (but excluding) September 6,  2020 (such date, the
“Remaining Period”), discounted on customary terms based on the then-current
yield on the U.S. Treasury security with a maturity closest to the Remaining
Period, plus 50 basis points, with such amount calculated by the Administrative
Agent (which calculation shall be conclusive and binding on Borrower (absent
manifest error)) over (2) 100% of the aggregate principal amount of  Revolving
Loans or Revolving Notes being redeemed or prepaid; provided that if such
redemption or prepayment or acceleration occurs on or prior September 6,  2019,
the Yield Maintenance Premium shall be reduced such that it, when combined with
interest payments on the Revolving Loans or Revolving Notes (whether previously
paid, or being paid concurrently with such redemption or prepayment or
acceleration), will not exceed an amount that would provide the Lenders (other
than VPC) with an effective interest rate of 20% per annum on the Revolving
Loans or Revolving Notes being redeemed or prepaid or accelerated.  The
foregoing amount shall be calculated by the Administrative Agent and such
calculation shall be conclusive and binding on Borrower (absent manifest error).

241.01 Terms Generally.  The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties,



--------------------------------------------------------------------------------

 

 

including cash, securities, accounts and contract rights.  Except as otherwise
expressly provided herein, (i) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, (ii) any reference in this Agreement to
the Junior Lien Intercreditor Agreement shall, unless the context requires
otherwise, mean the Junior Lien Intercreditor Agreement entered into pursuant to
Section 8.10 to the extent the same is then in effect and (iii) all terms of an
accounting or financial nature shall be, to the extent applicable, construed in
accordance with GAAP.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

241.02 Effectuation of Transfers.  Each of the representations and warranties of
the Borrower contained in this Agreement (and all corresponding definitions) are
made after giving effect to the Transactions, unless the context otherwise
requires.

 

Article II
THE CREDITS

2.01 Commitments.     Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Loan Parties
contained herein, each Lender with a Commitment severally and not jointly agrees
to make Revolving Loans to the Borrower from time to time during the period
commencing on the Closing Date and ending on the Final Availability Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; subject in each case to the following limitations: after
giving effect to any Borrowing, (i) the Aggregate Revolving Credit Exposure
shall not exceed the Total Commitment and (ii) the Revolving Credit Exposure of
any Lender with a Commitment shall not exceed such Lender’s Commitment.  Within
the limits of each Lender’s Commitment set forth in the preceding sentence and
subject to the terms, conditions and limitations set forth herein, the Borrower
may borrow, pay or prepay and reborrow Revolving Loans. 

 

(a) On the Closing Date, the parties hereto agree that outstanding loans under
the Victory Park Revolving Credit Agreement in the aggregate principal amount of
$3,000,000 owing from Borrower to VPC shall be deemed to be loans outstanding
under this Agreement owing from Borrower to VPC in the original principal amount
of $3,000,000 as of the Closing Date (herein, the “VPC Loan”), and subject to
the terms and conditions set forth herein.  Once repaid or prepaid, the VPC Loan
may not be reborrowed.  If requested by VPC, the VPC Loan shall be evidenced by
a separate note (the “VPC Note”) issued and executed by Borrower in favor of,
and purchased by, VPC in the principal amount equal to the amount of the VPC
Loan substantially in the form of Exhibit I. The aggregate principal amount of
the VPC Note, in the event all indebtedness under the VPC Loan is evidenced by
the VPC Note, will be an amount equal to the VPC Loan; provided, however, that
notwithstanding the face amount of the VPC Note, Borrower’s liability under the
VPC Note shall be limited at all times to the actual indebtedness (principal,
interest, Late Charges, Fees and other fees, costs and expenses) then
outstanding and owing by Borrower to VPC hereunder.  Notwithstanding any other
provision of this Agreement, in the event VPC shall request and receive a VPC
Note, the interests represented by such note shall at all times (including after
any assignment of all or part of such interests pursuant to Section 9.03) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

2.02 Revolving Loans and Revolving Notes.  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Revolving Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood,



--------------------------------------------------------------------------------

 

 

however, that no Lender shall be responsible for the failure of any other Lender
to make any Revolving Loan required to be made by such other Lender).  The
Revolving Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $500,000 and not less than $1,000,000
or (ii) equal to the remaining available balance of the applicable Commitments.

 

(a) The Revolving Loans of Borrower to each Lender or Holder hereunder, if
requested by such Lender or Holder, shall be evidenced by separate Revolving
Notes issued and executed by Borrower in favor of, and purchased by, such Lender
or Holder in the principal amounts equal to (A) the amount of such Lender’s
Commitment and (B) in the case of a Principal Only Assignment, the principal
amount of each Borrowing as shall have been assigned to such Holder pursuant to
such Principal Only Assignment. The aggregate principal amount of the Revolving
Notes, in the event all indebtedness hereunder is evidenced by Revolving Notes,
will be an amount equal to the Total Commitment; provided, however, that
notwithstanding the face amount of the Revolving Notes, Borrower’s liability
under the Revolving Notes shall be limited at all times to the actual
indebtedness (principal, interest, Exit Payment (if any), Late Charges, Fees and
other fees, costs and expenses) then outstanding and owing by Borrower to
Administrative Agent, Holders and Lenders hereunder.  Notwithstanding any other
provision of this Agreement, in the event any Lender or Holder shall request and
receive such a Revolving Note, the interests represented by such note shall at
all times (including after any assignment of all or part of such interests
pursuant to Section 9.03) be represented by one or more promissory notes payable
to the payee named therein or its registered assigns.

(b) Notwithstanding any other provision of this Agreement, unless otherwise
consented to by the Administrative Agent (which consent will not be unreasonably
withheld, conditioned, or delayed), the Borrower may only make up to two
Borrowing requests in any given calendar month.

2.03 Borrowing Procedure.

 

(a) Borrower shall notify and submit a Borrowing Request to Administrative Agent
in writing not later than 10:00 AM (New York City time) five (5) Business Days
before each requested Borrowing (or in the case of the Borrowing on the Closing
Date, not later than 10:00 AM (New York City time) on the Closing Date),
specifying the amount of the Revolving Loan to be made.  Such Borrowing Request
shall be certified by a Financial Officer (or such other authorized Person as
Borrower directs from time to time) of Borrower.  Each Borrowing Request
required hereunder (i) shall be irrevocable, (ii) shall specify the amount of
the proposed Borrowing of Revolving Loans, (iii) shall specify the proposed
Borrowing date, which shall be a Permitted Borrowing Date and (iv) shall specify
wire transfer instructions in accordance with such Borrowing shall be funded.

(b) [Reserved].

(c) Borrower shall be entitled to deliver only two (2) Borrowing Requests during
each calendar month. Notwithstanding anything to the contrary herein, for
purposes of clarification, it is hereby agreed that during each calendar month
there shall be only, and the Borrower shall not be entitled to specify more
than, two (2) Permitted Borrowing Dates.

(d) Administrative Agent shall give to each applicable Lender with a Commitment
prompt notice on the date of Administrative Agent’s receipt of written notice
from Borrower of each Borrowing Request.  On the date on which a Borrowing is
requested to be made pursuant to the applicable Notice of Borrowing, each
applicable Lender will make available to Administrative Agent at the address of
Administrative Agent set forth in Section 9.01, in immediately available funds,
its Applicable Commitment Percentage of such Borrowing requested to be made and,
subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the Loan Parties contained



--------------------------------------------------------------------------------

 

 

herein, each Lender holding a Commitment shall make its pro rata share of the
proposed Revolving Loans on the applicable Permitted Borrowing Date in
immediately available funds in accordance with the terms of such Borrowing
Request. Upon fulfillment of the conditions set forth in clauses (i) and (ii) of
Section 2.01 and Article IV for such Borrowing, such funds as have been
requested by the Borrower shall be disbursed in accordance with such Borrowing
Request.

2.04 Evidence of Debt; Repayment of Loans.  The Borrower hereby unconditionally
promises to pay to each Lender the then unpaid principal amount of each
Revolving Loan of such Lender (and balance of any Revolving Note held by any
Holder) in full and in cash on the Revolving Loan Termination Date (or such
other date if prepaid in accordance with Section 2.09 or 2.10(a)(i)), together
with accrued and unpaid Late Charges, Fees, interest and Exit Payment (if such
Exit Payment is payable pursuant to the terms of this Agreement) on such amount
to the date of payment thereof).  The Borrower hereby unconditionally promises
to pay to VPC the then unpaid principal amount of the VPC Loan in full and in
cash on the VPC Loan Termination Date (or such other date if prepaid in
accordance with Section 2.09, 2.10(a)(i) or 2.10(a)(iii)), together with accrued
and unpaid Late Charges and interest.

 

(a) Each Lender and Holder shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender or Holder resulting from each Loan made by such Lender or each Revolving
Note issued to such Holder from time to time, including the amounts of principal
and interest payable and paid to such Lender or Holder from time to time under
this Agreement.

(b) [reserved].

(c) The entries made in the accounts maintained pursuant to paragraph (b) of
this Section 2.04 shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided,  however, that the failure of any
Lender or Holder to maintain such accounts or any error therein shall not in any
manner affect the obligations of the Borrower to repay the Loans or Revolving
Notes in accordance with their terms.

2.05 Fees.  The Borrower agrees to pay to each Lender with a Commitment, in cash
and on the last Business Day of each month and on each date on which any
Commitment of such Lender shall expire or be terminated as provided herein, a
commitment fee (a “Commitment Fee”) equal to 9.00% per annum on the daily unused
amount of the Commitment of such Lender during such month (or other period
commencing with the Closing Date and ending with the Revolving Loan Termination
Date).  All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days.

 

(a) The Borrower agrees to pay to the Administrative Agent the fees and amounts
set forth in the Fee Letter (the “Administrative Agent Payments”).  The
Administrative Agent Payments shall be paid on the dates due, in immediately
available funds, to the Administrative Agent.

(b) The Borrower agrees to promptly pay to the SPV Lender an amount equal to the
aggregate amount of fees, taxes (including withholding taxes) and other expenses
(excluding principal, premium and interest payments on New Lender Notes, but
including fees and expenses of third parties in connection with the issuance and
administration of, as well as compliance with and administration of, the New
Lender Notes, as well expenses of the holders of, and trustees, collateral
agents and other representatives under, the New Lender Notes that the SPV Lender
may be required to pay or reimburse) (the “SPV Lender Expenses”) as the SPV
Lender may owe, incur, pay or become obliged to pay from time to time, upon
demand.  Presentment of such demand will be conclusive evidence that such
expenses



--------------------------------------------------------------------------------

 

 

are due, payable and owing.  Once paid, the SPV Lender Expenses shall be fully
earned and shall not be refundable under any circumstances.

(c) All Fees shall be paid on the dates due, in immediately available funds, to
the applicable payee.  Once paid, none of the Fees shall be refundable under any
circumstances.

2.06 Interest on Loans.  Subject to the provisions of Section 2.07, the Loans
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal to 9.00% on the unpaid
principal amount thereof through the date such Loan is paid in full in cash
(whether upon final maturity, prepayment, acceleration or otherwise).

 

(a) Interest on each Loan shall be payable to the Administrative Agent in cash,
for the account of the Lenders or Holders monthly, in arrears, on each Interest
Payment Date except as otherwise provided in this Agreement. 

2.07 Default Interest.  If (a) the Borrower shall default in the payment of any
principal of or interest on any Loan or any other amount due hereunder or under
any other Loan Document, by acceleration or otherwise or (b) any Event of
Default under Article VII has occurred and is continuing then, in the case of
clause (a) of this Section 2.07, until such defaulted amount shall have been
paid in full or, in the case of clause (b) of this Section 2.07, from the date
of occurrence of such Event of Default and for so long as such Event of Default
is continuing, to the extent permitted by law, all amounts outstanding under
this Agreement and the other Loan Documents shall bear interest (after as well
as before judgment or during any proceeding under any Debtor Relief Law),
payable on demand, at the rate equal to the lesser of (i) the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (ii)
the highest rate permissible under any applicable law. In no contingency or
event shall the interest rate charged pursuant to the terms of this Agreement
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders or Holders have received
interest hereunder in excess of the highest applicable rate, the amount of such
excess interest shall be applied against the principal amount of the Loans then
outstanding to the extent permitted by applicable law, and any excess interest
remaining after such application shall be refunded promptly to the Borrower.

 

2.08 Termination and Reduction of Commitments.  The Commitments shall
automatically terminate on the Maturity Date.  The Administrative Agent may
terminate the Commitments in accordance with Article VII hereof.

 

(a) In the event Borrower makes any prepayment of Revolving Loans in accordance
with Section 6.03, the Commitment of each Lender shall, in accordance with
Section 6.03, be permanently reduced by the amount of such prepayment received
by such Lender; provided,  however, that the Total Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time.

(b) Any reduction in the Commitments resulting from any prepayment of Revolving
Loans in accordance with Section 6.03, shall be made ratably among the Lenders
in accordance with their respective Commitments.

2.09 Optional Prepayment; Permitted Redemptions of Revolving Notes.  The
Borrower shall have the right at any time and from time to time to prepay any
Borrowing (or redeem any corresponding Revolving Note), in whole or in part,
without premium or penalty (other than any applicable Exit Payment) upon at
least five (5) Business Days’ prior written or fax notice to the Administrative
Agent before 10:00 a.m., New York City time; provided, however, that (i) each
partial



--------------------------------------------------------------------------------

 

 

prepayment or redemption shall be in an amount that is an integral multiple of
$250,000 and not less than $1,000,000 or, if less, the entire principal amount
thereof then outstanding and each prepayment (other than a prepayment made in
connection with a Deleveraging Transaction, in which case, the Loans shall be
applied in accordance with the terms of such Deleveraging Transaction) shall be
applied at the direction of the Borrower (x) ratably against the Revolving Loans
and/or (y) against the VPC Loans (but, subject to the penultimate sentence of
clause (t) of Article VII hereof, ratably as to all Loans to the extent an Event
of Default has occurred and is continuing) and (ii) for the absence of doubt,
any prepayment of Revolving Loans prior to September 6, 2020 shall be
accompanied by the payment of the corresponding Exit Payment.   The
Administrative Agent will promptly notify each Lender, if applicable, and
Holder, as well as the Bondholder Designee, of its receipt of each such notice,
and of the amount of such Lender’s or Holder’s ratable portion of such
prepayment (in the case of Revolving Loans, based on such Lender’s Applicable
Commitment Percentage in respect of the Total Commitment or, with respect to any
Holder, in an amount to be determined by the Administrative Agent in its sole
discretion).  Subject to Section 2.15(a), such prepayments shall be paid to the
Administrative Agent on behalf of the Lenders or Holders, as the case may be, in
accordance with, its ratable share (in respect of Revolving Loans, based on such
Lender’s Applicable Commitment Percentage in respect of the Total Commitment)
or, for a Holder, as determined by the Administrative Agent in its sole
discretion.  Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable unless conditioned upon a refinancing, in which case it shall still
be subject to Section 2.12, and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein. All
prepayments under this Section 2.09 shall be subject to Section 2.12.  All
prepayments under this Section 2.09(a) shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to the date of payment, as
well as any Exit Payment with respect thereto.

 

(a) The Borrower may, at its option, refinance and repay all of the outstanding
Obligations (including Loan Document Obligations) in respect of the Loans (or
any corresponding Revolving Notes issued in connection therewith) by electing to
pay to the Administrative Agent, on behalf of the Lenders (or Holders, as the
case may be), the Permitted Redemption Amount on the Permitted Redemption Date,
by repaying such Obligations in full (and by redeeming the Revolving Notes in
whole) and upon a repayment of such Obligations in full (and a redemption of all
then outstanding Revolving Notes in whole), the Commitment of each Lender shall
automatically and permanently be terminated (a “Permitted Redemption”).  On or
prior to the date which is the fifth (5th) calendar day prior to a proposed
Permitted Redemption Date, the Borrower shall deliver written notice (the
“Permitted Redemption Notice”) to the Administrative Agent stating (i) that the
Borrower elects to repay all of the outstanding Obligations (including Loan
Document Obligations) in respect of the Loans (and redeem the Revolving Notes in
whole) pursuant to a Permitted Redemption and (ii) the proposed Permitted
Redemption Date.  A Permitted Redemption Notice delivered pursuant to this
subsection shall be irrevocable unless conditioned upon a refinancing, in which
case it shall still be subject to Section 2.12, and shall commit the Borrower to
prepay such Borrowing by the amount stated therein on the date stated
therein.  If the Borrower elects to repay the Obligations in respect of the
Loans in full and redeem Revolving Notes in whole pursuant to a Permitted
Redemption under this Section 2.09(b), then the applicable Permitted Redemption
Amount which is to be paid to the Administrative Agent, on behalf of the Lenders
(and Holders, as the case may be), on the applicable Permitted Redemption Date
shall be paid (and redeemed, as the case may be) by the Borrower on such
Permitted Redemption Date, and the Borrower shall pay to the Administrative
Agent, on behalf of the Lenders (and the Holders, as the case may be), on such
Permitted Redemption Date, by wire transfer of immediately available funds, an
amount in cash equal to the applicable Permitted Redemption Amount.

2.10 Mandatory Prepayments.  (i) In the event of any termination of all the
Commitments (including, for avoidance of doubt, a termination of all of the
Commitments by the Administrative Agent in accordance with Article VII), the
Borrower shall, on the date of such



--------------------------------------------------------------------------------

 

 

termination, repay or prepay all its outstanding Borrowings, which shall include
the principal of the Loans (including any Revolving Notes issued in connection
therewith) outstanding, together with accrued interest thereon and any unpaid
accrued Fees, accrued and unpaid Late Charges, the accrued and unpaid Exit
Payment, if applicable, and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, provided, that for the purposes of
this clause (i), the Exit Payment shall be calculated immediately prior to the
applicable redemption or prepayment of all Loans or outstanding Revolving Notes
as the product of (a) the applicable Exit Payment rate as set forth herein
multiplied by (b) the aggregate principal amount of the Revolving Loans or
Revolving Notes in respect of the Revolving Loans being repaid or prepaid or
redeemed, provided, further, that in the event of a redemption or prepayment
where the outstanding principal amount of outstanding Revolving Loans or
unredeemed Revolving Notes at the time of such calculation is less than the
Total Commitment then in effect, the outstanding principal amount of outstanding
Revolving Loans or unredeemed Revolving Notes shall be deemed to be an amount
equal to the Total Commitment then in effect (which, for avoidance of doubt,
shall be the amount of the Total Commitment without giving effect to any
termination or reduction of the Commitments associated with any such prepayment
or redemption),  (ii) if, after giving effect to any partial reduction of the
Commitments in accordance with Section 2.09(b) or at any other time, the
Aggregate Revolving Credit Exposure would exceed the Total Commitment, then the
Borrower shall, no later than three (3) Business Days after the date of such
reduction or after such other time, repay or prepay Revolving Loans in an amount
sufficient to eliminate such excess and (iii) the Borrower shall, and shall
cause each of its Subsidiaries to, use all proceeds from loans under the SPV II
Notes that are in excess of $63,500,000 to prepay the VPC Loan to the extent of
such excess.   For avoidance of doubt, there shall be an Exit Payment payable on
the amount of the Revolving Loans repaid (or Revolving Notes redeemed) in
accordance with this Section 2.10(a) or Section 6.03.

 

(a) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.10, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least five (5) Business
Days prior written notice of such prepayment (or such shorter period as the
Administrative Agent may agree, in its reasonable discretion). Each notice of
prepayment shall specify the prepayment date, the Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid.  Except as
provided in Section 2.10(a) and the penultimate sentence of clause (t) of
Article VII hereof, all prepayments of Borrowings under this Section 2.10 shall
be applied ratably against all Loans (based on the outstanding principal amount
thereof) subject to Section 2.12, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to the date of payment and, for
avoidance of doubt, shall additionally include any applicable Exit Payment in
respect of Revolving Loans only.

(b) [reserved].

(c) All mandatory prepayments made pursuant to Section 2.10(a) shall be made to
the Administrative Agent, for the account of the Lenders or Holders, and applied
to the Loans (or Revolving Notes issued in connection therewith) in accordance
with Section 2.10(b).  Concurrently with each mandatory prepayment of a
Revolving Loan made pursuant to Section 2.10(b) or upon the occurrence of any
Event of Default described in Article VII(g) or (h), the Commitment of each
Lender shall permanently be reduced by the amount of such prepayment and the
Borrower shall also pay to the Administrative Agent for the ratable benefit of
the Lenders or Holders the Exit Payment in respect of the Revolving Loans or
Revolving Notes repaid or redeemed in connection with such mandatory prepayment.

2.11 Increased Costs.  Increased Costs Generally.  If any Change in Law shall:

 





--------------------------------------------------------------------------------

 

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets or liabilities of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

(ii) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement, or any Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 2.16 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower will pay to such Lender, such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered (except for Indemnified Taxes or Other Taxes covered by Section 2.16
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender).

(d) Capital Requirements.  If any Lender reasonably determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital requirements, has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered (except
for Indemnified Taxes or Other Taxes covered by Section 2.16 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender).

(e) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.11 and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(f) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.11 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.11 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

2.12 Indemnity.  The Borrower shall indemnify each Lender against any loss or
expense that such Lender may sustain or incur as a consequence of any default by
the Borrower in the making of any



--------------------------------------------------------------------------------

 

 

payment or prepayment required to be made hereunder.  A certificate of any
Lender setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section 2.12 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

 

2.13 Pro Rata Treatment.  Except as provided for under Sections 2.03(d), 2.09(a)
and 2.10(b), each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Fees and
each reduction of the Commitments shall be allocated pro rata among the Lenders
entitled thereto (and in the case of Revolving Loans, in accordance with their
respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans)).  Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its reasonable discretion, round each Lender’s percentage of such
Borrowing to the next higher or lower cent amount.

 

2.14 Sharing of Payments by Lenders.  If any Lender or Holder shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender or Holder receiving payment of a proportion
of the aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender or Holder receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders or
Holders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders or Holders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender or
Holder as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender or Holder were a direct creditor of the Borrower in the
amount of such participation, but only to the extent that such consent does not
increase the aggregate liability of the Borrower.

2.15 Payments; Administrative Agent’s Clawback.  All payments by the Borrower
hereunder shall be made without setoff, counterclaim or other defense, in
dollars and in immediately available funds to the Administrative Agent at its
address referred to in Section 9.01 or at such other address as Administrative
Agent otherwise directs prior to 1:00 p.m., Eastern time, on the date payment is
due.  Any payment made as required hereinabove, but after 1:00 p.m., Eastern
time, shall be deemed to have been made on the next succeeding Business Day.  If
any payment falls due on a day that is not a Business Day, then such due date
shall be extended to the next succeeding Business Day, and such extension of
time shall then be included in the computation of payment of interest, fees or
other applicable amounts.  As soon as practicable after Administrative Agent
receives payment from Borrower,



--------------------------------------------------------------------------------

 

 

but in no event later than one (1) Business Day after such payment has been
made, subject to Section 2.11(c), Administrative Agent will cause to be
distributed like funds relating to the payment of principal, interest or fees
(other than amounts payable to Administrative Agent to reimburse Administrative
Agent for fees and expenses payable solely to Administrative Agent pursuant to
the terms of this Agreement) or expenses payable to Administrative Agent,
Holders and Lenders in accordance with the terms of this Agreement, in like
funds relating to the payment of any such other amounts payable to Lenders or
Holders.  Borrowers’ obligations to Lenders and Holders with respect to such
payment shall be discharged by making such payments to Administrative Agent
pursuant to this Section 2.15(a) or, if not timely paid or any Event of Default
or Default then exists, may be added to the principal amount of the Loans
outstanding. Any amount due under the Loan Documents (other than principal and
interest, if the same are already accruing interest at the Default Rate), which
is not paid within three (3) Business Days after such amounts are due shall
result in a late charge being incurred and payable by the Borrower in an amount
equal to accrued interest at the Default Rate from the date such amount was due
until the same is paid in full in cash (“Late Charge”).  Such Late Charge shall
continue to accrue post-petition in any proceeding under any Debtor Relief Law.

 

(a) Funding by Lenders; Presumption by Administrative Agent.   The
Administrative Agent shall not be obligated to make a Lender’s ratable share
pursuant to Section 2.02 available to the Borrower on a proposed date of any
Borrowing unless the Administrative Agent has received such Lender’s  funds for
such full share amount at least two (2) Business Days prior to such date of
Borrowing or, in the case of the Borrowing on the Closing Date, on the Closing
Date.

(i) Notwithstanding the foregoing and anything to the contrary herein, if the
Lenders shall fail to purchase an additional issuance of Revolving Notes by the
Borrower after the Closing Date in accordance with Section 2.02 and provided
that all conditions of such funding set forth in Article IV shall have been
satisfied at the time thereof (a “Qualified Funding Failure”), then the Borrower
shall have the right, exercisable upon at least thirty (30) calendar days’ prior
written notice to the Administrative Agent, to consummate a Permitted Redemption
of the Revolving Notes (in whole and not in part) at a price equal to the
applicable Permitted Redemption Amount excluding the Exit Payment, which
Permitted Redemption shall otherwise be made in accordance with the provisions
of Section 2.09(b) hereof; provided, that such right to consummate a Permitted
Redemption of the Revolving Notes (in whole and not in part) at a price equal to
the Permitted Redemption Amount excluding the Exit Payment shall expire upon (x)
written notice from the Administrative Agent to the Borrower, given no later
than ten (10) calendar days after the Administrative Agent’s receipt of the
Borrower’s notice of redemption under this Section 2.15(b)(ii) stating that the
Lenders are thereafter willing and able to purchase additional Revolving Notes
issued by the Borrower in accordance with Section 2.02 and (y) provided that all
conditions of such purchases set forth in Article IV shall be satisfied at the
time of such purchase, the purchase by the applicable Lenders within such ten
(10) calendar day period of such additional Revolving Notes the Lenders
initially failed to purchase.  For purposes of clarification, prior to the
expiration of the ten (10) calendar day notice of purchase pursuant to this
Section 2.15(b)(ii), (x) the Administrative Agent may deliver notice to the
Borrower that the Lenders are willing and able to purchase such Revolving Notes
and (y) provided that all conditions of such purchases set forth in Article 4
shall have been satisfied at the time of such purchase, the applicable Lenders
will purchase such Revolving Notes, whereupon such right to consummate a
Permitted Redemption of the Revolving Notes at a price equal to the Permitted
Redemption Amount excluding the Exit Payment shall automatically terminate, but
the Borrower shall at all times thereafter retain the right to consummate a
Permitted Redemption of the Revolving Notes at a price equal to the applicable
Permitted Redemption Amount including the Exit Payment (if applicable), which
Permitted Redemption of the Revolving Notes shall otherwise be made in
accordance with the provisions of Section 2.15(b) hereof.  The provisions of
this Section



--------------------------------------------------------------------------------

 

 

2.15(b)(ii) set forth the exclusive rights and remedies of the Loan Parties to
seek or obtain damages or any other remedy or relief from the Administrative
Agent or any Lender with respect to any Qualified Funding Failure.

(b) Payments by Borrower; Presumptions by Administrative Agent.  With respect to
any payment due from Borrower to the Administrative Agent for the account of the
Lenders hereunder, the Administrative Agent shall not be obligated to make
payment to the account of the Lenders unless the Administrative Agent has
received funds from the Borrower for such amounts due and such amounts shall be
disbursed to the Lenders within two (2) Business Days of Administrative Agent’s
receipt of such amounts due.    

2.16 Taxes.  Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Withholding Agent shall be required by applicable law to deduct any Indemnified
Taxes (or Other Taxes) from any such payments, then (i) the sum payable shall be
increased as necessary so that after making all such required deductions
(including such deductions applicable to additional sums payable under this
Section) the Administrative Agent, the Lender or the Holder, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Withholding Agent shall make such deductions and
(iii) the Withholding Agent shall timely pay the full amount so deducted to the
relevant Governmental Authority in accordance with applicable law. The
Administrative Agent, each Lender and each Holder will use reasonable efforts to
notify the Borrower upon becoming aware of any circumstances as a result of
which the Withholding Agent is or would be required to make any deduction or
withholding from any sum payable hereunder.

 

(a) Payments of Other Taxes by the Borrower.  The Borrower shall timely pay, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each Holder, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.16) payable or paid by, or required to be
withheld or deducted from a payment to, the Administrative Agent, such Lender or
such Holder, as the case may be, and any reasonable expenses (including the
fees, charges and disbursements of counsel, which fees, charges and
disbursements of counsel shall be on the same terms and subject to the same
limitations as provided in Section 9.04(b), provided that successful recovery of
such fees, charges and disbursements of counsel pursuant to this Section 2.16(c)
by the Administrative Agent or any Lender or Holder shall preclude such
Administrative Agent or such Lender or Holder from receiving duplicative
indemnification for these same fees, charges or disbursements of counsel under
Section 9.04(b) of this Agreement) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, other than
penalties, interest and expenses to the extent solely and directly attributable
to the gross negligence or willful misconduct, as determined by a final
nonappealable judgment of a court of competent jurisdiction, of such
Administrative Agent or Lender or Holder.  A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender or Holder (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or Holder, shall be conclusive absent manifest
error.

(c) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any other Loan Party to a
Governmental Authority, the Borrower or



--------------------------------------------------------------------------------

 

 

such other Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(d) Status of Lenders and Holders.    Any Lender or Holder that is entitled to
an exemption from or reduction of withholding Tax under the law of the
jurisdiction in which the Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments under any Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender or Holder, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or Holder is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
this Section 2.16, the completion, execution and submission of such
documentation shall not be required if in the Lender’s or Holder’s judgment such
completion, execution or submission would subject such Lender or Holder to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or Holder; provided,  however, that if any
Lender or Holder fails to comply with the documentation requirements of this
Section 2.16(e), any Taxes or increase in Taxes resulting solely and directly
from such failure shall be considered Excluded Taxes, but only to the extent
that such resulting Taxes would not constitute Indemnified Taxes but for the
operation of this sentence.

(i) Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States of America, each
Lender or Holder shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be reasonably requested by the recipient) on or
prior to the date on which such Lender or Holder becomes a Lender or Holder,
respectively, under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Lender or
Holder is legally entitled to do so), whichever of the following is applicable
and to the extent such Lender or Holder is legally entitled to do so:

(i) duly completed copies of Internal Revenue Service Form W-9,

(ii) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

(iii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iv) duly completed copies of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(v) in the case of a payment made to a Lender or Holder under this Agreement or
any Loan Document that would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender or Holder were to fail to comply with the applicable
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable, or any successor provisions thereof), such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the



--------------------------------------------------------------------------------

 

 

Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
or Holder has or has not complied with such Lender’s or Holder’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment,

(vi) in the case of a Foreign Lender or Foreign Holder claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender or Foreign Holder is not (A)
a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, or

(vii) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender or Holder shall update any form or certification previously delivered
pursuant to this Section 2.16(e).  Each Lender and Holder agrees that if any
form or certification previously delivered by such Lender or Holder pursuant to
this Section 2.16(e) expires or becomes obsolete or inaccurate in any material
respect, such Lender or Holder shall, on or before the date on which such form
or certification expires or becomes obsolete or inaccurate, update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of such Lender’s or Holder’s legal inability to do so.

(e) Treatment of Certain Refunds.  If the Administrative Agent, a Lender or a
Holder determines, in its sole discretion and good faith, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.16, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.16 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender or Holder, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such Holder, as applicable, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or such Holder, as applicable, in the event the Administrative Agent, such
Lender or such Holder, as applicable, is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent, any Lender or any Holder to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

(f) Cooperation.  If the Borrower determines in good faith that a reasonable
basis exists for contesting any Indemnified Taxes or Other Taxes for which
additional amounts have been paid under this Section 2.16, the relevant Lender
or Holder or the Administrative Agent, if reasonably requested by the Borrower
in writing, will use reasonable efforts to cooperate with the Borrower at the
Borrower’s expense in challenging such Indemnified Taxes or Other
Taxes.  Nothing in this Section 2.16(g) shall relieve the Borrower of its
obligation to promptly pay any additional amounts pursuant to this Section 2.16.





--------------------------------------------------------------------------------

 

 

2.17 Mitigation Obligations; Replacement of Lenders.  Designation of a Different
Lending or Funding Office.  If any Lender or Holder requests compensation under
Section 2.11, or requires the Borrower to pay additional amounts to any Lender
or Holder or any Governmental Authority for the account of any Lender or Holder
pursuant to Section 2.16, then such Lender or Holder shall (at the request of
the Borrower) use reasonable efforts to designate a different lending or funding
office for funding or booking its Loans and/or Revolving Notes hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender or Holder, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.11 or 2.16, as the case may be, in the future, and (ii) would not subject such
Lender or Holder to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or Holder.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or Holder in connection
with any such designation or assignment.

 

(a) Replacement of Lenders or Holders.  If any Lender or Holder requests
compensation under Section 2.11, or if the Borrower is required to pay
additional amounts to any Lender or Holder or any Governmental Authority for the
account of any Lender or Holder pursuant to Section 2.16 and, in each case, such
Lender or Holder has declined or is unable to designate a different lending or
funding office in accordance with Section 2.17(a), or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender or Holder and the Administrative
Agent, require such Lender or Holder to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 9.03), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.03;

(ii) such Lender or Holder shall have received payment of an amount equal to the
outstanding principal of its Loans or Revolving Notes, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.12) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender or Holder shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or Holder
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

2.18 Defaulting Lender.  Defaulting Lender Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

 





--------------------------------------------------------------------------------

 

 

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted.

(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Revolving Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Revolving Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Revolving
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Revolving Loans were made at a time when the
conditions set forth in Article IV were satisfied or waived, such payment shall
be applied solely to pay the Revolving Loans of all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Revolving Loans of
such Defaulting Lender until such time as all Loans are held by the Lenders pro
rata in accordance with the Commitments.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.    

(iii) Certain Fees.  No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(b) Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the Closing Date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans to be held pro rata by the Lenders in accordance with the Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided,  further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.





--------------------------------------------------------------------------------

 

 

2.19 Dispute Resolution.  Except as otherwise provided herein, in the case of a
dispute as to the determination of any amounts due and owing pursuant to a
repayment or redemption under Sections 2.09, 2.10 or 2.15(b)(ii) or otherwise or
any other similar or related amount, the Borrower shall submit the disputed
determinations or arithmetic calculations via e-mail or facsimile within three
(3) Business Days of receipt, or deemed receipt, of the applicable notice of
dispute to the Administrative Agent.  If the Administrative Agent, the Lenders,
Holders and the Borrower are unable to agree upon such determination or
calculation within three (3) Business Days of such disputed determination or
arithmetic calculation being submitted to the Administrative Agent, then the
Borrower shall, within three (3) Business Days submit via facsimile the disputed
determinations or arithmetic calculations to an independent outside national
accounting firm specified by the Bondholder Designee.  The Borrower, at the
Borrower’s expense, shall cause the accountant to perform the determinations or
calculations and notify the Administrative Agent of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations.  Such accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent manifest error.

 

Article III
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Bondholder Designee,  each of the Lenders with a Commitment and
Holders of Revolving Loans and, until the VPC Loan Termination Date, VPC, that:

3.01 Organization; Powers.  The Borrower and each of the Restricted Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure to so qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.

 

3.02 Authorization.  The Transactions and the Concurrent Debt Transactions (a)
have been duly authorized by all requisite corporate, limited liability company
and, if required, stockholder or member action and (b) will not (i) violate (A)
any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of the
Borrower or any Restricted Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, agreement or other instrument
to which the Borrower or any Restricted Subsidiary is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Restricted Subsidiary (other than any Lien
created hereunder or under the Security Documents).

 

3.03 Enforceability.  This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms.

 





--------------------------------------------------------------------------------

 

 

3.04 Governmental Approvals.  No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the Transactions and Concurrent Debt Transactions,
except for (a) with respect to the Transactions the filing of Uniform Commercial
Code financing statements and filings with the United States Patent and
Trademark Office and the United States Copyright Office and (b) such as have
been made or obtained and are in full force and effect.

 

3.05 Financial Statements.  The Borrower has heretofore furnished to the Lenders
the consolidated balance sheets and related statements of income, stockholder’s
equity and cash flows of each the Borrower as of and for the fiscal years ended
December 31, 2015, 2016 and 2017, each audited by and accompanied by the
unqualified opinion of McGladrey & Pullen, LLP, independent public accountants.
Such financial statements present fairly the financial condition and results of
operations and cash flows of the Borrower and its consolidated subsidiaries as
of such dates and for such periods. Such balance sheets and the notes thereto
disclose all material liabilities, direct or contingent, of the Borrower and its
consolidated subsidiaries as of the dates thereof. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis.

 

3.06 No Material Adverse Change.  No event, change or condition (other than the
adoption of House Bill 123 in the state of Ohio; provided that any consequences
arising from such adoption shall be subject to this Section 3.06) has occurred
that has had, or could reasonably be expected to have, a material adverse effect
on the business, assets, liabilities, operations, condition (financial or
otherwise), operating results or prospects of the Borrower and the Subsidiaries,
taken as a whole, since March 31, 2018.

 

3.07 Title to Properties; Possession Under Leases.  Each of the Borrower and the
Restricted Subsidiaries has good and marketable title to, or valid leasehold
interests in, all its material properties and assets, except for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes. All such material properties and assets are free and clear of Liens,
other than Liens expressly permitted by Section 6.02.

 

(a) Each of the Borrower and the Restricted Subsidiaries has complied, in all
material respects, with all obligations under all material leases to which it is
a party and all such leases are in full force and effect.  Each of the Borrower
and the Restricted Subsidiaries enjoys peaceful and undisturbed possession under
all such material leases, except to the extent not reasonably likely to result
in a Material Adverse Effect on the Loan Parties, taken as a whole.

3.08 Subsidiaries.  Schedule 3.08(a) sets forth as of the Closing Date a
complete and accurate list of all Subsidiaries, the percentage ownership
interest of the Borrower or any other Subsidiary therein, and the jurisdiction
of incorporation of each Subsidiary. The shares of capital stock or other
ownership interests so indicated on Schedule 3.08(a) are fully paid and
non-assessable and are owned by the Borrower or any Subsidiary, directly or
indirectly, free and clear of all Liens, other than Liens expressly permitted by
Section 6.02.

 

(a) Schedule 3.08(b) sets forth as of the Closing Date a complete and accurate
list of all Unrestricted Subsidiaries, the percentage ownership interest of the
Borrower or any other Subsidiary therein and the jurisdiction of incorporation
of each Unrestricted Subsidiary. The shares of capital stock or other ownership
interests so indicated on Schedule 3.08(b) are fully paid and non-assessable and
are owned by the Borrower or any Subsidiary, directly or indirectly, free and
clear of all Liens.





--------------------------------------------------------------------------------

 

 

3.09 Litigation; Compliance with Laws.  Except as set forth on Schedule 3.09 or
existing on the Closing Date, there are no actions, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Restricted Subsidiary or any business, property or rights of any such Person (i)
that involve any Loan Document, the Transactions or the Concurrent Debt
Transactions, (ii) that would constitute a Regulatory Notice Event of which
neither the Administrative Agent nor the Bondholder Designee has been notified
in accordance with Section 5.05(f) and (iii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(a) Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.09 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

(b) None of the Borrower or any of the Restricted Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits), or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

3.10 Agreements.  None of the Borrower or any of the Restricted Subsidiaries is
a party to any agreement or instrument or subject to any corporate restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(a) None of the Borrower or any of the Restricted Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.

3.11 Federal Reserve Regulations.  None of the Borrower or any of the Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

(a) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.

3.12 Investment Company Act.  None of the Borrower or any Restricted Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

3.13 Use of Proceeds.  The Borrower will use the proceeds of the Loans only for
the purposes specified in the introductory statement to this Agreement.

 

3.14 Tax Returns.  Each of the Borrower and the Restricted Subsidiaries has
filed or caused to be filed all material federal, state, local and foreign tax
returns or reports required to have been filed by it and has paid or caused to
be paid all taxes due and payable by it and all assessments received by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, shall have set aside on its books adequate reserves



--------------------------------------------------------------------------------

 

 

or (b) to the extent that the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

3.15 No Material Misstatements.  No information, report, financial statement,
exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent, the Bondholder Designee or any Lender or Holder in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which, and as of the date, they were, are or will be made, not misleading;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, the
Borrower represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, report,
financial statement, exhibit or schedule.

 

3.16 Employee Benefit Plans.  Each of the Borrower and its ERISA Affiliates is
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to
result in a Material Adverse Effect. The present value of all benefit
liabilities under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not, as of the last annual
valuation date applicable thereto, exceed the fair market value of the assets of
such Plan by an amount that could reasonably be expected to result in a Material
Adverse Effect, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification Topic 715) did not, as of the last annual valuation dates
applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

 

3.17 Environmental Matters.  Except as set forth in Schedule 3.17 and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, none of the
Borrower or any of the Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any pending or
threatened claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

 

(a) Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.17 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

3.18 Insurance.  Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the Closing Date.  Such insurance (or replacements
thereof) is in full force and effect and all premiums have been duly paid. The
Borrower and the Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.

 

3.19 Security Documents.  The Collateral Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Collateral Agreement) and
the proceeds thereof and (i) when the Pledged Collateral (as defined in the
Collateral Agreement) is delivered to the Collateral Agent, the Lien created
under Collateral Agreement shall constitute a fully perfected first priority
Lien on, and security interest in, all right, title and interest of



--------------------------------------------------------------------------------

 

 

the Loan Parties in such Pledged Collateral, in each case prior and superior in
right to any other Person, and (ii) when financing statements in appropriate
form are filed in the offices specified on Schedule 3.19(a), the Lien created
under the Collateral Agreement will constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (other than Intellectual Property, as defined in the Collateral
Agreement), in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 6.02.

 

(a) Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Bondholder Designee) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 3.19(a), a Lien
created under the Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the date hereof).

3.20 Location of Real Property and Leased Premises.  Schedule 3.20(a) lists
completely and correctly as of the Closing Date all real property owned by the
Borrower and the Subsidiaries and the addresses thereof. The Borrower and the
Subsidiaries own in fee all the real property set forth on Schedule 3.20(a).

 

(a) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
real property leased by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries have valid leases in all the real
property set forth on Schedule 3.20(b).

3.21 Labor Matters.  As of the date hereof and the Closing Date, there are no
strikes, lockouts or slowdowns against the Borrower or any Restricted Subsidiary
pending or, to the knowledge of the Borrower, threatened. The hours worked by
and payments made to employees of the Borrower and the Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. All
payments due from the Borrower or any Restricted Subsidiary, or for which any
claim may be made against the Borrower or any Restricted Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
in all material respects paid or accrued as a liability on the books of the
Borrower or such Restricted Subsidiary. The consummation of the Transactions and
the Concurrent Debt Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any Restricted Subsidiary is
bound.

 

3.22 [Reserved]. 

 

3.23 Sanctioned Persons.  None of the Borrower or any Subsidiary nor, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
of the Borrower or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

 

3.24 Specified Borrower Designations and Reaffirmations.  The Borrower has made
the Specified Borrower Designations and Reaffirmations in the manner requested
by the Bondholder



--------------------------------------------------------------------------------

 

 

Designee as of the Closing Date and such Specified Borrower Designations and
Reaffirmations shall at all applicable times be valid and binding designations
under the applicable Finance Documents (as such term is defined in the
Collateral Agreement), and the Borrower has (i) made all necessary designations,
reaffirmations and certifications, as the case may be, in writing and delivered
the same to the Collateral Agent and all other required parties in accordance
with the Collateral Agreement thereby designating, reaffirming or certifying, as
the case may be, all Obligations (including the Loan Document Obligations)
hereunder (and the Indebtedness evidenced thereby) as (x) Designated Priority
Obligations for the purposes of the Collateral Agreement, (ii) made all
necessary designations, reaffirmations and certifications, as the case may be,
in writing and delivering the same to the Senior Secured Notes Trustee,
Collateral Agent and all other required parties in accordance with the Senior
Secured Notes Indentures thereby designating, reaffirming or certifying, as the
case may be, all Obligations (including the Loan Document Obligations) hereunder
(and the Indebtedness evidenced thereby) as Designated Priority Obligations in
accordance with Section 11.10 of the Senior Secured Notes Indentures and (iii)
certified and reaffirmed to the Collateral Agent and the Senior Secured Notes
Trustee and any other required parties in accordance with the Collateral
Agreement and the Senior Secured Notes Indentures that the Obligations hereunder
(including the Loan Document Obligations and the Indebtedness evidenced
thereby), including the Liens associated therewith, have been incurred in
compliance with the Senior Secured Notes Indentures and the Collateral
Agreement. 

 

3.25 Loan Receivables.  As to the Loan Receivables generally:

 

(i) Each Loan Party to the best of such Loan Party’s knowledge had and continues
to have full power, authorization, permits, licenses and other authority to
hold, enforce, and make the Consumer Loans (or other extensions of credit)
evidenced by the Loan Receivables and all such Loan Receivables and all Books
and Records comprising such Receivables are genuine;

(ii) All Loan Receivables have been duly authorized, executed, delivered by the
parties whose names appear thereon and are valid and enforceable in accordance
with their terms, except as may be limited by bankruptcy, insolvency,
reorganization or similar laws relating to the enforcement of creditors rights’
or by general equitable principles, regardless of whether such enforceability is
considered in a proceeding in equity or at law, and consumer protection laws; if
auto title loans, constitute chattel paper; any chattels described in any Loan
Receivable are and will be accurately described and are and are required to be
in the possession of the parties granting the security interest therein (unless
repossessed); and any applicable filing, recording or lien notation law with
respect to any collateral securing a Loan Receivable will have been, or will be,
complied with to the extent such filing or recording is necessary under
applicable law to create or perfect Borrower’s or such Loan Party’s security
interest in such collateral consistent with the Program Guidelines;

(iii) The form and content of all Loan Receivables and the security related
thereto comply in all material respects (and in any event in all material
respects necessary to maintain and ensure the validity and enforceability of the
Loan Receivables) with any and all applicable laws, rules and regulations,
including without limitation, the Requirements, in each case, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws relating to the enforcement of creditors rights’ or by general
equitable principles, regardless of whether such enforceability is considered in
a proceeding in equity or at law, and consumer protection laws;

(iv) Subject to adjustments in the ordinary course of business, the original
amount and unpaid balance of each Loan Receivable on the Books and Records of
the Borrower or any Loan Party and on any statement or schedule delivered to
Administrative Agent and/or any



--------------------------------------------------------------------------------

 

 

Lender or Holder, including without limitation the schedule of Loan Receivables,
is and will be the true and correct amount actually owing to a Borrower or Loan
Party as of the date each Loan Receivable is pledged to Collateral Agent or as
of such date specified on such statement of schedule, is not, to the best of
Borrower’s and such Loan Party’s knowledge, subject to any claim of reduction,
counterclaim, set-off, recoupment or any other claim, allowance or adjustment;
and Borrower and no Loan Party has any knowledge of any fact which would impair
the validity or collectability of any Loan Receivables;

(v) All security agreements, title retention instruments and other documents and
instruments which are security for Loan Receivables contain a correct and
sufficient description of the personal property covered thereby (if any), and,
subject to the rights of Administrative Agent hereunder or the Collateral Agent
under the Collateral Agreement and the interests of Borrower or any Loan Party
as holder of such security agreements or title retention instruments or other
documents or instruments, are or create security interests and Liens (if any);

(vi) The Borrower and the other Loan Parties meet the standards generally
observed by prudent finance companies that are in the business of making
unsecured multi-pay consumer installment loans, consumer lines of credit or auto
title loans, as applicable, to the clients served by the Loan Parties, and
conforms in all material respects with the Program Guidelines;

(vii) Borrower and the other Loan Parties have good and valid title to the Loan
Receivables, free and clear of all prior assignments, claims, liens,
encumbrances and security interests, other than Permitted Liens, and has the
right to pledge and grant Collateral Agent, for the benefit of Lenders and
Holders, a first priority security interest in the same, in the manner provided
in this Agreement and the Collateral Agreement; and

(viii) It is understood and agreed that none of the representations or
warranties contained in this Section 3.25 shall be applicable to: (a) any Loan
Receivable acquired by a Loan Party pursuant to its conduct of a credit access
business or credit services organization (or like business), (b) fraudulent
accounts (so long as the amount of fraudulent accounts, at any one time, is
immaterial to the business of the Loan Parties, taken as a whole) and (c)
immaterial defects relating to any Loan Receivable.

Article IV
CONDITIONS OF LENDING

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions on the date of each Borrowing (each
such event being called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects (except
representations and warranties that are qualified by materiality or similar
qualifiers are true and correct in all respects) on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.





--------------------------------------------------------------------------------

 

 

(d) Immediately after giving effect to such Credit Event and the use of proceeds
thereof, (A) with respect to the Credit Event on the Closing Date, the Borrower
shall be in pro forma compliance with (i) the financial covenant set forth in
Section 6.09(a) as of July 31, 2018, (ii) the financial covenant set forth in
Section 6.09(b) as of the Closing Date and (iii) the financial covenant set
forth in Section 6.09(c) as of July 31, 2018, (B) with respect to any Credit
Event after the Closing Date, the Borrower shall be in pro forma compliance with
the financial covenants set forth in Section 6.09 and (C) Aggregate Revolving
Credit Exposures shall not exceed the Total Commitment.    The Borrower shall
have delivered to the Administrative Agent a Covenant Certificate dated as of
the Closing Date which shall (x) demonstrate compliance with clause (A) as of
July 31, 2018 and (B) certify compliance with clause (A)(ii) as of the Closing
Date.

(e) No Regulatory Notice Event shall have occurred and be continuing or be
currently threatened, except in the case of any Regulatory Notice Events for
which each of the Administrative Agent and the Bondholder Designee has been
notified in accordance with Section 5.05(f) and with respect to any such
notified Regulatory Notice Event, neither the Administrative Agent nor the
Bondholder Designee has provided notice in writing to the Borrower prior to the
time of any requested Borrowing that such Regulatory Notice Event is material
(it being understood that this condition (e) shall not be satisfied if either of
the Administrative Agent or the Bondholder Designee provides the Borrower with
written notice prior to the time of such requested Borrowing that such notified
Regulatory Notice Event is material), unless: (i) the Administrative Agent or
the Bondholder Designee, as applicable, has rescinded such written notice or
(ii) the Regulatory Notice Event for which the Administrative Agent  or the
Bondholder Designee, as applicable, has provided such a written notice is no
longer continuing.

(f) No Material Adverse Effect shall have occurred and be continuing.

(g) The Borrowing date of any Loan and issuance and purchase date of any
Revolving Note shall be a Permitted Borrowing Date.

(h) Since the effective date of the most recently delivered Compliance
Certificate, the Borrower and the Loan Parties have complied with the Loan
Receivable Selection Policy.

(i) The Loan Parties shall have paid or reimbursed the Administrative Agent, the
Bondholder Designee and the Lenders and Holders for all costs and expenses
required to be paid or reimbursed by them on the Permitted Borrowing Date in
accordance with Section 9.04 hereof.

(j) The administrative agent under the Victory Park Revolving Credit Agreement
shall have waived all rights (including rights to prior notice) under Section
5.15 of the Victory Park Revolving Credit Agreement in perpetuity, whether
relating to this Agreement or any other financing or credit agreement.

(k) Substantially concurrently with the first Borrowing under this Agreement,
the Victory Park Revolving Credit Agreement shall have been repaid and
terminated (and no more than $10.0 million of Additional Notes (as defined in
the Senior Secured Notes Indenture described in clause (a) of the definition
thereof) will be issued in connection with or in consideration of the repayment
of the Victory Park Revolving Credit Agreement) (including without limitation
principal, interest, fees and prepayment premium thereunder), and the
administrative agent thereunder shall have delivered a payoff letter in form and
substance satisfactory to the Administrative Agent and the Bondholder Designee.

(l) [reserved].  

(m) The New Lender Notes shall have a public credit rating from S&P and Moody’s.





--------------------------------------------------------------------------------

 

 

(n) The Administrative Agent shall have received a customary certificate dated
the Closing Date, signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions precedent set forth in this Article IV.

(o) The Concurrent Debt Transactions shall have been consummated and the
Administrative Agent shall have received executed copies of all agreements,
documents and instruments related thereto.  

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b), (c), (d), (e), (f), (g) and (h) of this Article IV.

Article V
AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender (including VPC, but only
until the VPC Loan Termination Date) and Holder that so long as this Agreement
shall remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full, unless the
Administrative Agent shall otherwise consent in writing, the Borrower will, and
will cause each of the Restricted Subsidiaries to:

5.01 Existence; Compliance with Laws; Businesses and Properties.  Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.04.

 

(a) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable Requirements, laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times.

5.02 Insurance.  Keep its insurable properties adequately insured at all times
by financially sound and reputable insurers; maintain such other insurance, to
such extent and against such risks, including fire and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law.

 

(a) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Bondholder Designee, which endorsement shall
provide that, from and after the Closing Date, if the insurance carrier shall
have received written notice from the Administrative Agent or the Collateral
Agent of the occurrence of an Event of Default, the insurance carrier shall pay
all proceeds otherwise payable to the Borrower or any other Loan Party under
such policies directly to the Collateral Agent; cause all such policies to
provide that neither the Borrower, the Administrative Agent, the Collateral
Agent nor any



--------------------------------------------------------------------------------

 

 

other party shall be a coinsurer thereunder and to contain a “Replacement Cost
Endorsement”, without any deduction for depreciation, and such other provisions
as the Administrative Agent may reasonably require from time to time to protect
their interests; deliver original or certified copies of all such policies to
the Collateral Agent; cause each such policy to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent (giving the Administrative Agent
and the Collateral Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent;
deliver to the Administrative Agent and the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Administrative Agent and the Collateral Agent)
together with evidence satisfactory to the Bondholder Designee of payment of the
premium therefor.

(b) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Loan Party; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

5.03 Obligations and Taxes.  Pay its Indebtedness and other obligations promptly
and in accordance with their terms and pay and discharge promptly when due all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided,  however, that such payment
and discharge shall not be required with respect to any such obligation, claim,
Tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, Tax, assessment or charge and enforcement of a Lien.

 

5.04 Financial Statements, Reports, etc.  In the case of the Borrower, furnish
to each of the Administrative Agent and the Bondholder Designee, which shall
furnish to each Lender (including VPC, but only until the VPC Loan Termination
Date) and Holder:

 

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by McGladrey & Pullen, LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall not include (i) an explanatory paragraph expressing doubt about
the ability of the Borrower and its consolidated Subsidiaries to continue as a
going concern or (ii) any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the



--------------------------------------------------------------------------------

 

 

immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments, which shall be delivered together with a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations”, with respect to
the interim financial information contained therein and shall be certified by a
Financial Officer as provided herein;

(c) concurrently with any delivery of financial statements under paragraph (a),
(b) or (e)(B)(ii) of this Section 5.04, a certificate of the accounting firm (in
the case of paragraph (a)) or a Compliance Certificate signed by a Financial
Officer (in the case of paragraphs (b) and (e)(B)(ii)) opining on or certifying
such statements (which certificate, when furnished by an accounting firm, may be
limited to accounting matters and disclaim responsibility for legal
interpretations) and certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto;

(d) within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

(e) (A) (i) within ten (10) Business Days after the end of each calendar month
(the “Applicable Month”), a Covenant Certificate (together with reasonable
supporting information) that demonstrates that, as of the last Business Day of
such month (the “Covenant Date”), the Borrower was in compliance with Section
6.09(b) of this Agreement and (ii) within five  (5) Business Days after the
Liquidity Date, a Liquidity Certificate  (together with reasonable supporting
information) that demonstrates that, as of a  Business Day of each calendar week
(the “Liquidity Date”, it being understood and agreed that the Liquidity Date in
each calendar week is at the election of the Borrower), commencing with the
first full calendar week after the Closing Date, the Borrower was in compliance
with Section 6.09(a) of this Agreement (it being understood that compliance with
Section 6.09(c) shall be set forth in a separate certificate delivered in
accordance with Section 6.09(c) herein), (B) within thirty (30) days after the
end of each Applicable Month: (i) a statement of accounts for the deposit
accounts and securities accounts of the Borrower and its Subsidiaries,
identifying the owner of each such account, whether such account is a Controlled
Account and setting forth the balance in such account as of the Business Day
immediately preceding delivery of such statement and (ii) the Borrower’s
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Borrower and its
consolidated Subsidiaries as of the close of such month and the results of its
operations and the operations of such Subsidiaries during such month and the
then elapsed portion of the fiscal year, and comparative figures for the same
periods in the immediately preceding fiscal year, all certified by one of its
Financial Officers as fairly presenting the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and (C) if requested by the Administrative Agent, within
twenty (20) days after the end of each calendar month, for the calendar month
then ending, reports in form and substance reasonably satisfactory to Bondholder
Designee, setting forth an aging of Loan Receivables, a schedule of Loan
Receivables, detailed delinquency report books and records consisting of data
tape information of Loan Receivables in a format and consisting of data elements
reasonably acceptable to Bondholder Designee  (provided, however, on reasonable
request by Bondholder Designee, the Borrower shall deliver such data tape
information of Borrower’s portfolio), and a repossession report in respect of
any Title Loan Receivables;





--------------------------------------------------------------------------------

 

 

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

(g) promptly after the receipt thereof by the Borrower or any Subsidiary, a copy
of any “management letter” received by any such Person from its certified public
accountants and the management’s response thereto;

(h) promptly after the request by any Lender or Holder (including VPC, but only
until the VPC Loan Termination Date), all documentation and other information
that such Lender or Holder reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(i) promptly after the request by the Administrative Agent or any Lender or
Holder (including VPC, but only until the VPC Loan Termination Date), copies of
(i) any documents described in Section 101(k)(1) of ERISA that the Borrower or
any of its ERISA Affiliates may request with respect to any Multiemployer Plan
and (ii) any notices described in Section 101(l)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan; provided that if the Borrower or any of its ERISA Affiliates has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(j) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the Bondholder
Designee or any Lender or Holder (including VPC, but only until the VPC Loan
Termination Date) may reasonably request; and

(k) on the dates that the monthly financial statements under clause (e)(B)(ii)
above are delivered, the loan data tape with customer contacts, performance
metrics and other collections data applicable to the Loan Receivables shall be
delivered to the Backup Servicer in accordance with the Backup Servicing
Agreement.

5.05 Litigation and Other Notices.  Furnish to the Administrative Agent, the
Bondholder Designee and each Lender or Holder (including VPC, but only until the
VPC Loan Termination Date) prompt written notice of the following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$1,000,000;





--------------------------------------------------------------------------------

 

 

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;

(e) any change in the Borrower’s corporate rating by S&P, in the Borrower’s
corporate family rating by Moody’s, or any notice from either such agency
indicating its intent to effect such a change or to place the Borrower on a
“CreditWatch” or “WatchList” or any similar list, in each case with negative
implications, or its cessation of, or its intent to cease, rating the Borrower;

(f) upon any officer of a Loan Party obtaining knowledge of the occurrence of,
or threat of, any Regulatory Notice Event against or affecting any Loan Party,
or any of the Loan Parties’ Affiliates or any material aspect of the Program or
the Program Guidelines, written notice thereof together with such other
information as may be reasonably available (and able to be disclosed in the Loan
Parties’ reasonable judgment) to the Loan Parties to enable the Administrative
Agent, the Bondholder Designee, the Lenders and the Holders (including VPC, but
only until the VPC Loan Termination Date) and their counsel to evaluate such
matters; and

(g) any material changes to the Program or any of the Program Guidelines.

5.06 Information Regarding Collateral.  Furnish to each of the Administrative
Agent, Collateral Agent and the Bondholder Designee prompt written notice of any
change (i) in any Loan Party’s legal name, (ii) in the jurisdiction of
organization or formation of any Loan Party, (iii) in any Loan Party’s identity
or corporate structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral.  The Borrower also
agrees promptly to notify each of the Administrative Agent and the Bondholder
Designee if any material portion of the Collateral is damaged or destroyed.

 

(a) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06 or otherwise.

5.07 Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings.  Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all requirements of law are made of
all dealings and transactions in relation to its business and activities. Each
Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender or Holder
(other than VPC) to visit and inspect the financial records and the properties
of such Person at reasonable times and as often as reasonably requested (but no
more than twice per fiscal year of the Borrower, unless an Event of Default has
occurred and is continuing) and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent or any Lender or Holder (other than VPC) to discuss the
affairs, finances and condition of such Person with the officers thereof and
independent accountants therefor.

 

(a) In the case of the Borrower, use commercially reasonable efforts to provide
the Lender (other than VPC) with such information, access and documentation as
it shall request in connection with



--------------------------------------------------------------------------------

 

 

the provision and maintenance of such credit ratings as it shall require under
the New Lender Notes or related agreements. 

5.08 Use of Proceeds.  Use the proceeds of the Loans only for the purposes
specified in the introductory statement to this Agreement.

 

5.09 Employee Benefits.  Comply in all material respects with the applicable
provisions of ERISA and the Code and (b) furnish to the Administrative Agent as
soon as possible after, and in any event within 10 days after any Responsible
Officer of the Borrower or any ERISA Affiliate knows or has reason to know that,
any ERISA Event has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an aggregate amount exceeding $1,000,000, a statement of a
Financial Officer of the Borrower setting forth details as to such ERISA Event
and the action, if any, that the Borrower proposes to take with respect thereto.

 

5.10 Compliance with Environmental Laws.  Comply, and cause all lessees and
other Persons occupying its properties to comply, in all material respects with
all Environmental Laws applicable to its operations and properties; obtain and
renew all environmental permits necessary for its operations and properties; and
conduct any remedial action in accordance with Environmental Laws; provided,
 however, that none of the Borrower or any Restricted Subsidiary shall be
required to undertake any remedial action required by Environmental Laws to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings, and appropriate reserves are being maintained with respect
to such circumstances in accordance with GAAP.

 

5.11 Preparation of Environmental Reports.  If a Default caused by reason of a
breach of Section 3.17 or Section 5.10 shall have occurred and be continuing for
more than 20 days without the Borrower or any Subsidiary commencing activities
reasonably likely to cure such Default, at the written request of the Bondholder
Designee, provide to the Lenders and Holders (including VPC, but only until the
VPC Loan Termination Date) within 45 days after such request, at the expense of
the Loan Parties, an environmental site assessment report regarding the matters
which are the subject of such Default, prepared by an environmental consulting
firm reasonably acceptable to the Bondholder Designee and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or remedial action in connection with such Default.

 

5.12 Further Assurances.  Execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing Uniform Commercial Code and other financing statements, mortgages and
deeds of trust) that may be required under applicable law, or that the
Bondholder Designee or the Collateral Agent (upon instruction from the
Administrative Agent or the Bondholder Designee) may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and priority of the
security interests created or intended to be created by the Security
Documents.  The Borrower will cause any subsequently acquired or organized
Restricted Subsidiary that is a Domestic Subsidiary, any Domestic Subsidiary
that has ceased being an Unrestricted Subsidiary and any other Restricted
Subsidiary, if such Restricted Subsidiary guarantees Indebtedness of any Loan
Party, to become a Loan Party by executing the Guarantee Agreement in favor of
the Administrative Agent and the Collateral Agreement and each other applicable
Security Document in favor of the Collateral Agent. In addition, from time to
time, the Borrower will, at its cost and expense, promptly secure the Secured
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Bondholder Designee shall designate (it being understood that it is the
intent of the parties that the Secured Obligations shall be secured by
substantially all the assets of the Borrower and its Domestic Subsidiaries
(other than any Unrestricted Subsidiaries) (including real and other properties
acquired subsequent to the Closing Date)); provided,  however, that no
outstanding voting



--------------------------------------------------------------------------------

 

 

equity or other voting ownership interests of any Foreign Subsidiary or any
Restricted DRE in excess of 65% of the voting power of all classes of equity or
other ownership interests of such Foreign Subsidiary or Restricted DRE, in each
case, that are entitled to vote shall be required to be pledged.  Such security
interests and Liens will be created under the Security Documents and other
security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Bondholder Designee, and the
Borrower shall deliver or cause to be delivered to the Lenders and Holders all
such instruments and documents (including legal opinions, title insurance
policies and lien searches) as the Bondholder Designee shall reasonably request
to evidence compliance with this Section 5.12.  The Borrower agrees to provide
such evidence as the Bondholder Designee shall reasonably request as to the
perfection and priority status of each such security interest and Lien.  In
furtherance of the foregoing, the Borrower will give prompt notice to the
Bondholder Designee of the acquisition by it or any of the Subsidiaries of an
ownership interest in any real property (or any interest in real property)
having a value in excess of $1,000,000.

 

(a) As soon as practicable but in any event within the applicable time period
set forth on Schedule 5.12, the Borrower shall take or cause the other Loan
Parties to take the actions set forth on Schedule 5.12. 

(b) During the period of ninety (90) days following the Closing Date, the Loan
Parties shall, to the extent requested by the Administrative Agent, (i) in a
manner satisfactory to the Administrative Agent, cooperate with and assist the
Administrative Agent or its counsel in connection with their review of (x) any
material business operation modifications and new product offers and (y) any
other regulatory reviews or due diligence related to the business and operations
of the Loan Parties (including comments related to Consumer Loan Agreements that
correspond to Loan Receivables) that are outstanding on, or arise after, the
Closing Date (including any issues that counsel for the Administrative Agent has
provided in writing to counsel for the Borrower prior to the Closing Date), (ii)
review and consider in good faith any issues raised by, or comments,
recommendations or guidance from, the Administrative Agent or its counsel with
respect to the foregoing and (iii) within thirty (30) days (or such longer
period as may be agreed to by the Agent in its sole discretion) of any
Borrower’s or any Loan Party’s receipt of written notice (which notice may be
received by any Loan Party prior to the expiration of such ninety-day period) of
any comments, recommendations or guidance from the Administrative Agent or its
counsel, resolve or address any such issues (including making changes necessary
to comply with any applicable state law), in each case, in a manner satisfactory
to the Administrative Agent.Deleveraging Transaction

 

.  No later than November 30, 2018, the Borrower shall consummate the
Deleveraging Transactions on terms satisfactory to the Bondholder Designee in
its sole discretion. 

5.13 Designations Under Collateral Agreement and Indentures.  As of the Closing
Date and continuing as of the Closing Date and at all times thereafter, treat,
and hereby irrevocably re-designate, re-certify and reaffirm, as otherwise
applicable, and irrevocably agree to treat, (i) all of the Obligations
(including the Loan Document Obligations) under this Agreement (and the
Indebtedness evidenced thereby) at all times as (a) “Designated Priority
Obligations” and “Revolving Credit Facility Obligations” under the Senior
Secured Notes Indentures and the Collateral Agreement, (b) “Bank Obligations”
and “Secured Obligations” under the Collateral Agreement and (c) “First Lien
Obligations” under the Senior Secured Notes Indentures, (ii) this Agreement and
the related Loan Documents collectively at all times as (a) “Finance Documents”
under the Collateral Agreement and (b) a “Credit Facility” under the Senior
Secured Notes Indentures, (iii) the Administrative Agent at all times as the
“Designated Priority Representative” and applicable “Authorized Representative”
under the Collateral Agreement in respect of the Obligations (including the Loan
Document Obligations) hereunder (and the Indebtedness evidenced thereby), (iv)
the Administrative Agent, Lenders and Holders at all times as



--------------------------------------------------------------------------------

 

 

“Designated Priority Secured Parties,” “Bank Secured Parties” and “Secured
Parties” under the Collateral Agreement, (v) the incurrence of the Obligations
(including the Loan Document Obligations) hereunder (and the Indebtedness
evidenced thereby) at all times as not constituting in any way a “Discharge of
Designated Priority Obligations” under the Collateral Agreement, (vi) the
Indebtedness incurred under this Agreement and the related Loan Documents at all
times as being incurred under clause (1) of Section 4.09(b) of the Senior
Secured Notes Indentures and (vii) the Obligations hereunder (including the Loan
Document Obligations and the Indebtedness evidenced thereby), including the
Liens associated therewith, as being incurred in compliance with the Senior
Secured Notes Indentures and the Collateral Agreement (such designations,
certifications and affirmations in above clauses (i) through (vii) being
collectively referred to herein as the “Specified Borrower Designations and
Reaffirmations”).  From and after the Closing Date and at all times thereafter,
(x) the Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, incur any Indebtedness under Section
4.09(b)(2) of the Indentures and (y) the amount of all Indebtedness issued or
outstanding (including the aggregate principal amount outstanding thereof) under
Section 4.09(b)(2) of the Senior Secured Notes Indentures, including for the
purposes of Section 4.09(b)(1) of the Senior Secured Notes Indentures, shall be
zero ($0.00).

 

Article VI
NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender (including VPC, but only
until the VPC Loan Termination Date) and Holder that, so long as this Agreement
shall remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full, unless the
Administrative Agent shall otherwise consent in writing:

6.01 Indebtedness and Issuance of Disqualified Stock and Preferred Stock.  The
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur” and collectively, an “incurrence”) any Indebtedness
(including Acquired Indebtedness) and the Borrower will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or Preferred Stock. 

 

(a) The foregoing limitations will not apply to:

(i) the incurrence of Indebtedness under this Agreement;

(ii) the incurrence by the Borrower and any Subsidiary Guarantor of Indebtedness
represented by the Senior Secured Notes (including any guarantee thereof)
outstanding immediately prior to the Closing Date, plus up to $10.0 million in
aggregate principal amount  of Additional Notes (as defined in the Senior
Secured Notes Indenture described in clause (a) of the definition thereof)
issued in lieu of paying the lenders under the Victory Park Revolving Credit
Agreement their “make whole” prepayment premium;

(iii) Indebtedness of the Borrower and the Restricted Subsidiaries in existence
on the Closing Date (other than Indebtedness described in clause (i) or (ii))
and set forth on Schedule 6.01;

(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of the Restricted
Subsidiaries to finance the purchase, lease, construction, installation or
improvement of property (real or personal), equipment or other asset that is
used or useful in a Similar Business, whether through the direct



--------------------------------------------------------------------------------

 

 

purchase of assets or the Capital Stock of any Person owning such assets, and
Indebtedness, Disqualified Stock and Preferred Stock incurred or issued to
refund, refinance, replace, renew, extend or defease any Indebtedness,
Disqualified Stock or Preferred Stock incurred or issued as permitted under this
clause (iv); provided that the aggregate amount of Indebtedness, Disqualified
Stock and Preferred Stock incurred pursuant to this clause (iv), when aggregated
with the outstanding amount of Indebtedness, Disqualified Stock and Preferred
Stock incurred or issued to refund, refinance, replace, renew, extend or defease
Indebtedness, Disqualified Stock or Preferred Stock initially incurred or issued
in reliance on this clause (iv), does not exceed $2,500,000;

(v) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
constituting reimbursement obligations with respect to bankers’ acceptances,
bank guarantees, letters of credit, warehouse receipts or similar facilities
entered into in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, performance or surety bonds, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims, performance or surety
bonds, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance, in each case (other than in the case of
performance or surety bonds incurred to satisfy a regulatory requirement)
incurred in the ordinary course of business; provided, however, that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(vi) Indebtedness arising from agreements of the Borrower or the Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
earnout or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition; provided,  however, that the maximum assumable liability in respect
of all such Indebtedness shall at no time exceed the gross proceeds including
non-cash proceeds (the fair market value of such non-cash proceeds being
measured at the time received and without giving effect to any subsequent
changes in value) actually received by the Borrower and the Restricted
Subsidiaries in connection with such disposition;

(vii) Indebtedness of the Borrower to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor is expressly subordinated in right of payment to the Secured
Obligations; provided further, that any subsequent issuance or transfer of any
Capital Stock or any other event that results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Borrower or another Restricted Subsidiary or
any pledge of such Indebtedness constituting a Permitted Lien (but not
foreclosure thereon)) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause;

(viii) Indebtedness of a Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary; provided that if a Subsidiary Guarantor incurs such
Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor, such Indebtedness shall be expressly subordinated in right of payment
to the Guarantee of such Subsidiary Guarantor, as the case may be; provided
further, that any subsequent transfer of any Capital Stock or any other event
that results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
the Borrower or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien (but not foreclosure



--------------------------------------------------------------------------------

 

 

thereon)) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause;

(ix) shares of Preferred Stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event that results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another of the Restricted Subsidiaries or any pledge of such
Indebtedness constituting a Permitted Lien (but not foreclosure thereon)) shall
be deemed in each case to be an issuance of such shares of Preferred Stock not
permitted by this clause;

(x) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this Section
6.01, exchange rate risk or commodity pricing risk;

(xi) obligations in respect of self-insurance and obligations in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by the Borrower or any of the
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case, incurred in the
ordinary course of business;

(xii) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness or the issuance by the Borrower or any Restricted Subsidiary of
Disqualified Stock or Preferred Stock that serves to refund, refinance, replace,
renew, extend or defease any Indebtedness, Disqualified Stock or Preferred Stock
incurred as permitted under the first paragraph of this Section 6.01 or clause
(ii) or (iii) or any Indebtedness, Disqualified Stock or Preferred Stock issued
to so refund, refinance, replace, renew, extend or defease such Indebtedness,
Disqualified Stock or Preferred Stock, including additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay premiums (including
reasonable tender premiums), defeasance costs and fees and accrued and unpaid
interest in connection therewith (the “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:

(A) has a final maturity date later than the final maturity date of, and has a
Weighted Average Life to Maturity at the time such Refinancing Indebtedness is
incurred that is not less than the remaining Weighted Average Life to Maturity,
of the Indebtedness, Disqualified Stock or Preferred Stock being refunded,
refinanced, replaced, renewed, extended or defeased,

(B) to the extent such Refinancing Indebtedness refunds, refinances, replaces,
renews, extends or defeases (I) unsecured Indebtedness, such Refinancing
Indebtedness may not be secured by a Lien, (II) Indebtedness subordinated or
pari passu (without giving effect to security interests) to the Secured
Obligations, such Refinancing Indebtedness is subordinated or pari passu
(without giving effect to security interests) to the same extent as the
Indebtedness being refunded, refinanced, replaced, renewed, extended or defeased
or (III) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness
must be Disqualified Stock or Preferred Stock, respectively, and

(C) shall not include (I) Indebtedness, Disqualified Stock or Preferred Stock of
a Restricted Subsidiary that is not a Subsidiary Guarantor or the Borrower that
refinances Indebtedness, Disqualified Stock or Preferred Stock of the Borrower;
(II) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not



--------------------------------------------------------------------------------

 

 

a Subsidiary Guarantor or the Borrower that refinances Indebtedness,
Disqualified Stock or Preferred Stock of a Subsidiary Guarantor; or (I)
Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

(xiii) cash management obligations and other Indebtedness in respect of netting
services, automatic clearing house arrangements, employees’ credit or purchase
cards, endorsements of instruments for deposit, overdraft protections and
similar arrangements, in each case incurred in the ordinary course of business;

(xiv) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any Restricted Subsidiary so long as the
incurrence of such guaranteed Indebtedness is permitted under the terms of this
Agreement and the Senior Secured Notes Indentures and such guarantor also
Guarantees all Loans and other Obligations under this Agreement;

(xv) Indebtedness of Foreign Subsidiaries of the Borrower not to exceed at any
one time outstanding, and together with any other Indebtedness incurred under
this clause (xv), $3,500,000;

(xvi) Indebtedness of the Borrower or any of the Restricted Subsidiaries
consisting of (I) the financing of insurance premiums or (II) take-or-pay
obligations contained in supply arrangements, in each case, incurred in the
ordinary course of business;

(xvii) Indebtedness of the Borrower or any of the Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;
and

(xviii) any obligation, or guaranty of any obligation, of the Borrower or any
Restricted Subsidiary to reimburse or indemnify a Person extending credit to
customers of the Borrower or a Restricted Subsidiary incurred in the ordinary
course of business as part of a Similar Business for all or any portion of the
amounts payable by such customers to the Person extending such credit.

Notwithstanding the foregoing, Restricted Subsidiaries that are not Subsidiary
Guarantors shall not be permitted to incur Indebtedness or issue Disqualified
Stock or Preferred Stock pursuant to clause (iv) or (xvi) above if, after giving
effect to such incurrence or issuance, the aggregate principal amount of
Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors
outstanding pursuant to such clauses, together with the aggregate liquidation
preference of Disqualified Stock and Preferred Stock issued by Restricted
Subsidiaries that are not Subsidiary Guarantors outstanding pursuant to such
clauses, would exceed the greater of $55,000,000 and 11.0% of Total Assets.

(b) For purposes of determining compliance with this Section 6.01:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (i) through (xvii) of the preceding paragraph or is
entitled to be incurred pursuant to the first paragraph of this Section 6.01,
the Borrower, in its sole discretion, will classify, and may later reclassify,
such item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) in any manner that complies with this Section 6.01; provided that (x)
all Indebtedness outstanding under this Agreement will be treated as incurred
under clause (i) of the preceding paragraph and (y) the



--------------------------------------------------------------------------------

 

 

Borrower shall not be permitted to reclassify all or any portion of any
Indebtedness incurred pursuant to clause (i) ; and

(ii) at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Sections 6.01(a) and 6.01(b).

(c) Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or Preferred Stock for purposes of this Section 6.01.

(d) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being refinanced plus (ii) the aggregate amount of accrued
interest, fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such refinancing.

(e) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

(f) The Borrower will not, and will not permit any Subsidiary Guarantor to,
directly or indirectly, incur any Indebtedness (including Acquired Indebtedness)
that is subordinated or junior in right of payment to any Indebtedness of the
Borrower or such Subsidiary Guarantor, as the case may be, unless such
Indebtedness is expressly subordinated in right of payment to the Secured
Obligations or such Subsidiary Guarantor’s Guarantee to the extent and in the
same manner as such Indebtedness is subordinated to other Indebtedness of the
Borrower or such Subsidiary Guarantor, as the case may be.

(g) For the purposes of this Section 6.01, (i) unsecured Indebtedness shall not
be treated as subordinated or junior to Secured Indebtedness merely because it
is unsecured and (ii) Indebtedness shall not be treated as subordinated or
junior to any other Indebtedness merely because it has a junior priority with
respect to the same collateral.

6.02 Liens.   The Borrower will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, create, incur or suffer to exist any Lien
(except Permitted Liens) (each, a “Subject Lien”) that secures Obligations under
any Indebtedness on any asset or property of the Borrower or any Restricted
Subsidiary, except for:

 

(i) in the case of Subject Liens on any Collateral, any Subject Lien, if such
Subject Lien expressly has Junior Lien Priority on the Collateral relative to
the Secured Obligations; or

(ii) in the case of Subject Liens on any other asset or property, any Subject
Lien, if the Secured Obligations are equally and ratably secured with (or on a
senior basis to, in the case



--------------------------------------------------------------------------------

 

 

such Subject Lien secures any Subordinated Indebtedness) the Obligations secured
by such Subject Lien.

(h) Any Lien created for the benefit of the Lenders pursuant to clause (ii) of
Section 6.02(a) may provide by its terms that such Lien shall be automatically
and unconditionally released and discharged upon the release and discharge of
the Subject Lien that gave rise to the obligation to so secure the Bank
Obligations (which release and discharge in the case of any sale of any such
asset or property shall not affect any Lien that the Collateral Agent may
otherwise have on the proceeds from such sale).

(i) Any reference to a “Permitted Lien” is not intended to subordinate or
postpone, and shall not be interpreted as subordinating or postponing, or as any
agreement to subordinate or postpone, any Lien in favor of the Collateral Agent
in respect of the Collateral.

6.03 Asset Sales.  The Borrower will not, and will not permit any Restricted
Subsidiary to, consummate, directly or indirectly, an Asset Sale, unless:

 

(i) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (measured at the time of contractually agreeing to such Asset Sale) of the
assets sold or otherwise disposed of;

(ii) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; and

(iii) to the extent that any consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale (including, for avoidance of doubt, any
Designated Non-cash Consideration and any assets received in a Permitted Asset
Swap) consists of assets of the type that would constitute Collateral, such
assets, including the assets of any Person that becomes a Subsidiary Guarantor
as a result of such transaction, are as soon as reasonably practicable (and in
any event within 90 days) after their acquisition added to the Collateral.

Within five Business Days after the receipt of any Net Proceeds of any Asset
Sale, the Borrower or such Restricted Subsidiary shall apply the Net Proceeds
from such Asset Sale to prepay Loans (or any corresponding Revolving Notes) and
correspondingly reduce any outstanding Commitments in accordance with Sections
2.08 and 2.10,  provided that, to the extent such Net Proceeds are not from
Asset Sales of Collateral, the Borrower may, alternatively, at its option,
permanently reduce Indebtedness of a Restricted Subsidiary that is not the
Borrower or a Subsidiary Guarantor, other than Indebtedness owed to the
Borrower, a Subsidiary Guarantor or a Restricted Subsidiary.

(j) For purposes of this Section 6.03, the following are deemed to be cash or
Cash Equivalents:

(i) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes thereto or, if incurred or accrued
subsequent to the date of such balance sheet, such liabilities that would have
been shown on the Borrower’s or such Restricted Subsidiary’s balance sheet or in
the footnotes thereto if such incurrence or accrual had taken place on or prior
to the date of such balance sheet, as determined in good faith by the Borrower)
of the Borrower or any Restricted Subsidiary, that are assumed by the transferee
of any such assets (or are otherwise extinguished in connection with the
transactions relating to such Asset Sale) and for which the Borrower and all
Restricted Subsidiaries have been validly released by all creditors in writing;





--------------------------------------------------------------------------------

 

 

(ii) any securities, notes or other obligations received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of such
Asset Sale; and

(iii) any Designated Non-cash Consideration received by the Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
the greater of $15,000,000 at the time of the receipt of such Designated
Non-cash Consideration, with the fair market value of each item of Designated
Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value.

6.04 Merger, Consolidation or Sale of All or Substantially All Assets.     The
Borrower shall not consolidate, merge or amalgamate with or into or wind up into
(whether or not the Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets.

 

(a) No Subsidiary Guarantor will, and the Borrower will not permit any such
Subsidiary Guarantor to, consolidate, amalgamate or merge with or into or wind
up into, or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions other than where such consolidation, amalgamation or merger with or
into or winding up into, or sale, assignment, transfer, lease, conveyance or
disposal of all or substantially all of its properties or assets is with or to,
as applicable, another Subsidiary Guarantor.

6.05 Restricted Payments.  The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, directly or indirectly:

 

(I)declare or pay any dividend or make any payment or distribution on account of
the Borrower’s or any of the Restricted Subsidiaries’ Equity Interests,
including any dividend or distribution payable in connection with any merger,
consolidation or amalgamation, other than:

(a)dividends, payments or distributions by the Borrower payable solely in Equity
Interests (other than Disqualified Stock) of the Borrower; or

(b)dividends, payments or distributions by a Restricted Subsidiary so long as,
in the case of any dividend, payment or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly-Owned Subsidiary of the Borrower, the Borrower or a Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its Equity Interests in such class or series of securities;

(II)purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or any Parent Entity, including in connection
with any merger, consolidation or amalgamation;

(III)make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value or give any irrevocable notice of redemption with
respect to, in each case, prior to any scheduled repayment, sinking fund payment
or maturity, any Senior Secured Notes, unsecured Indebtedness or Subordinated
Indebtedness of the Borrower or any Subsidiary Guarantor, other than:





--------------------------------------------------------------------------------

 

 

(a)Indebtedness permitted to be incurred under clause (vii) or (viii) of Section
6.01(b);

(b)the purchase, repurchase or other acquisition of any Senior Secured Notes,
unsecured Indebtedness or Subordinated Indebtedness purchased in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within three business days of the date of purchase, repurchase
or acquisition; or

(c)the giving of an irrevocable notice of redemption with respect to
transactions described in clause (2) or (3) of the second paragraph of this
Section 6.05; or

(IV)make any Restricted Investment

(all such payments and other actions set forth in clauses (I) through (IV)
(other than any exception thereto) above being collectively referred to as
“Restricted Payments”).

The foregoing provisions will not prohibit:

(1)the consummation of any irrevocable redemption within 60 days after the date
of declaration thereof or the giving of such irrevocable notice, as applicable,
if at the date of declaration or the giving of such notice such payment would
have complied with the provisions of this Agreement;

(2)the redemption, repurchase, retirement or other acquisition of any Equity
Interests, Senior Secured Notes, unsecured Indebtedness or Subordinated
Indebtedness of the Borrower in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to the Borrower or a Restricted
Subsidiary) of, Equity Interests of the Borrower or contributions to the equity
capital of the Borrower (in each case, other than any Disqualified Stock or,
except in the case of a redemption, repurchase, retirement or other acquisition
of Senior Secured Notes, unsecured Indebtedness or Subordinated Indebtedness,
Preferred Stock);

(3)the redemption, defeasance, repurchase or other acquisition or retirement of
(i) Senior Secured Notes, unsecured Indebtedness or Subordinated Indebtedness of
the Borrower or a Subsidiary Guarantor made in exchange for, or out of the
proceeds of a sale made within 45 days of, new Indebtedness of the Borrower or a
Subsidiary Guarantor, as the case may be, or (ii) Disqualified Stock of the
Borrower or a Subsidiary Guarantor made in exchange for, or out of the proceeds
of a sale made within 45 days of, Disqualified Stock of the Borrower or a
Subsidiary Guarantor, that, in each case, is incurred in compliance with Section
6.01, so long as:

(a)the principal amount (or accreted value, if applicable) of such new
Indebtedness or the liquidation preference of such new Disqualified Stock does
not exceed the principal amount of (or accreted value, if applicable), plus any
accrued and unpaid interest on, the Senior Secured Notes, unsecured Indebtedness
or Subordinated Indebtedness, or the liquidation preference of, plus any accrued
and unpaid dividends on, the Disqualified Stock, being so defeased, redeemed,
repurchased, exchanged, acquired or retired for value;

(b)in the case of Subordinated Indebtedness, such new Indebtedness is
subordinated to the Indebtedness hereunder at least to the same extent as such



--------------------------------------------------------------------------------

 

 

Subordinated Indebtedness so purchased, defeased, exchanged, redeemed,
repurchased, acquired or retired for value;

(c)such new Indebtedness or Disqualified Stock has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the
Indebtedness or Disqualified Stock being so purchased, defeased, redeemed,
repurchased, exchanged, acquired or retired; and

(d)such new Indebtedness or Disqualified Stock has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Indebtedness or Disqualified Stock being so purchased, defeased,
redeemed, repurchased, exchanged, acquired or retired;

(4)the declaration and payment of dividends to holders of any class or series of
Disqualified Stock of the Borrower or any of the Restricted Subsidiaries or any
class or series of Preferred Stock of any Restricted Subsidiary, in each case
issued in accordance with Section 6.01; provided that all such dividends are
included in the calculation of “Fixed Charges”;

(5)payments made by the Borrower or any Restricted Subsidiary in respect of
withholding or similar taxes payable upon exercise of Equity Interests by any
future, present or former employee, director or consultant and repurchases of
Equity Interests deemed to occur upon exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants;

(6)the repurchase, redemption, defeasance or other acquisition or retirement for
value of any Senior Secured Notes in accordance with Sections 4.10 and 4.14 of
the Senior Secured Notes Indentures or any unsecured Indebtedness or
Subordinated Indebtedness in accordance with provisions similar to those
described in Sections 4.10 and 4.14 of the Senior Secured Notes Indentures, so
long as, in each case, no Loans are outstanding under this Agreement at the time
of such repurchase, redemption, defeasance or other acquisition or retirement
for value of any such Indebtedness;

(7)the declaration and payment of dividends by the Borrower to, or the making of
loans to, any Parent Entity in amounts required for any Parent Entity to pay, in
each case without duplication,

(a)franchise and excise taxes and other fees, taxes and expenses required to
maintain their corporate existence;

(b)foreign, federal, state and local income and similar taxes, to the extent
such income taxes are attributable to the income, revenue, receipts, capital or
margin of the Borrower and the Restricted Subsidiaries and, to the extent of the
amount actually received from the Borrower’s Unrestricted Subsidiaries, in
amounts required to pay such taxes to the extent attributable to the income of
such Unrestricted Subsidiaries; provided that in each case the amount of such
payments in any calendar year does not exceed the amount that the Borrower and
its Subsidiaries would be required to pay in respect of foreign, federal, state
and local taxes for such calendar year were the Borrower, the Restricted
Subsidiaries and the Borrower’s Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such Parent Entity;





--------------------------------------------------------------------------------

 

 

(c)(i) customary salary, bonus and other benefits payable to officers, employees
and directors of any Parent Entity and (ii) general corporate operating
(including, without limitation, expenses related to auditing or other accounting
matters) and overhead costs and expenses of any Parent Entity, in each case, to
the extent such salary, bonus, other benefits, costs and expenses are
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries;

(d)fees and expenses (other than to Affiliates of the Borrower) related to any
successful equity or debt offering of such Parent Entity; and

(e)amounts that would be permitted to be paid by the Borrower under clause
(iii), (iv) or (vii) of Section 6.06(b); 

(8)Restricted Payments by the Borrower to any Parent Entity to finance
Investments that would otherwise be permitted to be made pursuant to this
Section 6.05 if made by the Borrower; provided that (A) such Restricted Payment
shall be made substantially concurrently with the closing of such Investment,
(B) such Parent Entity shall, immediately following the closing thereof, cause
(i) all property acquired (whether Equity Interests or other assets) to be
contributed to the capital of the Borrower or one of the Restricted Subsidiaries
or (ii) the merger or amalgamation of the Person formed or acquired into the
Borrower or one of the Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment, (C) such Parent Entity and
its Affiliates (other than the Borrower or a Restricted Subsidiary) receives no
consideration or other payment in connection with such transaction except to the
extent the Borrower or a Restricted Subsidiary could have given such
consideration or made such payment in compliance with this Agreement, and (D)
such Investment shall have been permitted by and shall be deemed to be made by
the Borrower or such Restricted Subsidiary pursuant to another provision of this
Section 6.05 or pursuant to the definition of “Permitted Investments” pursuant
to which the Borrower would have been entitled to have made such Investment if
made by the Borrower; and

(9)Restricted Payments in an aggregate amount not to exceed $10,000.

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under the preceding clauses (1) through (9), no
Default shall have occurred and be continuing or would occur as a consequence
thereof.

For purposes of determining compliance with this Section 6.05, in the event that
a payment or other action meets the criteria of more than one of the exceptions
described in clauses (1) through (9) above, or is permitted to be made pursuant
to the first paragraph of this Section 6.05 (including by virtue of qualifying
as a Permitted Investment), the Borrower will be permitted to classify such
payment or other action on the date of its occurrence in any manner that
complies with this Section 6.05.  Payments or other actions permitted by this
Section 6.05 need not be permitted solely by reference to one provision
permitting such payment or other action but may be permitted in part by one such
provision and in part by one or more other provisions of this Section 6.05
permitting such payment or other action (including pursuant to any section of
the definition of “Permitted Investment”).

As of the Closing Date, all of the Borrower’s Subsidiaries, other than the
Unrestricted Subsidiaries, will be Restricted Subsidiaries. 





--------------------------------------------------------------------------------

 

 

6.06 Transactions with Affiliates.  The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of $25,000
unless:

 

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

(ii) the Borrower delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $500,000, a resolution adopted
by the majority of the board of directors of the Borrower approving such
Affiliate Transaction and set forth in an Officer’s Certificate certifying that
such Affiliate Transaction complies with clause (i) above.

(b) The foregoing provisions will not apply to the following:

(i) transactions between or among the Borrower or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction, so long as such transaction is otherwise consummated in
compliance with this Agreement;

(ii) Restricted Payments permitted by Section 6.05 and Permitted Investments
permitted by clause (viii) of the definition of “Permitted Investments”;

(iii) the payment of indemnification and other similar amounts to the Investors
approved by, or pursuant to the Investor Management Agreement or arrangements
approved by, the board of directors of the Borrower in good faith;

(iv) the payment of reasonable and customary fees and compensation paid to, and
indemnities and reimbursements and employment and severance arrangements
provided on behalf of, or for the benefit of, future, current or former
officers, directors, employees or consultants of the Borrower, any of the
Restricted Subsidiaries or any Parent Entity, provided that any such severance
arrangements provided on behalf of officers, directors or senior management of
the Borrower or any Parent Entity are or have been approved by the Compensation
Committee of the Borrower’s board of directors;

(v) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or stating
that the terms are not materially less favorable to the Borrower or its relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person on an arm’s-length basis;

(vi) any agreement or arrangement as in effect as of the Closing Date, as the
same may be amended after the Closing Date, so long as any such amendments, when
taken as a whole, are not disadvantageous in any material respect to the Lenders
and Holders;





--------------------------------------------------------------------------------

 

 

(vii) the existence of, or the performance by the Borrower or any of the
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement or the equivalent thereof (including any registration rights agreement
or purchase agreement related thereto) to which it is a party as of the Closing
Date and any amendment thereto or any similar agreement that it may enter into
thereafter; provided,  however, that any such amendment and any similar
agreement shall not contain terms that, when taken as a whole, are
disadvantageous in any material respect to the Lenders and Holders;

(viii) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services that are Affiliates, in each case in the ordinary course of
business and otherwise in compliance with the terms of this Agreement and that
are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors of the Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(ix) the issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Borrower to any Parent Entity or to any Permitted Holder or to any
director, officer, employee or consultant (or their respective estates,
investment funds, investment vehicles, spouses or former spouses) of the
Borrower, any of the Borrower’s Subsidiaries or any Parent Entity and the
granting and performing of reasonable and customary registration rights with
respect to such Equity Interests;

(x) payments or loans (or cancellation of loans) to employees, directors or
consultants of the Borrower, any of the Restricted Subsidiaries or any Parent
Entity and employment agreements, stock option plans and other similar
arrangements with such employees, directors or consultants that, in each case,
that are approved by the board of directors of the Borrower in good faith;

(xi) payments to any future, current or former employee, director, officer or
consultant of the Borrower, any of its Subsidiaries or any Parent Entity
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement; and any employment agreements, stock option plans and
other compensatory arrangements (and any successor plans thereto) and any
health, disability and similar insurance or benefit plans or supplemental
executive retirement benefit plans or arrangements with any such employees,
directors, officers or consultants that are, in each case, approved by the board
of directors of the Borrower in good faith;

(xii) transactions with a Person (other than an Unrestricted Subsidiary) that is
an Affiliate of the Borrower solely because the Borrower owns any Equity
Interest in, or controls, such Person; provided that, no Affiliate of the
Borrower, other than the Borrower or a Restricted Subsidiary, shall have a
beneficial interest or otherwise participate in such Person other than through
such Affiliate’s ownership of the Borrower;

(xiii) payments by the Borrower and its Subsidiaries pursuant to tax sharing
agreements among the Borrower (and any Parent Entity) and its Subsidiaries;
provided that in each case the amount of such payments in any calendar year does
not exceed the amount that the Borrower, the Restricted Subsidiaries and the
Borrower’s Unrestricted Subsidiaries (to the extent of the amount received from
Unrestricted Subsidiaries) would be required to pay in respect of foreign,
federal, state and local taxes for such calendar year were the Borrower, the
Restricted



--------------------------------------------------------------------------------

 

 

Subsidiaries and the Borrower’s Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such Parent Entity;

(xiv) intellectual property licenses entered into in the ordinary course of
business; and 

(xv) transactions in connection with the SPV II Notes.

6.07 Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries. 
The Borrower will not, and will not permit any of the Restricted Subsidiaries
that are not Subsidiary Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

 

(i) (A) pay dividends or make any other distributions to the Borrower or any of
the Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or (B) pay any
Indebtedness owed to the Borrower or any of the Restricted Subsidiaries;

(ii) make loans or advances to the Borrower or any of the Restricted
Subsidiaries; or

(iii) sell, lease or transfer any of its properties or assets to the Borrower or
any of the Restricted Subsidiaries, except (in each case) for such encumbrances
or restrictions existing under or by reason of:

(A) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to this Agreement and the related documentation and related
Hedging Obligations;

(B) the Senior Secured Notes Indentures;

(C) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions of the nature
described in clause (iii) above, in each case, only with respect to the property
so acquired;

(D) applicable law or any applicable rule, regulation or order;

(E) any agreement or other instrument of a Person acquired by or merged,
amalgamated or consolidated with or into the Borrower or any Restricted
Subsidiary in existence at the time of such acquisition or at the time it
merges, amalgamates or consolidates with or into the Borrower or any Restricted
Subsidiary or assumed in connection with the acquisition of assets from such
Person (but, in each case, not created in contemplation thereof); provided that
such encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;

(F) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, pending the sale of such assets;





--------------------------------------------------------------------------------

 

 

(G) Secured Indebtedness otherwise permitted to be incurred pursuant to Sections
6.01 and 6.02 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(H) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(I) customary provisions in joint venture agreements or arrangements and other
similar agreements relating solely to such joint venture;

(J) customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, including with respect to intellectual property and other
agreements, in each case, entered into in the ordinary course of business to the
extent such obligations impose restrictions of the nature described in clause
(iii) above on the property subject to such lease, sub-lease, license,
sub-license or other similar agreement;

(K) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Borrower or any of the Restricted Subsidiaries is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of another Restricted Subsidiary;

(L) any encumbrance or restriction with respect to a Restricted Subsidiary that
was previously an Unrestricted Subsidiary pursuant to or by reason of an
agreement that such Subsidiary is a party to or entered into before the date on
which such Subsidiary became a Restricted Subsidiary; provided that such
agreement was not entered into in anticipation of an Unrestricted Subsidiary
becoming a Restricted Subsidiary and any such encumbrance or restriction does
not extend to any assets or property of the Borrower or any other Restricted
Subsidiary other than the assets and property of such Subsidiary;

(M) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries that are not Subsidiary Guarantors that is permitted to be incurred
subsequent to the Closing Date pursuant to Section 6.01;

(N) other Indebtedness, Disqualified Stock or Preferred Stock permitted to be
incurred subsequent to the Closing Date pursuant to Section 6.01; provided that,
in the good faith judgment of the Borrower, the encumbrances and restrictions
contained therein will not materially impair the Borrower’s ability to make
payments hereunder or under the Senior Secured Notes when due; and

(O) any encumbrances or restrictions of the type referred to in clause (i), (ii)
or (iii) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in any of clauses (A) through
(N) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, not materially more restrictive with
respect to such encumbrance and other restrictions



--------------------------------------------------------------------------------

 

 

taken as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

6.08 Business of the Borrower and the Restricted Subsidiaries.  The Borrower
will not, and will not permit any of the Restricted Subsidiaries to engage at
any time in any business or business activity other than the business currently
conducted by it and business activities reasonably incidental thereto.

 

6.09 Financial Covenants.  The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, as long as any Loan is outstanding:

 

(a) Minimum Liquidity.  Permit Corporate Liquidity as of each Liquidity Date to
be less than $33,900,000;

(b) Minimum Coverage.  Permit the value of the Specified Assets as of each
Covenant Date to be less than 1.5 times the aggregate outstanding principal
amount of the Loans; and

(c) Adjusted EBITDA.  Permit Adjusted EBITDA of the Borrower and its
Subsidiaries for the year-to-day period ending on the last day of each calendar
month based upon the Borrower’s interim monthly financial statements to be less
than eighty percent (80%) of the Borrower’s and its Subsidiaries’ projected
Adjusted EBITDA for such period based on the financial projections of the
Borrower and its Subsidiaries with respect to the Borrower’s 2018 fiscal year,
as set forth in Exhibit G, or 2019 fiscal year as mutually agreed between the
Borrower and the Administrative Agent, as certified by a Financial Officer
pursuant to a certificate in substantially the form of Exhibit H and delivered
to the Administrative Agent no later than thirty  (30) days following the last
day of each calendar month, accompanied by a report detailing, on a line-item
basis, the computation of Adjusted EBITDA.

6.10 Fiscal Year.  The Borrower will not change its fiscal year-end to a date
other than December 31.

 

6.11 Designated Priority Obligations.  The Borrower will not designate any
Indebtedness (other than the Bank Obligations) as Designated Priority
Obligations under the Collateral Agreement without the prior written consent of
the Administrative Agent and each Lender.

 

6.12 Loan Receivables Selection Policy.  The Borrower will not, and will cause
all other Loan Parties to not, select, allocate, sell or transfer any Loan
Receivables to CCFI Funding II, LLC in violation of the Loan Receivable
Selection Policy.

 

6.13 Sales of Certain Consumer Loan Assets.  The Borrower will not, and will
cause all other Loan Parties to not, in connection with any Purchase and Sale
Transaction (as such term is defined in the MSSA) sell any Purchased Assets (as
such term is defined in the MSSA) to the Buyer (as such term is defined in the
MSSA) under the MSSA other than in exchange for cash to be paid by Buyer by wire
transfer in immediately available funds to a Controlled Account.  For avoidance
of doubt, Borrower shall not accept any noncash consideration (including
Indebtedness of such Buyer owing to any Loan Party) with respect to any such
Purchase and Sale Transaction nor enter, nor permit any Loan Party to enter,
into any Purchase and Sale Transaction where the Purchase Price (as defined in
the MSSA) includes any such noncash consideration.

 

6.14 Dormant Unrestricted Subsidiary.   The Borrower shall cause CCFI Funding,
LLC not to (a) engage in any business or activity other than (i) activities
incidental or related thereto or the maintenance of its existence or compliance
with applicable law and legal, tax and accounting matters



--------------------------------------------------------------------------------

 

 

related thereto and activities relating to its employees, (b) hold any assets,
(c) have any material liabilities other than (i) tax liabilities in the ordinary
course of business, (ii) state and federal securities and tax filings and (iii)
non-consensual obligations imposed by operation of law.

 

 

Article VII
EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”
and, each, an “Event of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) of this Article
VII) due under any Loan Document, when and as the same shall become due and
payable;

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement (i)
contained in Section 5.01(a), 5.05, 5.08, 5.13,  or 5.14  or in Article VI, (ii)
contained in Section 5.04(a), 5.04(b), 5.04(c), 5.04(e) or 5.04(f) and such
default shall continue (in the case of this clause (ii) only) unremedied for a
period of two days or (iii) contained in Section 5.04(k) and such default shall
continue (in the case of this clause (iii) only) unremedied for a period of two
(2) Business Days;

(e) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in any Loan Document (other than those specified in (b), (c) or (d) above) and
such default shall continue unremedied for a period of two (2) Business Days
after notice thereof from the Administrative Agent or any Lender to the
Borrower;

(f) (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal, interest or other amount due in respect of any Material Indebtedness,
when and as the same shall become due and payable (without giving effect to any
applicable grace periods) or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or that results in the termination or
permits any counterparty to terminate any Hedging Obligation the obligations
under which constitute Material Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Restricted Subsidiary, or of a substantial part
of the property or assets of the Borrower, or a Restricted Subsidiary, under
Title 11



--------------------------------------------------------------------------------

 

 

of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or any Subsidiary or
(iii) the winding-up or liquidation of the Borrower or any Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary or for a substantial part of the property or assets of the Borrower
or any Restricted Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;

(i) one or more judgments shall be rendered against the Borrower or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 10 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any Subsidiary to
enforce any such judgment and such judgment either (i) is for the payment of
money in an aggregate amount in excess of $25,000,000 or (ii) is for injunctive
relief and could reasonably be expected to result in a Material Adverse Effect;

(j) an ERISA Event shall have occurred that, in the opinion of the
Administrative Agent, when taken together with all other such ERISA Events,
could reasonably be expected to result in liability of the Borrower and its
ERISA Affiliates in an aggregate amount exceeding $3,000,000;

(k) any Guarantee under the Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Subsidiary Guarantor shall deny in writing that it has any further liability
under the Guarantee Agreement (other than as a result of the discharge of such
Subsidiary Guarantor in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest that secures the
Bank Obligations in the securities, assets or properties covered thereby, except
to the extent that any such loss of perfection or priority results from the
failure of the Collateral Agent to maintain possession of certificates delivered
to the Collateral Agent representing securities pledged under the Collateral
Agreement and except to the extent that such loss is covered by a lender’s title
insurance policy and the related insurer promptly after such loss shall have
acknowledged in writing that such loss is covered by such title insurance
policy;

(m) there shall have occurred a Change of Control;

(n) the intercreditor provisions of the Collateral Agreement shall, in whole or
in part, cease to be effective or cease to be legally valid, binding and
enforceable against any party thereto (or against any



--------------------------------------------------------------------------------

 

 

Person on whose behalf any such party makes any covenants or agreements
therein), or otherwise not be effective to create the rights and obligations
purported to be created thereunder;

(o) (i) the Bank Obligations shall fail, for any reason, to constitute
Designated Priority Obligations under the Collateral Agreement or fail to be
deemed or constitute Indebtedness incurred pursuant to Section 4.09(b)(1) of the
Senior Secured Notes Indentures, (ii) there shall have occurred a “Discharge of
Designated Priority Obligations” or a “Discharge” of “Bank Obligations” under
the Collateral Agreement, (iii) any Indebtedness (other than the Bank
Obligations) shall be Designated Priority Obligations or (iv) any Indebtedness
is outstanding under Section 4.09(b)(2) of the Senior Secured Notes Indentures;

(p) [reserved];

(q) the occurrence of a Material Adverse Effect;

(r) the Backup Servicing Agreement or any provision thereof shall cease to be in
full force or effect for a period of at least thirty (30) days; provided,
 however, that the thirty (30) day grace period shall be extended so long as the
Borrower is exercising commercially reasonable efforts to diligently pursue a
cure of such default;

(s) any “Event of Default” under (i) the New Lender Notes, or any transaction or
event shall have occurred that has caused the issuer of the New Lender Notes to
be different from the SPV Lender hereunder or (ii) the SPV II Notes; or

(t) then, and in every such event (other than an event with respect to the
Borrower described in paragraph (g) or (h) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the direction of the Bondholder Designee, shall, in each case by notice
to the Borrower, take either or both of the following actions, at the same or
different times:  (i) terminate forthwith the Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans (including any Revolving Notes issued in
connection therewith) so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees, accrued and unpaid Late Charges,
accrued and unpaid Exit Payment (if any), and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to an Event of Default described
in paragraph (g) or (h) of this Article VII, the Exit Payment will be due and
payable with respect to the entire principal amount of the Loans then
outstanding (regardless of whether the Loans are subsequently repaid,
restructured or otherwise treated), the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees, accrued and unpaid Late Charges,
accrued and unpaid Exit Payment (if any), and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.   The parties hereto agree that no party may exercise
rights and remedies during an Event of Default except for the Administrative
Agent acting at the direction of the Bondholder Designee or the Collateral Agent
pursuant to the Collateral Agreement acting at the direction of the
Administrative Agent which direction shall come from,  or shall be at the
direction of, the Bondholder Designee.  Notwithstanding anything to the contrary
in this Agreement, if on or before December 15, 2018, (x) no Deleveraging
Transaction has been consummated, (y) the VPC Loan and all related Bank
Obligations owing to VPC have not been paid in full in cash, and (z) the
Administrative Agent or the



--------------------------------------------------------------------------------

 

 

Bondholder Designee has not directed the Collateral Agent to take enforcement
action with respect to all or a material portion of the Collateral pursuant to
the Collateral Agreement, then the VPC Loan and all related Bank Obligations
owing to VPC shall be afforded the waterfall priority set forth in category
“SECOND” in Section 9.16.  For avoidance of doubt, in all circumstances, (A) VPC
shall have no right or ability to exercise, or direct the exercise of, any
default-related rights and remedies, and (B)  other than as set forth in the
immediately preceding sentence, the VPC Loan and all related Bank Obligations
owing to VPC shall remain pari passu with all other Bank Obligations set forth
in category “THIRD in Section 9.16.

Without limiting the generality of the foregoing, it is understood and agreed
that if the Revolving Loans are accelerated or otherwise become due prior to the
Maturity Date, in each case, in respect of any Event of Default (including, but
not limited to, upon the occurrence of a bankruptcy or insolvency event
(including the acceleration of claims by operation of law or pursuant to the
preceding provisions)), the Exit Payment applicable with respect to voluntary
prepayment of the Revolving Loans will also be due and payable as though the
Revolving Loans were voluntarily prepaid and shall constitute part of the Loan
Document Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of the Lender’s lost profits as a result thereof. Any
Exit Payment above shall be presumed to be the liquidated damages sustained by
the Lender (other than VPC) as the result of such acceleration and the Borrower
agrees that it is reasonable under the circumstances currently existing.  The
Exit Payment shall also be payable in the event the Revolving Loans are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means.  THE BORROWER EXPRESSLY
WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
OF THE EXIT PAYMENT IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrower
expressly agrees (to the fullest extent it may lawfully do so) that: (A) the
Exit Payment is reasonable and is the product of an arm’s length transaction
between sophisticated business people, ably represented by counsel; (B) the Exit
Payment shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lender
(other than VPC) and the Borrower giving specific consideration in this
transaction for such agreement to pay the Exit Payment; and (D) the Borrower
shall be estopped hereafter from claiming differently than as agreed to in this
Article.  The Borrower expressly acknowledges that its agreement to pay the Exit
Payment to the Lenders (other than VPC) as herein described is a material
inducement to such Lenders entering into this Agreement and the Loan Documents
and providing the Revolving Loans. 

Upon the occurrence of an Event of Default, the Administrative Agent (acting at
the written direction of the Bondholder Designee)  shall have the right to
require the Borrower or any other Loan Party to replace the existing Servicer of
the applicable Loan Receivables with the Backup Servicer, including, without
limitation, to exercise any rights under the Backup Servicing Agreement with
respect thereto. 

Article VIII
AGENCY 

8.01 Appointment and Authority.  Each of the Lenders and each of the Holders
hereby irrevocably appoints GLAS Trust Company LLC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The Bondholder Designee shall be entitled to cause the replacement of
the then-existing Administrative Agent at any time with notice to the
Borrower.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and Holders, and the Borrower shall not
have rights as a third-



--------------------------------------------------------------------------------

 

 

party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

8.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender or
Holder as any other Lender or Holder and may exercise the same as though it were
not the Administrative Agent, and the term “Lender” or “Lenders,” or “Holder” or
“Holders,” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders and Holders.

 

8.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

 

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Bondholder Designee (or
such other number or percentage of the Lenders or Holders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(u) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Bondholder Designee
(or such other number or percentage of the Lenders or Holders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 9.07), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower or a Lender or Holder.





--------------------------------------------------------------------------------

 

 

(v) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

8.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender or Holder, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Holder unless the Administrative Agent shall have
received notice to the contrary from such Lender or Holder prior to the making
of such Loan.  The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

8.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the arranging of the Credit Facilities as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

8.06 Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, Holders and the
Borrower.  Upon receipt of any such notice of resignation, the Bondholder
Designee shall have the right, in consultation with the Borrower, to appoint a
successor.  If no such successor shall have been so appointed by the Bondholder
Designee and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Bondholder Designee) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and Holders, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.  If no successor Administrative
Agent has been appointed, the Bondholder Designee shall thereafter perform all
the duties of such Administrative Agent hereunder and under any other Loan
Document until such time, if any, as the Bondholder Designee appoints a
successor Administrative Agent.

 





--------------------------------------------------------------------------------

 

 

(a) The Bondholder Designee may, to the extent permitted by applicable law, by
notice in writing to the Borrower and the Person serving as Administrative Agent
remove such Person as Administrative Agent and appoint a successor only in the
event Administrative Agent or its assets are taken over by any state or federal
agency having jurisdiction over Administrative Agent or its assets. If no such
successor shall have been so appointed by the Bondholder Designee and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Bondholder Designee) (the “Removal Effective Date”), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(b) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender or Holder directly, until such time, if any, as the Bondholder
Designee appoints a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent,
and the retiring or removed Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents.  The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article VIII and Section 9.04 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

8.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each Holder acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or Holder or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Holder also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Holder or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

8.08 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Revolving Note shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and Revolving Notes and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
Holders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, Holders and
the Administrative



--------------------------------------------------------------------------------

 

 

Agent and their respective agents, sub-agents and counsel and all other amounts
due the Lenders, Holders and the Administrative Agent under Sections 2.05 and
9.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender or Holder to make such payments to the Administrative Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders or Holders, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.05 and 9.04.

8.09 Collateral and Guarantee Matters.  The Bank Secured Parties irrevocably
authorize and direct the Administrative Agent (i) to execute and deliver the
Collateral Agreement and to exercise and enforce its rights and remedies and
perform its obligations thereunder and (ii) to release any Subsidiary Guarantor
from its obligations under the Guarantee Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Bondholder Designee
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guarantee Agreement pursuant
to this Section 8.09(a).

No Bank Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Guarantee of the Bank Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent (or any sub-agent
thereof) on behalf of the Bank Secured Parties in accordance with the terms
thereof

(a) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or Holders for any failure to
monitor or maintain any portion of the Collateral.

8.10 Collateral Agreement.  Each Lender and each Holder agrees that it will be
bound by, and shall take no actions contrary to (and shall take all actions
required by), the provisions of the Collateral Agreement and the Junior Lien
Intercreditor Agreement and authorizes (i) the Administrative Agent to enter
into the Collateral Agreement on its behalf and (ii) the Collateral Agent to
enter into the Collateral Agreement and, if the Borrower incurs any obligations
in respect of Junior Lien Indebtedness, the Junior Lien Intercreditor Agreement
on its behalf and to act on its behalf to the extent set forth in the Collateral
Agreement.  The Lenders and Holders acknowledge that the Collateral Agreement
provides for the allocation of proceeds of Collateral among the Secured Parties
as set forth therein and contains limits on the ability of the Administrative
Agent and the Lenders to take remedial actions with respect to the Collateral.
  The parties hereto agree that notwithstanding anything in the Loan Documents
to the contrary, the Bondholder Designee shall have the sole authority (directly
or indirectly through direction to the Administrative Agent) to direct the
Collateral Agent to exercise any rights or remedies provided to the Collateral
Agent under the Loan Documents or to follow any other directive under the
Collateral Agreement and to the extent such direction is made indirectly through
the Administrative Agent, Administrative Agent shall promptly direct the
Collateral Agent to act in accordance with such direction from the Bondholder
Designee.

 





--------------------------------------------------------------------------------

 

 

For the avoidance of doubt and notwithstanding anything contrary in any Loan
Document with respect to the responsibilities of the Administrative Agent, in
the event of inconsistency between the terms of this Agreement and any other
Loan Document, the terms in this Agreement shall prevail. Notwithstanding
anything in the Loan Documents to the contrary, the Administrative Agent shall
have no responsibility for the preparation, filing or recording of any
instrument, document or financing statement or for the perfection or maintenance
of any security interest created hereunder.  None of the provisions in any Loan
Document shall require the Administrative Agent to expend or risk its own funds
or otherwise to incur any liability, financial or otherwise, in the performance
of any of its duties, or in the exercise of any of its rights or powers if it
shall have reasonable grounds for believing that repayment of such funds or
indemnity satisfactory to it against such risk or liability is not assured to it

8.11 No Duty to Take Discretionary Action..  The Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Bondholder Designee and for all other
discretionary actions, the Administrative Agent shall be entitled to refrain
from any act or the taking of any action hereunder or under any of the Loan
Documents or from the exercise of any power or authority vested in it hereunder
or thereunder unless and until the Administrative Agent shall have received
instructions from the Bondholder Designee and shall not be liable for any such
delay in acting; provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any bankruptcy or insolvency law. For
purposes of clarity, phrases such as “satisfactory to the Administrative Agent”,
“approved by the Administrative Agent”, “acceptable to the Administrative
Agent”, “as determined by the Administrative Agent”, “in the Administrative
Agent's discretion”, “selected by the Administrative Agent”, “requested by the
Administrative Agent” and phrases of similar import authorize and permit the
Administrative Agent to approve, disapprove, determine, act or decline to act in
its discretion.

 

8.12 Bondholder Designee.   The Bondholder Designee shall act solely at the
direction of the New Lender Noteholder Majority.

 

Article IX
MISCELLANEOUS

9.01 Notices; Effectiveness; Electronic Communication.     All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

(i) if to the Borrower or to any other Loan Party, to it at 6785 Bobcat Way,
Dublin, Ohio 43016, Attention of General Counsel, Fax No.: (614) 760-4057;

(ii) if to the Administrative Agent, to GLAS Trust Company LLC,  3 Second
Street, Suite 206,  Jersey City, NJ 07311; Fax No. (212) 202-6246; Attention:
Client Services Americas; Email: clientservices.americas@glas.agency with a copy
to adam.berman@glas.agency; with a copy to Perkins Coie LLP, 30 Rockefeller
Plaza, 22nd Floor, New York, New York 10112-0085, Attention: Ronald Sarubbi; Fax
No. (212) 977-1644;

(iii) if to the Collateral Agent, to Computershare Trust Company, N.A.,  8742
Lucent Boulevard, Suite 225, Highlands Ranch, Colorado 80129, Attention:
Corporate Trust -– CCFI Collateral Agency,  Email:
corporate.trust@computershare.com;  Fax No.: (303) 262-0608;  





--------------------------------------------------------------------------------

 

 

(iv) if to VPC, to c/o Victory Park Management, LLC, 150 North Riverside Plaza,
Suite 5200, Chicago, Illinois, 60606, Attention:  Scott R. Zemnick, General
Counsel, Fax No. (312) 701-0794, E-mail: szemnick@vpcadvisors.com, with a copy
to Katten Muchin Rosenman LLP, 525 W. Monroe St., Chicago, IL 60661, Attention
Mark R. Grossmann, Esq. and Peter A. Siddiqui, Esq., Fax No. (312) 577-8964 and
(312) 902-1061, E-mail:  mg@kattenlaw.com and peter.siddiqui@kattenlaw.com;  

(v) if to the Bondholder Designee, to Computershare Trust Company, N.A., 8742
Lucent Boulevard, Suite 225, Highlands Ranch, Colorado 80129, Attention:
Corporate Trust; E-mail: corporate.trust@computershare.com; Facsimile: (303)
262-0608; and

(vi) if to any other Lender, to it at its address (or fax number) set forth on
Schedule 2.01, in its Administrative Questionnaire or in the Assignment and
Assumption pursuant to which such Lender shall have become a party hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) of this Section 9.01, shall be effective as provided
in said paragraph (b).  The Administrative Agent agrees to promptly provide the
Bondholder Designee with a copy of any notice received by the Administrative
Agent under the Loan Documents.  

(b) Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d) Platform.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting



--------------------------------------------------------------------------------

 

 

the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar and industry recognized electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through the Platform.  “Communications” shall mean,
collectively, any notice, demand, communication, information, document or other
material that any Loan Party provides to the Administrative Agent pursuant to
any Loan Document or the transactions contemplated therein which is distributed
to the Administrative Agent, any Lender by means of electronic communications
pursuant to this Section 9.01, including through the Platform.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the e-mail address referred to in this paragraph below has not
been provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide the Communications to the Administrative
Agent in an electronic/soft medium that is properly identified in a format
acceptable to the Administrative Agent to an e-mail address as directed by the
Administrative Agent.  In addition, the Borrower agrees, and agrees to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner otherwise specified in
the Loan Documents but only to the extent requested by the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.13); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” and shall post the same only on such
portion. Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information: (A)
the Loan Documents and (B) notification of changes in the terms of the Credit
Facilities.





--------------------------------------------------------------------------------

 

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

9.02 Survival of Agreement.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not been terminated.  The provisions of Sections 2.11,
2.12, 2.16 (subject to the requirements of Section 2.16) and 9.04 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, or any Lender.

 

9.03 Successors and Assigns.  Successors and Assigns Generally.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender or Holder may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section 9.03, (ii) by
way of participation in accordance with the provisions of paragraph (d) of this
Section 9.03, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section 9.03 (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section 9.03 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders
and Holders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 





--------------------------------------------------------------------------------

 

 

(a) Assignments by Lenders and Holders.  Any Lender or Holder may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
or Revolving Notes at the time owing to it); provided that (1) no such
assignment may be made without the prior written consent of the Bondholder
Designee (other than an assignment made pursuant to clauses
(b)(iii)(A)(z)(i)-(iii) hereof) and (2) any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans or Revolving Notes at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section 9.03 in the aggregate or
in the case of an assignment to a Lender or Holder, an Affiliate of a Lender or
Holder or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section 9.03, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or principal outstanding balance of the Revolving Note
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans or Revolving Notes of the assigning Lender or
Holder, as the case may be, subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default of the type described in paragraph (b), (c), (g) or (h) of Article VII
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s or Holder’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment or Revolving Note assigned.

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b) of this Section 9.03 and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) the assignment is to a Person
approved in writing by the Bondholder Designee or (z) the assignment is by (i) a
Lender to a Person that is an Affiliate of such Lender, (ii) a Holder to a
Person that is an Affiliate of such Holder or (iii) a Lender or Holder to a
Person that is an Approved Fund with respect to such Lender or Holder; provided,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof.  Such permitted
assignee shall be deemed to be the Lender (or, as provided below, a Holder)
hereunder with respect to such assigned rights and obligations, and the Loan
Parties shall ensure that such transferee is registered as a Lender or Holder,
as applicable, and that any Liens on the Collateral provided for in the
Collateral Agreement shall be for the benefit of such Lender or such Holder (as
well as the other Holders of Revolving Notes and Lenders); and





--------------------------------------------------------------------------------

 

 

(B) the consent of the Administrative Agent shall be required for any assignment
if such assignment is to a Person that is not a Person approved in writing by
the Bondholder Designee, a Lender or Holder, is by a Lender to a Person that is
not an Affiliate of such Lender, is by a Holder to a Person that is not an
Affiliate of such Holder, or is to a Person that is not an Approved Fund with
respect to such Lender or Holder.

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption.  The
assignee, if it is not a Lender or Holder, shall deliver to the Administrative
Agent an Administrative Questionnaire and any tax forms required by applicable
law or reasonably requested by the Administrative Agent to support such
assignee’s position that no withholding is required in respect of amount
received hereunder.  Promptly (and in any event, within three (3) Business Days)
after demand by Administrative Agent, Borrower shall execute and deliver to
Administrative Agent in exchange for any surrendered Revolving Note or Revolving
Notes (which the assigning Lender or Holder agrees to promptly deliver to
Borrower) a new Revolving Note or Revolving Notes to the assignee in an amount
equal to the Commitment assumed by it pursuant to such Assignment and Assumption
and, if the assigning Lender or Holder has retained a Commitment hereunder, a
new Revolving Note or Revolving Notes to the assigning Lender or Holder in an
amount equal to the Commitment retained by it hereunder.  Such new Revolving
Note or Revolving Notes shall re-evidence the indebtedness outstanding under the
old Revolving Notes or Revolving Notes and shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Revolving
Note or Revolving Notes and shall otherwise be in substantially the form of the
Revolving Note or Revolving Notes subject to such assignments.  For purposes of
clarification, a Lender may assign (i) all or a portion of such Lender’s
outstanding Revolving Notes (and its corresponding rights and obligations
hereunder in connection therewith) with or without an assignment of all or a
portion of such Lender’s portion of the Total Commitment or (ii) any current or
future commitment, right or obligation to make any additional Loans under such
Revolving Notes or this Agreement or to purchase any Revolving Notes or to lend
or relend any amount (collectively, the “Excluded Rights and Obligations”).  Any
assignee of all or a portion of a Lender’s or a Holder’s outstanding Revolving
Notes (and its corresponding rights and obligations hereunder in connection
therewith) who shall not have also been assigned all or a portion of such
Lender’s Commitment and other Excluded Rights and Obligations (such assignment,
a “Principal Only Assignment”), shall be deemed a “Holder” and not a “Lender”
hereunder, and all or such portion of the Revolving Notes held by such Lender
that shall have been assigned to such Holder pursuant to the Principal Only
Assignment shall be evidenced by and entitled to the benefits of this Agreement
and, if requested by such Holder, a Revolving Note payable to such Holder in an
amount equal to the principal amount of outstanding Revolving Notes as shall
have been assigned to such Holder pursuant to such Principal Only
Assignment.  For the avoidance of doubt, any assignee of a Principal Only
Assignment shall have no obligation to purchase any additional Revolving
Notes.  For purposes of determining whether the Borrower has reached the Total
Commitment hereunder, any principal amount of Revolving Notes outstanding with
respect to a Principal Only Assignment shall be included in such
determination.  In connection with any permitted assignment by a Holder of some
or all of its rights and obligations hereunder, upon the request of such Holder,
the Borrower shall cause to be delivered to the assignee thereof either (i) a
letter from outside legal counsel to the Borrower indicating that it may rely
upon the opinion letter delivered by it on the Closing Date or (ii) an opinion
from other legal counsel reasonably acceptable to the assignee to the effect of
such opinion letter, in either case dated on or before the effective date of
such assignment.

(v) No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) VPC (other
than an



--------------------------------------------------------------------------------

 

 

assignment made to Affiliates and Approved Funds of VPC pursuant to clauses
(b)(iii)(A)(z)(i)-(iii) hereof), or (C) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (C).

(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Revolving Loans in accordance
with its Applicable Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.03, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender or Holder
under this Agreement, and the assigning Lender or Holder thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s or Holder’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.11, 2.12, 2.16 (subject to the requirements of Section 2.16) and 9.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender or
Holder of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender or Holder of a participation in such rights and obligations in accordance
with paragraph (d) of this Section 9.03.

(b) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and/or Holders, and the
Commitments of, and principal amounts (including stated interest) of the Loans
and Revolving Notes owing to, each Lender and/or Holder pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders and Holders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender or Holder hereunder for all
purposes of this Agreement. 



--------------------------------------------------------------------------------

 

 

The Register shall be available for inspection by the Borrower and any Lender or
Holder, at any reasonable time and from time to time upon reasonable prior
notice.  No assignment shall be effective unless it has been recorded in the
Register as provided in this Section 9.03(c).

(c) Participations.  Any Lender or Holder may at any time, with the prior
written consent of each of the Administrative Agent and the Bondholder Designee
and without the consent of, or notice to, the Borrower, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s or Holder’s rights and/or obligations under this Agreement (including,
to the extent applicable, all or a portion of its Commitment and/or the Loans
owing to it and all of its rights and obligations with respect to the Revolving
Note or Revolving Notes held by it); provided, that (i) such Lender’s or
Holder’s obligations under this Agreement (including, without limitation, its
Commitment to Borrower hereunder) shall remain unchanged, (ii) such Lender or
Holder shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender or Holder shall remain the
holder of any such Revolving Note for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent, and Lenders shall continue to deal solely
and directly with such Lender or Holder in connection with such Lender’s or
Holder’s rights and obligations under this Agreement and (v) such Lender or
Holder shall not transfer, grant, assign or sell any participation under which
the Participant shall have rights to approve any amendment or waiver of this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.15(c) with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender or Holder sells such a
participation shall provide that such Lender or Holder shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided, except as may otherwise be
provided in the operative documentation governing such participation, the
consent of such Participant shall not be required (either directly, as a
restraint on such Lender’s or Holder’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender or Holder may have under or in respect of the Loan Documents (including
the right to enforce or direct enforcement of the Obligations (including the
Loan Document Obligations. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.11(a) to the same extent as if it were a
Lender or Holder and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.03; provided that such Participant agrees to be
subject to the provisions of Sections 2.11(b), 2.11(c) as if it were an assignee
under paragraph (b) of this Section 9.03 and (B) shall not be entitled to
receive any greater payment under Section 2.16, with respect to any
participation, than its participating Lender or Holder would have been entitled
to receive except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.05 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.14 as though it
were a Lender.  Each Lender or Holder that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans, Revolving Notes or other obligations under this Agreement (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender or Holder shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.11 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant unless (if no Default or Event of Default



--------------------------------------------------------------------------------

 

 

is outstanding) the sale of the participation to such Participant is made with
the Borrower’s prior written consent (not to be unreasonably withheld or
delayed) to the grant of such participation and then only to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the Participant acquired the applicable participation.  A
Participant shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender. 

(e) Certain Pledges.  Any Lender or Holder (other than VPC) may, upon receipt of
the prior written consent of the Administrative Agent and the Bondholder
Designee, at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender or
Holder, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender or Holder from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender or Holder as a party hereto.  The
Administrative Agent (at the direction of the Bondholder Designee)  and the
Bondholder Designee each consents to any pledge or assignment of a security
interest by the SPV Lender (and its successors and assigns) of its interests and
rights under this Agreement and the other Loan Documents. 

(f) Any Lender, Holder or Participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.03, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender or
Holder by or on behalf of the Borrower; provided that, prior to any such
disclosure of information designated by the Borrower as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders and Holders
pursuant to Section 9.13.

(g) Notwithstanding anything to the contrary contained herein, and in accordance
with 9.03(a), any Lender (a “Granting Lender”) may, only upon receiving the
prior written consent of the Administrative Agent and the Bondholder Designee,
grant to a special purpose funding vehicle (an “SPC”), identified as such in
writing from time to time by the Granting Lender to the Administrative Agent,
 the Bondholder Designee and the Borrower, the option to provide to the Borrower
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that neither the grant to any SPC nor the exercise by any
SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower or any other Loan Party under this
Agreement, and no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any State
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 9.03, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower,  the Administrative Agent and the Bondholder Designee
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower,  



--------------------------------------------------------------------------------

 

 

Administrative Agent and the Bondholder Designee) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.    

(h) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Bondholder Designee and each Lender, and any attempted assignment without such
consent shall be null and void.

(i) Each Lender and each Holder agrees that, without the prior written consent
of the Borrower, the Bondholder Designee and the Administrative Agent, it will
not make any assignment or sell a participation hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Borrowing, Revolving Note or other Obligation under
the securities laws of the United States of America or of any jurisdiction.

9.04 Expenses; Indemnity; Damage Waiver.  Costs and Expenses.  The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, its Affiliates, the Collateral Agent, VPC and the
Bondholder Designee (including the reasonable fees, charges and disbursements of
one primary counsel to the Administrative Agent and its Affiliates, one primary
counsel to VPC, one primary counsel to the Collateral Agent, one primary counsel
to the Bondholder Designee, one local counsel in each relevant jurisdiction, one
special counsel in each relevant specialty and, in the event of any actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction for each Person subject to such conflict), in connection with the
arranging of the Credit Facilities, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents, or
any amendments, modifications or waivers of the provisions hereof or thereof
(which shall include the reasonably out-of-pocket costs and expenses incurred by
the Administrative Agent in connection with this Agreement, including, without
limitation, advisor and consultant fees and expenses, Collateral valuations,
appraisals, surveys, field examinations, third-party diligence, Lien searches,
filing fees and all other reasonable out-of-pocket costs and expenses in any way
related to this Agreement) (whether or not the transactions contemplated hereby
or thereby shall be consummated), and (ii) all out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, or any Lender or Holder
(including the reasonable fees, charges and disbursements of one primary counsel
to the Administrative Agent and the Lenders and Holders, one primary counsel to
VPC, one primary counsel to the Collateral Agent, one primary counsel to the
Bondholder Designee, one local counsel in each relevant jurisdiction, one
special counsel in each relevant specialty and, in the event of any actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction for each Person subject to such conflict), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 9.04(a),
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Revolving Notes.

 

(a) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent, the
Bondholder Designee, each Lender, each Holder and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of one primary counsel to the Indemnitees, one local counsel in each relevant
jurisdiction, one special counsel in each relevant specialty and, in the event
of any actual or potential conflict of interest, one additional counsel in each
relevant jurisdiction for each Person subject to such conflict), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or



--------------------------------------------------------------------------------

 

 

delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions, the Concurrent Debt Transactions and the other transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) are Taxes and reasonable expenses for which the
Borrower or any Loan Party has indemnified an Indemnitee pursuant to Section
2.16(c).

(b) Reimbursement by Lenders and Holders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section 9.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent or any Related Party of any of the
foregoing, each Lender and Holder severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Collateral Agent, or such Related Party, as
the case may be, such Lender’s or Holder’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender or Holder); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Collateral Agent in connection with such capacity.

(c) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in paragraph (b) of this Section 9.04 shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(d) Payments.  All amounts due under this Section 9.04 shall be payable promptly
after demand therefor.

(e) Survival.  Each party’s obligations under this Section 9.04 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

9.05 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, upon the prior written approval of the Administrative Agent and the
Bondholder Designee, each Lender, each



--------------------------------------------------------------------------------

 

 

Holder and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender, Holder or
any such Affiliate, to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement or any other Loan Document to such Lender or Holder or their
respective Affiliates, irrespective of whether or not such Lender, Holder or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or Holder
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff.  The rights of each
Lender, each Holder and their respective Affiliates under this Section 9.05 are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, Holder or their respective Affiliates may have.  Each Lender and
Holder agrees to notify the Borrower, the Administrative Agent and the
Bondholder Designee promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

9.06 Governing Law; Jurisdiction; Etc.     Governing Law.  This Agreement and
the other Loan Documents and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of New York (without regard to principles of conflict of laws).

 

(a) Jurisdiction.  The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Bondholder Designee, the
Collateral Agent, any Lender or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(b) Waiver of Venue.  The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section 9.06.  Each of the parties hereto hereby
irrevocably



--------------------------------------------------------------------------------

 

 

waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

9.07 Waivers; Amendment.  No failure or delay of the Administrative Agent, the
Bondholder Designee, the Collateral Agent or any Lender or Holder in exercising
any power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent, the Bondholder Designee and the Lenders and Holders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 9.07, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

(a) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower, the Bondholder Designee and
the Administrative Agent; provided,  however, that, subject to the last sentence
of this clause (b), no such agreement shall (i) decrease the principal amount
of, or extend the maturity of or any scheduled principal payment date or date
for the payment of any interest or Exit Payment on any Loan or Revolving Note
(it being agreed that mandatory prepayments or redemptions pursuant to Section
2.10 may be postponed, delayed, reduced, waived or modified with the consent of
the Bondholder Designee), or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan or Revolving Note (it
being agreed that waiver of the Default Rate shall require the consent of the
Administrative Agent and the Bondholder Designee), without the prior written
consent of each Lender or Holder directly affected thereby, (ii) increase or
extend the Commitment or decrease or extend the date for payment of any Fees of
any Lender without the prior written consent of such Lender, (iii) modify the
protections afforded to an SPC pursuant to the provisions of Section 9.03(h)
without the written consent of such SPC and (iv) amend any provision hereof
requiring the Bondholder Designee or a specific number or percentage of Lenders
to amend or consent to any action, in each case without the prior written
consent of each Lender or the Bondholder Designee, as applicable; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Bondholder Designee or the
Collateral Agent hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Bondholder Designee, if
applicable the Lenders, or the Collateral Agent, as applicable.  Notwithstanding
anything in this Agreement (including this  clause (b)) to the contrary, the
Lenders agree that the Bondholder Designee may agree, on behalf of all Lenders
(other than VPC), to any waiver, amendment or modification to this Agreement and
the other Loan Documents that modifies the Loan Document Obligations (other than
the VPC Loan) in any manner (including, without limitation, the manner of
satisfaction of such Loan Document Obligations) determined by the Bondholder
Designee so long as such treatment is ratable as to all such Lenders (other than
VPC).  

(b) The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender or the Bondholder
Designee; provided,  however, that no such amendment shall become



--------------------------------------------------------------------------------

 

 

effective until the fifth Business Day after it has been delivered to the
Bondholder Designee and the Lenders or otherwise posted for their attention on
the Platform, and then only if the Bondholder Designee or, if applicable, the
Lenders, have not objected in writing thereto within such five Business Day
period.

(c) Notwithstanding anything herein to the contrary, each Lender hereunder
hereby irrevocably appoints the Bondholder Designee and any successor as its
true and lawful attorney-in-fact to take any action, exercise any right or
remedy or provide any consent or waiver under the Loan Documents; provided, that
VPC shall retain consent rights over any action that directly and adversely
affects VPC expressly described in Section 9.07(b)(i) or that directly and
adversely affects VPC with respect to (x) the waterfall treatment of the VPC
Loan under Section 9.16 (including, for the avoidance of doubt, the penultimate
sentence of clause (t) of Article VII hereof), (y) any provision or definition
herein that provides for, contemplates or requires the payment of the VPC Loan
and any other related Bank Obligations owing to VPC to be paid in cash and/or in
full and (z) the provisions of Sections 2.09, 2.10 and 2.13 relating to the
treatment, application and allocation of prepayments, or prepayments required to
be made thereunder, in each case, in respect of the VPC Loan.   It is further
agreed that no Lender may take any action, exercise any right or remedy or
provide any consent or waiver under the Loan Documents without the prior written
consent of the Bondholder Designee except as set forth with respect to VPC in
clause (t) of Article VII herein. 

9.08 Interest Rate Limitation.  Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or participation in accordance with
applicable law, the rate of interest payable in respect of such Loan or
participation hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan or participation
but were not payable as a result of the operation of this Section 9.08 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or participations or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

9.09 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.09.

 

9.10 Severability.  In the event any one or more of the provisions contained in
this Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or



--------------------------------------------------------------------------------

 

 

unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

9.11 Counterparts; Integration; Effectiveness; Electronic Execution. 
 Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and the Fee Letter constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Article IV, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(a) Electronic Execution of Assignments.  The words “execution”, “signed”,
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

9.12 Headings.  Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

9.13 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders and Holders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section 9.13, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facilities or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities; (h) with the consent of the Borrower; or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 9.13, or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 





--------------------------------------------------------------------------------

 

 

For purposes of this Section 9.13, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 9.13
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

9.14 USA PATRIOT Act   Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the USA PATRIOT Act.

 

9.15 Lender and Holder Action.  Each Lender and each Holder agrees that it shall
not take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents (including the exercise of any right of setoff, rights on account
of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, unless expressly provided for herein or in any other Loan Document,
without the prior written consent of the Administrative Agent and the Bondholder
Designee.  The provisions of this Section 9.15 are for the sole benefit of the
Lenders and Holders and shall not afford any right to, or constitute a defense
available to, any Loan Party.

 

9.16 Application of Proceeds.  Upon receipt from the Collateral Agent of the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, following the exercise
of remedies provided for in Article VII (or (i) after the Loans have
automatically become due and payable as set forth in Article VII or (ii) upon
the occurrence of each of the conditions set forth in clauses (x) through (z) of
the penultimate sentence of clause (t) of Article VII hereof), the
Administrative Agent shall apply such proceeds as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) and
the Bondholder Designee in connection with such collection, sale, foreclosure or
realization or otherwise in connection with this Agreement or any other Loan
Document, including all court costs and the fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent or
the Bondholder Designee hereunder or under any other Loan Document on behalf of
any Loan Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the VPC Loan and all related Bank Obligations
owing to VPC solely to the extent required under the penultimate sentence of
clause (t) of Article VII hereof; and

THIRD, to the payment in full of all other Bank Obligations (the amounts so
applied to be distributed among the Bank Secured Parties pro rata in accordance
with the amounts of the Bank Obligations owed to them on the date of any such
distribution).





--------------------------------------------------------------------------------

 

 

The Administrative Agent shall apply any such proceeds, moneys or balances in
accordance with this Agreement promptly after receipt thereof.

9.17 Third-Party Beneficiaries.  Each of the Collateral Agent, the Bondholder
Designee and the New Lender Noteholder Majority shall be a third-party
beneficiary to this Agreement and shall have the right to enforce the relevant
provisions hereof directly to the extent such third-party may deem such
enforcement necessary or advisable to protect the its rights.

 

[SIGNATURE PAGES FOLLOW]

 

 

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

COMMUNITY CHOICE FINANCIAL INC.

 

 

By:        /s/ Michael Durbin

Name:Michael Durbin
Title:Chief Financial Officer





[Signature Page to Revolving Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

GLAS TRUST COMPANY LLC, as Administrative Agent

 

By:        /s/ Adam Berman

Name: Adam Berman
Title: Vice President





[Signature Page to Revolving Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

COMMUNITY CHOICE FINANCIAL ISSUER, LLC, as a Lender

 

By:/s/ Michael Durbin

Name:Michael Durbin
Title:Treasurer





[Signature Page to Revolving Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

VPC ONSHORE SPECIALTY FINANCE FUND II, L.P.

 

 

By: /s/ Scott R. Zemnick

Name: Scott R. Zemnick

Title:     Authorized Signatory

 

VPC OFFSHORE UNLEVERAGED PRIVATE DEBT FUND, L.P.

 

 

By: /s/ Scott R. Zemnick

Name: Scott R. Zemnick

Title:      Authorized Signatory

 

VPC INVESTOR FUND C, L.P.

 

 

By: /s/ Scott R. Zemnick

Name: Scott R. Zemnick

Title:      Authorized Signatory

 

VPC INVESTOR FUND G-1, L.P.

 

 

By: /s/ Scott R. Zemnick

Name: Scott R. Zemnick

Title:     Authorized Signatory

 

VPC SPECIALTY LENDING FUND (NE), LTD.

 

 

By: /s/ Scott R. Zemnick

Name: Scott R. Zemnick

Title:      Authorized Signatory

 

VPC SPECIALTY LENDING INVESTMENTS INTERMEDIATE, L.P.

 

 

By: /s/ Scott R. Zemnick

Name: Scott R. Zemnick

Title:    Authorized Signatory

 

 

 



[Signature Page to Revolving Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.01(b)-Subsidiary Guarantors

 

 

 

Entity Name

Jurisdiction of Formation

BCCI Management Company

Ohio

Beneficial Lending Solutions of Utah LLC

Ohio

Buckeye Check Cashing of Arizona, Inc.

Ohio

Buckeye Check Cashing of California, LLC

Delaware

Buckeye Check Cashing of Florida, Inc.

Ohio

Buckeye Check Cashing of Kentucky, Inc.

Ohio

Buckeye Check Cashing of Michigan, Inc.

Delaware

Buckeye Check Cashing of Tennessee, LLC

Delaware

Buckeye Check Cashing of Texas, LLC

Delaware

Buckeye Check Cashing of Virginia, Inc.

Ohio

Buckeye Check Cashing, Inc.

Ohio

Buckeye Credit Solutions, LLC

Delaware

Buckeye Lending Solutions, LLC

Delaware

Buckeye Lending Solutions of Tennessee, LLC

Delaware

Buckeye Small Loans, LLC

Delaware

Buckeye Title Loans of California, LLC

Delaware

Buckeye Title Loans of Virginia, LLC

Delaware

California Check Cashing Stores, LLC

Delaware

Cash Central of  Missouri, LLC

Missouri

Cash Central of  Nebraska LLC

Ohio

Cash Central of Alabama, LLC

Alabama

Cash Central of California, LLC

California

Cash Central of Florida LLC

Ohio

Cash Central of Idaho, LLC

Idaho

Cash Central of Kansas, LLC

Kansas

Cash Central of Ohio, LLC

Ohio

Cash Central of South Carolina LLC

Delaware

Cash Central of South Dakota, LLC

South Dakota

Cash Central of Texas, LLC

Texas

Cash Central of Utah, LLC

Utah

Cash Central of Virginia LLC

Delaware

CCCIS, Inc.

California

CCCS Corporate Holdings, Inc.

Delaware

CCCS Holdings, LLC

Delaware

CCCS On-Line LLC

Ohio

CCF of Alaska LLC

Ohio

CCF of Delaware LLC

Ohio

CCF of Hawaii LLC

Ohio

CCF of Idaho LLC

Ohio

CCF of Illinois LLC

Ohio

CCF of Kansas LLC

Ohio

CCF of Louisiana LLC

Ohio

CCF of Maine LLC

Ohio

CCF of Minnesota LLC

Ohio

CCF of Mississippi LLC

Ohio

CCF of Missouri LLC

Ohio

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Entity Name

Jurisdiction of Formation



CCF of Nevada LLC

Ohio

CCF of New Mexico LLC

Ohio

CCF of North Dakota LLC

Ohio

CCF of Oklahoma LLC

Ohio

CCF of South Carolina LLC

Ohio

CCF of Washington LLC

Ohio

CCF of Wisconsin LLC

Ohio

CCF of Wyoming LLC

Ohio

CCFI PM Acquisitions, LLC

Ohio

CCFI, LLC (formerly Checksmart Financial LLC)

Delaware

Checksmart Financial Company

Delaware

Checksmart Financial Holdings Corp.

Delaware

Checksmart Money Order Services, Inc.

Delaware

Direct Financial Solutions, LLC

Delaware

First Virginia Financial Services, LLC

Delaware

Hoosier Check Cashing of Ohio, Ltd.

Ohio

Insight Capital, LLC

Alabama

Lender's Account Services LLC

Delaware

QC Financial Services of California, Inc.

California

Reliant Software, Inc.

Utah

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 2.01-Lenders and Commitments

 

 

REVOLVING LOANS

 

Lender

Commitment

Applicable Commitment
Percentage

Community Choice Financial Issuer, LLC

6785 Bobcat Way, Suite 200

Dublin, Ohio 43016

Attention: Sherman K. Edmiston III

Fax: (614) 760-4057

Phone: (888)-513-9395

$42,000,000.00

100%

TOTAL COMMITMENT

$42,000,000.00

100%

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.08(a)-Subsidiaries

 

 

Entity Name

Jurisdiction of Formation

 

Record and Beneficial Owner

Interests Owned

BCCI Management Company

OH

Checksmart Financial Company

100%

Beneficial Lending Solutions of Utah LLC

OH

CCCS Holdings, LLC

100%

Buckeye Check Cashing, Inc.

OH

Checksmart Financial Company

100%

Buckeye Check Cashing of Arizona, Inc.

OH

Checksmart Financial Company

100%

Buckeye Check Cashing of California, LLC

DE

Checksmart Financial Company

100%

Buckeye Check Cashing of Florida, Inc.

OH

Checksmart Financial Company

100%

Buckeye Check Cashing of Kentucky, Inc.

OH

Checksmart Financial Company

100%

Buckeye Check Cashing of Michigan, Inc.

DE

Checksmart Financial Company

100%

Buckeye Check Cashing of Tennessee, LLC

DE

Checksmart Financial Company

100%

Buckeye Check Cashing of Texas, LLC

DE

Checksmart Financial Company

100%

Buckeye Check Cashing of Virginia, Inc.

OH

Checksmart Financial Company

100%

Buckeye Credit Solutions, LLC

DE

Checksmart Financial Company

100%

Buckeye Lending Solutions, LLC

DE

Checksmart Financial Company

100%

Buckeye Lending Solutions of Tennessee, LLC

DE

Checksmart Financial Company

100%

Buckeye Small Loans, LLC

DE

Checksmart Financial Company

100%

Buckeye Title Loans of California, LLC

DE

Checksmart Financial Company

100%

Buckeye Title Loans of Virginia, LLC

DE

Checksmart Financial Company

100%

California Check Cashing Stores, LLC

DE

CCCS Holdings, LLC

100%

Cash Central of Alabama, LLC

AL

Direct Financial Solutions, LLC

100%

Cash Central of California, LLC

CA

Direct Financial Solutions, LLC

100%

Cash Central of Florida LLC

OH

Direct Financial Solutions, LLC

100%

Cash Central of Idaho, LLC

ID

Direct Financial Solutions, LLC

100%

Cash Central of Kansas, LLC

KA

Direct Financial Solutions, LLC

100%

Cash Central of Missouri, LLC

MO

Direct Financial Solutions, LLC

100%

Cash Central of Ohio, LLC

OH

Direct Financial Solutions, LLC

100%

Cash Central of South Carolina LLC

DE

Direct Financial Solutions, LLC

100%

Cash Central of South Dakota, LLC

SD

Direct Financial Solutions, LLC

100%

Cash Central of Texas, LLC

TX

Direct Financial Solutions, LLC

100%

Cash Central of Utah, LLC

UT

Direct Financial Solutions, LLC

100%

Cash Central of Virginia LLC

DE

Direct Financial Solutions, LLC

100%

CCCIS, Inc.

CA

California Check Cashing Stores, LLC

100%

CCCS Corporate Holdings, Inc.

DE

Community Choice Financial Inc.

100%

CCCS Holdings, LLC

DE

CCCS Corporate Holdings, Inc.

100%

Checksmart Financial Company

DE

Checksmart Financial Holdings Corp.

100%

Checksmart Financial Holdings Corp.

DE

Community Choice Financial Inc.

100%

Checksmart Money Order Services, Inc.

DE

Checksmart Financial Company

100%

Direct Financial Solutions, LLC

DE

Community Choice Financial Inc.

100%

First Virginia Financial Services, LLC

DE

Checksmart Financial Company

100%

Hoosier Check Cashing of Ohio, Ltd.

OH

Checksmart Financial Company

100%

Insight Capital, LLC

AL

Checksmart Financial Company

100%

Lender’s Account Services LLC

DE

Direct Financial Solutions, LLC

100%

QC Financial Services of California, Inc.

CA

Checksmart Financial Company

100%

Reliant Software, Inc.

UT

Community Choice Financial, Inc.

100%

CCCS On-Line LLC

OH

CCCS Holdings, LLC

100%

CCF of Alaska LLC

OH

CCCS On-Line LLC

100%

CCF of Delaware LLC

OH

CCCS On-Line LLC

100%

CCF of Hawaii LLC

OH

CCCS On-Line LLC

100%

CCF of Idaho LLC

OH

CCCS On-Line LLC

100%

 

 

--------------------------------------------------------------------------------

 

 

 

Entity Name

Jurisdiction of Formation

 

Record and Beneficial Owner

Interests Owned



CCF of Illinois LLC

OH

CCCS On-Line LLC

100%

CCF of Kansas LLC

OH

CCCS On-Line LLC

100%

CCF of Louisiana LLC

OH

CCCS On-Line LLC

100%

CCF of Maine LLC

OH

CCCS On-Line LLC

100%

CCF of Minnesota LLC

OH

CCCS On-Line LLC

100%

CCF of Mississippi LLC

OH

CCCS On-Line LLC

100%

CCF of Missouri LLC

OH

CCCS On-Line LLC

100%

CCF of Nevada LLC

OH

CCCS On-Line LLC

100%

CCF of New Mexico LLC

OH

CCCS On-Line LLC

100%

CCF of North Dakota LLC

OH

CCCS On-Line LLC

100%

CCF of Oklahoma LLC

OH

CCCS On-Line LLC

100%

CCF of South Carolina LLC

OH

CCCS On-Line LLC

100%

CCF of Washington LLC

OH

CCCS On-Line LLC

100%

CCF of Wisconsin LLC

OH

CCCS On-Line LLC

100%

CCF of Wyoming LLC

OH

CCCS On-Line LLC

100%

CCFI, LLC (formerly Checksmart Financial LLC)

DE

Checksmart Financial Company

 

CCFI Funding, LLC

OH

CCCS Holdings, LLC

100%

CCFI Funding II, LLC

OH

CCCS Holdings, LLC

100%

CCFI PM Acquisitions, LLC

OH

CCCS Holdings, LLC

100%

Cash Central of Nebraska LLC

OH

Direct Financial Solutions, LLC

100%

Community Choice Financial Holdings, LLC

DE

Community Choice Financial, Inc.

100%

Community Choice Financial Issuer, LLC

DE

Community Choice Financial Holdings, LLC

100%

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.08(b)-Unrestricted Subsidiaries

 

 

Entity Name

 

Jurisdiction of Formation

 

Record and Beneficial Owner

 

Interests Owned

CCFI Funding, LLC

OH

CCCS Holdings, LLC

100%

CCFI Funding II, LLC

OH

CCCS Holdings, LLC

100%

Community Choice Financial Holdings, LLC

DE

Community Choice Financial Inc.

100%

Community Choice Financial Issuer, LLC

DE

Community Choice Financial Holdings, LLC

100%

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.09-Litigation

 

None.

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.17-Environmental Matters

 

None.

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.18-Insurance

 

 

1.



Primary D&O Fiduciary Liability Policy #EFI070119500, issued by Euclid Financial
(Lloyd’s).

2.



Excess D & O Liability Policy #NHS66848700, issued by RSUI.

3.



Excess D & O Liability Policy #001021205, issued by Ironshore Indemnity Inc.

4.



Excess D & O Liability Policy #ELU145345-16, issued by XL Specialty Insurance
Company.

5.



Employed Lawyers Professional Liability Policy #8223-7545, issued by Federal
Insurance Company (CHUBB).

6.



Special Crime Policy #SCI273610984, issued by Great American Insurance Group.

7.



Breach/Response/Cyber/Privacy Liability Policy #W13C85160401, issued by Beazley
(Llyod’s).

8.



Commercial General Liability and Property Policy # (16) 3596-05-09, issued by
Great Northern Insurance Company (CHUBB).

9.



Commercial Automobile Policy, issued by Great Northern Insurance Company
(CHUBB).

10.



Commercial Property - Excess Earthquake & Flood Policy # BE 028252119, issued by
Ohio Casualty Insurance Company.

11.



Workers’ Compensation Policy, issued by Federal Insurance Company (CHUBB)

12.



Commercial Umbrella Policy # ECO(17)56345248, issued by Commerce and Industry
Insurance Company.

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.19(a)-UCC Filing Offices

 

Entity Name

Filing Office

Cash Central of Alabama, LLC

Alabama SOS

Insight Capital, LLC

Alabama SOS

Cash Central of California, LLC

California SOS

CCCIS, Inc.

California SOS

QC Financial Services of California, Inc.

California SOS

Buckeye Check Cashing of California, LLC

Delaware SOS

Buckeye Check Cashing of Michigan, Inc.

Delaware SOS

Buckeye Check Cashing of Tennessee, LLC

Delaware SOS

Buckeye Check Cashing of Texas, LLC

Delaware SOS

Buckeye Credit Solutions, LLC

Delaware SOS

Buckeye Lending Solutions of Tennessee, LLC

Delaware SOS

Buckeye Lending Solutions, LLC

Delaware SOS

Buckeye Small Loans, LLC

Delaware SOS

Buckeye Title Loans of California, LLC

Delaware SOS

Buckeye Title Loans of Virginia, LLC

Delaware SOS

California Check Cashing Stores, LLC

Delaware SOS

Cash Central of South Carolina LLC

Delaware SOS

Cash Central of Virginia LLC

Delaware SOS

CCCS Corporate Holdings, Inc.

Delaware SOS

CCCS Holdings, LLC

Delaware SOS

CCFI, LLC (formerly Checksmart Financial LLC)

Delaware SOS

Checksmart Financial Company

Delaware SOS

Checksmart Financial Holdings Corp.

Delaware SOS

Checksmart Money Order Services, Inc.

Delaware SOS

Direct Financial Solutions, LLC

Delaware SOS

First Virginia Financial Services, LLC

Delaware SOS

Lender's Account Services LLC

Delaware SOS

Cash Central of Idaho, LLC

Idaho SOS

Cash Central of Kansas, LLC

Kansas SOS

Cash Central of  Missouri, LLC

Missouri SOS

BCCI Management Company

Ohio SOS

Beneficial Lending Solutions of Utah LLC

Ohio SOS

Buckeye Check Cashing of Arizona, Inc.

Ohio SOS

Buckeye Check Cashing of Florida, Inc.

Ohio SOS

Buckeye Check Cashing of Kentucky, Inc.

Ohio SOS

Buckeye Check Cashing of Virginia, Inc.

Ohio SOS

Buckeye Check Cashing, Inc.

Ohio SOS

Cash Central of  Nebraska LLC

Ohio SOS

Cash Central of Florida LLC

Ohio SOS

Cash Central of Ohio, LLC

Ohio SOS

CCCS On-Line LLC

Ohio SOS

CCF of Alaska LLC

Ohio SOS

CCF of Delaware LLC

Ohio SOS

CCF of Hawaii LLC

Ohio SOS

CCF of Idaho LLC

Ohio SOS

CCF of Illinois LLC

Ohio SOS

 

 

--------------------------------------------------------------------------------

 

 

Entity Name

Filing Office



CCF of Kansas LLC

Ohio SOS

CCF of Louisiana LLC

Ohio SOS

CCF of Maine LLC

Ohio SOS

CCF of Minnesota LLC

Ohio SOS

CCF of Mississippi LLC

Ohio SOS

CCF of Missouri LLC

Ohio SOS

CCF of Nevada LLC

Ohio SOS

CCF of New Mexico LLC

Ohio SOS

CCF of North Dakota LLC

Ohio SOS

CCF of Oklahoma LLC

Ohio SOS

CCF of South Carolina LLC

Ohio SOS

CCF of Washington LLC

Ohio SOS

CCF of Wisconsin LLC

Ohio SOS

CCF of Wyoming LLC

Ohio SOS

CCFI PM Acquisitions, LLC

Ohio SOS

Community Choice Financial Inc.

Ohio SOS

Hoosier Check Cashing of Ohio, Ltd.

Ohio SOS

Cash Central of South Dakota, LLC

South Dakota SOS

Cash Central of Texas, LLC

Texas SOS

Cash Central of Utah, LLC

Utah Division of Corporations and Commercial Code

Reliant Software, Inc.

Utah Division of Corporations and Commercial Code

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.20(a)-Owned Real Property

 

None.

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.20(b)-Leased Real Property

 

Store#

Address

City

State

001

91 S Hamilton Road

Columbus

OH

002

2496 Morse Road

Columbus

OH

003

7095 E. Broad St.

Columbus

OH

004

140 S Sandusky St

Delaware

OH

005

1015 N. High Street

Columbus

OH

006

170 N. Wilson Road

Columbus

OH

007

1255 Parsons Avenue

Columbus

OH

008

2000 S. Limestone Street

Springfield

OH

009

1624 E. Dublin Granville Road

Columbus

OH

010

1947 S. Alex Road

W. Carrollton

OH

011

4212 Linden Avenue

Dayton

OH

012

5521 Salem Avenue

Dayton

OH

013

7687 Old Troy Pike

Huber Heights

OH

014

2013 Zettler Center Drive

Columbus

OH

015

1301 E Main St

Lancaster

OH

016

5462 West Pointe Plaza

Columbus

OH

017

3487 Dixie Highway

Franklin

OH

018

7113 E. Main Street

Reynoldsburg

OH

019

5450 Northbend Drive

Cincinnati

OH

020

801 Hebron Road

Heath

OH

021

6261 E. Main Street

Columbus

OH

022

6582 Glenway Avenue

Cincinnati

OH

023

6600-I Dixie Highway

Fairfield

OH

024

1069 Linden Avenue

Zanesville

OH

025

10701 Harrison Avenue

Harrison

OH

026

1571 W. Galbraith Road

Cincinnati

OH

027

7685 Montgomery Road

Cincinnati

OH

028

932 C St. Rt. 28

Milford

OH

029

1075 N 21st Street

Newark

OH

030

842 Delaware Avenue

Marysville

OH

031

3421 Dixie Highway

Erlanger

KY

032

8459-D US 42

Florence

KY

033

722 N. Memorial Drive

Lancaster

OH

034

658 Main Street

Cincinnati

OH

036

2830 Vine Street

Cincinnati

OH

037

1801 Monmouth Street

Newport

KY

038

7370 Sawmill Road #19

Columbus

OH

039

2835 N Military Trail

West Palm Beach

FL

040

397 W. Main Street

Xenia

OH

043

795 Northlake Blvd

North Palm Beach

FL

044

1916 Gulf to Bay Blvd

Clearwater

FL

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



046

637 Ohio Pike

Cincinnati

OH

047

1713 Madison Avenue

Covington

KY

049

6600 US Highway 19

Pinellas Park

FL

050

13375 Snow Road

Brookpark

OH

051

15726 Broadway

Maple Heights

OH

052

14930 Puritas Avenue

Cleveland

OH

053

9234 Colerain Avenue

Cincinnati

OH

054

34302 Euclid Avenue

Willoughby

OH

055

2196 Brookpark Road

Cleveland

OH

056

2753 E Broadway Road

Mesa

AZ

057

3449 W. Northern Ave.

Phoenix

AZ

059

4840 N 83rd Ave

Phoenix

AZ

061

1219 Mentor Avenue

Painesville

OH

063

6771 E Main St

Mesa

AZ

064

7396 State Road

Parma

OH

065

1930 W Indian School Rd

Phoenix

AZ

068

2307 N Federal Highway

Pompano Beach

FL

069

1142 S Federal Highway

Ft Lauderdale

FL

070

2959 NW 79th St

Miami

FL

071

131 E Southern Ave

Tempe

AZ

072

1508 W 117th St

Lakewood

OH

073

696 Howe Ave

Cuyahoga Falls

OH

074

59 Broadway

DryRidge

KY

075

5582 Hall Rd

Galloway

OH

077

5801 Telegraph Road

Toledo

OH

078

1221 S Reynolds Rd

Toledo

OH

083

8290 Sancus Blvd

Westerville

OH

084

2841 W Thunderbird

Phoenix

AZ

085

2424 Maple Ave

Zanesville

OH

087

25780 Miles Rd

Bedford Heights

OH

088

1302 Sunset Dr. Suite B2

Grendada

MS

089

7015 A Staples Mill Rd.

Richmond

VA

091

159 E. Belt Blvd

Richmond

VA

092

3137 Western Branch Blvd

Chesapeake

VA

093

2007 Victory Blvd

Portsmouth

VA

096

4846 N. 16th St.

Phoenix

AZ

101

3510 W. Bell Rd. Suite 8

Glendale

AZ

102

7501 W. Indian School Rd.

Phoenix

AZ

103

4301 W. Indian School Rd.

Phoenix

AZ

108

3301 W. Mercury Blvd

Hampton

VA

109

1501 E. Little Creek Rd.

Norfolk

VA

110

5066 Turney Rd.

Garfield Heights

OH

111

5885 Mayfield Rd.

Mayfield Heights

OH

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



113

2824 S. Hamilton Rd.

Columbus

OH

116

4411A Indian River Rd.

Chesapeake

VA

117

3834 Montgomery Rd.

Norwood

OH

118

11435 Princeton Pike

Springdale

OH

119

3441 Warsaw Ave

Cincinnati

OH

120

4626 Northfield Rd.

North Randall

OH

121

18235 Euclid Ave

Cleveland

OH

122

4263 Fulton Rd.

Cleveland

OH

123

22318A Lakeshore Ave.

Euclid

OH

124

1526 Venon-Odom Blvd.

Akron

OH

125

5399 Warrensville Center Rd.

Maple Heights

OH

127

800 Stahlheber Rd.

Hamilton

OH

128

706 Airline Blvd

Portsmouth

VA

129

1761 State Route 125

Ameila

OH

130

4550 Monroe St.

Toledo

OH

131

2201 N. 83rd Ave.

Phoenix

AZ

132

2020 State Rd.

Cuyahoga Falls

OH

133

6895 W. 130th

Parma Heights

OH

134

4503 W. Broad St.

Richmond

VA

135

7454 Mentor Ave.

Mentor

OH

136

5650 Virginia Beach Blvd

Virginia Beach

VA

137

5402 Glendale Ave.

Glendale

AZ

138

135 East Ray Rd.

Chandler

AZ

139PD

1914 Highway 45 North

Columbus

MS

139TL

1910 Highway 45 North

Columbus

MS

140

727 W. Ajo Way

Tucson

AZ

141

1655 W. Valencia Rd. Suite 121

Tucson

AZ

142

2001 Pembroke Ave.

Hampton

VA

143

2404 Virginia Beach Blvd. Suite 103

Virginia Beach

VA

145

1287 S. Arlington St.

Akron

OH

146

540 E. Thomas Rd.

Phoenix

AZ

147

9495 E. Golf Links Rd. Suite 111

Tucson

AZ

148

2250 W. Main Street Suite C-2

Tupelo

MS

149

46050 W. Michigan Ave.

Canton Township

MI

152

1151 W. University Dr.

Mesa

AZ

154

2930 W. Alex Bell Rd.

West Carrollton

OH

156

19095 Eureka Rd.

Southgate

MI

157

7840 Telegraph Rd.

Taylor

MI

158

3719 E. Busch Blvd.

Tampa

FL

159

6833 Broadway Ave.

Cleveland

OH

160

10990 Hamilton Ave.

Cincinnati

OH

162

3175 North 1st Ave.

Tucson

AZ

163

1990 Highland Pike Suite 100

Fort Wright

KY

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



165

8310 W. Thomas St.

Phoenix

AZ

167

6690 W. Cactus Rd. #103

Glendale

AZ

169

5502 E. Pima St. # 100

Tucson

AZ

171

1207 Benns Church Blvd. Suite 2

Smithfield

VA

172

2591 Tidewater Dr.

Norfolk

VA

173

2576 Brice Rd.

Reynoldsburg

OH

174

3660 E. Main St.

Whitehall

OH

175

4354 E. Baseline Rd.

Mesa

AZ

176

3329 E. Bell Rd. # 12

Phoenix

AZ

179

5700 Youngstown-Warren Rd.

Niles

OH

180

1214 Baseline Rd.

Mesa

AZ

181

21 S. Signal Butte Rd. Suite 101

Mesa

AZ

185

4579 Great Northern Blvd.

North Olmsted

OH

188

5005 Preston Highway

Louisville

KY

190

3544 East Broadway Rd.

Mesa

AZ

191

1206 East Broadway Rd.

Mesa

AZ

192

7710 W. Lower Buckeye Rd. # 100

Phoenix

AZ

193

926 Wooster Rd.

Barberton

OH

194

2020 Lincoln Way East Suite J

Massillon

OH

195

4628 Dixie Highway

Louisville

KY

196

4064 Wilmington Pike

Kettering

OH

197

6170 S. 51st Ave. Suite 111

Phoenix

AZ

198

5504 E. 22nd St. #100

Tucson

AZ

199

1429 North Ridge Rd.

Lorain

OH

200

322 Highway 80 East, Suite C

Clinton

MS

201

1331 Portage Avenue

South Bend

IN

202

1711 S. Michigan Street

South Bend

IN

203

813 W. McKinley Avenue

Mishawaka

IN

204

1528 Nappanee Street

Elkhart

IN

205

1607 Elkhart Road

Goshen

IN

206

2839 E State Blvd

Fort Wayne

IN

207

1010 W. Coliseum Blvd

Fort Wayne

IN

208

4525 Lafayette Rd. Suite D

Indianapolis

IN

211

3429 S East Street

Indianapolis

IN

212

1058 N. Shadeland

Indianapolis

IN

213

9501 E Washington St

Indianapolis

IN

214

204 E. Rudissil Blvd.

Ft Wayne

IN

215

6621 E. 82nd St.

Indianapolis

IN

216

4044 N. Keystone Ave.

Indianapolis

IN

217

5960 Crawfordsville Rd.

Indianapolis

IN

218

5550 W. 86th St. Suite 103

Indianapolis

IN

219

8601 Pendleton Pike

Indianapolis

IN

220

6211 Allisonville Rd.

Indianapolis

IN

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



221

905 W. County Line Rd.

Greenwood

IN

222

907 Eastern Blvd.

Clarksville

IN

223

2235 East Main St. Ste A

Plainfield

IN

224

4310 Portage St. NW

N. Canton

OH

225

6150 Gender Rd.

Canal Winchester

OH

227

1201 N. Main St.

Suffolk

VA

228

4408 West Tuscawaras Street

Canton

OH

229

3802 S. 6th Ave.

Tucson

AZ

230

6815 N. 19th Ave. Suite 155

Phoenix

AZ

231

10410 N. 35th Ave. Suite 118 & 120

Phoenix

AZ

232

3219 E. Thomas Rd.

Phoenix

AZ

233

10019 Dixie Highway

Louisville

KY

234

2129 Needmore Rd.

Dayton

OH

238

26150 Eureka

Taylor

MI

239

29235 Six Mile Rd.

Livonia

MI

242

33320 Plymouth Rd.

Livonia

MI

243

8230 Preston Highway

Louisville

KY

246

663 Gypsy Lane

Youngstown

OH

247

5921 Terry Rd.

Louisville

KY

251

134 McMahan Blvd.

Marion

OH

254

2600 E. Main St.

Springfield

OH

255

3426 Taylor Blvd.

Louisville

KY

256

3040 Dixie Highway

Hamilton

OH

257

1300 Contra Costa Blvd. #28

Pleasant Hill

CA

258

3692 Delta Fair Blvd.

Antioch

CA

259

1626 N. Texas St.

Fairfield

CA

260

699 Lewelling Blvd. Suite 112

San Leandro

CA

261

650 Central Ave. Suite D

Alameda

CA

262

34179 Fremont Blvd.

Fremont

CA

263

2550 Springs Rd.

Vallejo

CA

265

4550 Mack Rd.

Sacramento

CA

266

3501 Watt Ave.

Sacramento

CA

267

1600 W. El Camino Ave.

Sacramento

CA

269

1101 W. San Carlos St.

San Jose

CA

270

5363 Auburn Blvd.

Sacramento

CA

273

4816 Milan Rd.

Sandusky

OH

274

112 Boardman-Poland Rd.

Boardman

OH

275

5627 Outer Loop

Louisville

KY

276

8398 Reading Rd.

Cincinnati

OH

282

297 El Camino Real

San Bruno

CA

283

255 A. Street

Hayward

CA

284

203 San Pablo Town Center

San Pablo

CA

285

1160 Arnold Dr.

Martinez

CA

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



287

801 Lexington Springmill Rd.

Mansfield

OH

294

1216 Tiffin Ave.

Findlay

OH

295

6047 A Madison Ave.

Carmichael

CA

301

1308 West Claiborne Avenue

Greenwood

MS

305

9500 NW 27th Ave.

Miami

FL

310

795-B West 49th St.

Hialeah

FL

313

901 Lakeland Place, Suite 4

Flowood

MS

321

13825 SW 88th St.

Miami

FL

322

899 NW 37th Ave.

Miami

FL

327

2310 Iowa Blvd. Suite 6

Vicksburg

MS

327PD

2310 Iowa Blvd. Suite 5

Vicksburg

MS

328

1602 Hwy 1 South Suite B

Greenville

MS

329PD

28063 Highway 28, Suite A

Hazelhurst

MS

329TL

28063 Highway 28, Suite A

Hazelhurst

MS

330

801 Union Blvd.

Englewood

OH

334

3219 Crater Rd. Suite C

Petersburg

VA

336

5900 E. Virginia Beach Blvd. Ste 256

Norfolk

VA

337

9121 Staple Mills Rd.

Richmond

VA

338

36656 Gratiot

Clinton Township

MI

339

27127 Van Dyke

Warren

MI

340

136 N. Telegraph

Dearborn Heights

MI

341

26151 Gratiot Ave.

Roseville

MI

342

614 East Michigan Ave.

Ypsilanti

MI

343

6005 Highland Rd. Suite B

Waterford

MI

344

980 Orchard Lake Rd.

Pontiac

MI

345

19890 Kelly Rd.

Harper Woods

MI

347

2145 Bessemer Road

Birmingham

AL

348

9420 Parkway East

Birmingham

AL

349

922 2nd Ave East

Oneonta

AL

350

1678 Montgomery Hwy. Suite 105

Birmingham

AL

351

309 2nd Ave NW

Cullman

AL

352

3032 Tyler Dr.

Northport

AL

353

2925 McFarland Blvd. E

Tuscaloosa

AL

354

210 B Midfield Street

Birmingham

AL

355

2168 Green Springs Hwy

Birmingham

AL

356

4673 Hwy. 280 East — Suite C

Birmingham

AL

357

1552 Montclair Road

Birmingham

AL

358

1102 Ann Street

Montgomery

AL

359

1001 Bankhead Hwy.

Birmingham

AL

360

20 W Fairview Ave

Montgomery

AL

361

3555 Vanderbilt Road

Birmingham

AL

362

6400 First Avenue N

Birmingham

AL

363

480 Cahaba Valley Road

Pelham

AL

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



364

728 S. 23rd Street

Birmingham

AL

365

1606 Forestdale Blvd

Forestdale

AL

366

9324 Parkway East

Birmingham

AL

367

3101 Atlanta Highway

Montgomery

AL

368

2449 East South Blvd

Montgomery

AL

379

230 N. Lowry

Smyrna

TN

381

28691 US Highway 98 Suite D

Daphne

AL

383

7740 Airport Blvd.

Mobile

AL

384

127 S. 16th Avenue

Laurel

MS

386

2326 Nolensville Pike

Nashville

TN

387

1641 N. Memorial Blvd.

Murfreesboro

TN

391

325 SE Port St. Lucie Blvd.

Port St Lucie

FL

395

2810 SE Federal Hwy

Stuart

FL

400

2640 S. Military Trail

West Palm Beach

FL

420

18545 S. Dixie Hwy

Cutler Bay

FL

469

1902 Charlotte Ave.

Nashville

TN

471

801 E. Palmdale Blve.

Palmdale

CA

473

2701 Patton Rd. SW Ste C

Huntsville

AL

474

1624 Crestwood Blvd.

Irondale

AL

476

3600 Highway 78 E Suite 200

Jasper

AL

481

420 15th St.

Tuscaloosa

AL

482

500 W. Meighan Blvd.

Gadsden

AL

483

215 Forest Rd.

Hueytown

AL

484

1233 N. Main St. Suite 6 &7

San Luis

AZ

485

1300 S 4th Ave.

Yuma

AZ

487

55 S. Highway 92 Suite 13

Sierra Vista

AZ

488

3930 W. Ina Rd. Suite 312

Tucson

AZ

489

1805 W. Thatcher Blvd.

Safford

AZ

490

611 Blossom Hill Rd.

San Jose

CA

491

794 Jackson St.

Hayward

CA

492

195 Welburn Ave.

Gilroy

CA

495

2110 N. Blackston Ave. Suite 101

Fresno

CA

496

4793 E. Olive Ave.

Fresno

CA

497

370 W. Shaw Ave.

Fresno

CA

500

881 E. Foothill Blvd. Suite A

Rialto

CA

502

14408A Hawthorne Blvd.

Lawndale

CA

503

795 W. Highland Ave.

San Bernadino

CA

504

17413 S. Bellflower Blvd.

Bellflower

CA

505

18768 US Highway 18 Suite 200

Apple Valley

CA

506

324 W. Lacey Blvd.

Hanford

CA

508

621 E. Main St.

Barstow

CA

510

16200 Bear Valley Rd. Suite 104

Victorville

CA

511

598 W. Holt Ave. Suite A

Pomona

CA

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



512

8171 Sierra Ave. Suite B

Fontana

CA

513

5323 S. Western Ave. Suite B

Los Angeles

CA

514

7020 University Ave.

La Mesa

CA

515

50223 Harrison St. Suite 101

Coachella

CA

516

1615 Redlands Blvd.

Redlands

CA

520

401 S El Camino Real Suite A1

San Clemente

CA

521

16873 Lakeshore Dr.

Lake Elsinor

CA

522

23962 Alessandro Blvd. Suite K

Moreno Valley

CA

523

919 W. Florida

Hemet

CA

524

67460 E. Palm Canyon

Cathedral City

CA

527

110 Main St.

Brawley

CA

528

1939 W. Ramsey

Banning

CA

529

109 S. State St. Suite A

San Jacinto

CA

530

2005 University Ave.

Riverside

CA

531

6066 Camino Real

Riverside

CA

532

615 Cecil Ave.

Delano

CA

534

1340 W. Olive Ave. Suite 102

Merced

CA

535

444 NW 3rd Ave.

Visalia

CA

536

18520 E. Soledad Canyon Rd. Suite B

Canyon Country

CA

537

2270 E. Palmdale Blvd. Suite H

Palmdale

CA

538

1102 W. Avenue K

Lancaster

CA

541

1177 Broadway Ave. Suite 3

Chula Vista

CA

542

1510 E. Yosemite Ave. Suite 103

Madera

CA

544

3300 White Ln

Bakersfield

CA

547

2417 Alvin Ave

San Jose

CA

548

4156 Monterey Rd. Suite 30

San Jose

CA

549

680 N. Fair Oaks Ave

Sunnyvale

CA

550

376 W Tennyson Rd

Hayward

CA

551

3769 Lafayette Rd

Santa Clara

CA

552

9 Kearny St.

San Francisco

CA

553

2151 Story Rd

San Jose

CA

554

45 S Sanborn Rd., Ste E

Salinas

CA

555

39958 Cedar Blvd

Newark

CA

556

1075 S. White Road, Suite 90

San Jose

CA

558

516 Academy Ave

Sanger

CA

559

3077 w Shaw Ave, Ste #2

Fresno

CA

560

707 Shaw Ave

Clovis

CA

561

375 Saratoga Ave. Ste N

San Jose

CA

562

14706 Camden Ave

San Jose

CA

563

3826 7 Trees Blvd, Ste 100

San Jose

CA

564

610 S Norfolk St

San Mateo

CA

565

2471 Berryessa Rd, Ste 5

San Jose

CA

566

330 E Bullard Ave

Fresno

CA

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



567

30 S. Abbott Ave

Milpitas

CA

568

3089 E Shields Ave

Fresno

CA

569

4116 N. West Ave, Ste 104

Fresno

CA

570

1805 S. Mooney Blvd.

Visalia

CA

573

3421 High St.

Oakland

CA

574

1098-B Market St

San Francisco

CA

575

2531 Mission St

San Francisco

CA

576

4300 International Blvd

Oakland

CA

577

10950 International Blvd #F

Oakland

CA

578

1304 S Winchester Blvd., Ste 102

San Jose

CA

579

2325 El Camino Real

Santa Clara

CA

580

1720 W San Carlos St

San Jose

CA

581

1402 El Camino Real

Redwood City

CA

582

1760 Fremont Blvd, Ste H-2

Seaside

CA

583

37217 Fremont Blvd Ste D

Fremont

CA

587

1152 E. Julian St

San Jose

CA

588

4809 E. Kings Canyon Rd, Ste 102

Fresno

CA

589

460 E. Shaw Ave

Fresno

CA

590

1060 E. Pacheco Blvd, Ste A

Los Banos

CA

591

153 Southwest Blvd.

Rohnert Park

CA

592

1552 Santa Rosa Ave

Santa Rosa

CA

593

1017 Steele Lane

Santa Rosa

CA

594

516 Main Street

Watsonsville

CA

595

240 Tennessee Street

Vallejo

CA

596

6154 Florin Road

Sacramento

CA

597

34383 Alvarado-Niles Road

Union City

CA

598

5782 Broadway

Sacramento

CA

599

7301 Village Parkway

Dublin

CA

602

401 E Bidwell, Unit A

Folsom

CA

603

8451 Elk Grove Blvd, ste 9

Elk Grove

CA

604

1000 “c” Street, Suite 65

Galt

CA

605

11960 St Hwy 88, Ste 3010

Jackson

CA

607

3105 Castro Valley blvd

Castro Valley

CA

608

1521 Monument Blvd

Concord

CA

609

10394 San Pablo Ave

El Cerrito

CA

610

20500 Hesperian Blvd

Hayward

CA

611

1310-E El Camino Real

San Bruno

CA

612

1602 Wesbster St

Alameda

CA

613

1855-B Willow Pass Rd

Concord

CA

614

172 Atlantic Ave

Pittsburg

CA

615

586 Center Ave

Martinez

CA

616

520 Bailey Rd

Pittsburg

CA

617

5101 Telegraph Ave

Oakland

CA

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



618

15251-A East 14th St

San Leandro

CA

619

2954 Delta Fair Blvd

Antioch

CA

620

14375 San Pablo Ave

San Pablo

CA

621

5129 Mission St

San Francisco

CA

623

3404 W. Florence Ave.

Los Angeles

CA

626

730 Pacific Ave

Long Beach

CA

627

220 W Anaheim St, Unit B

Wilmington

CA

629

6405 Van Nuys Blvd

Van Nuys

CA

631

6048 Atlantic Blvd, Unit 110

Maywood

CA

632

1100 Washington Blvd, Unit E

Montebello

CA

633

1075 N Western Ave #118

Los Angeles

CA

635

12801 S. Crenshaw Blvd

Hawthorne

CA

636

7144 Reseda Blvd

Reseda

CA

637

6801 Lankershim Blvd, Ste 107

N. Hollywood

CA

638

803 E Palmdale Blvd

Palmdale

CA

639

412 W Avenue J, Suite A

Lancaster

CA

640

11980 Foothill Blvd

Sylmar

CA

643

3127 N. San Fernando Road

Los Angeles

CA

645

8505 Rosecrans Ave, Unit 1

Paramount

CA

646

6231 Pacific Ave

Stockton

CA

647

678 No Wilson Way Ste #39

Stockton

CA

648

1012 West Hammer Ln

Stockton

CA

649

1222 Colusa Ave Ste A

Yuba City

CA

650

2638 Waterloo Rd

Stockton

CA

651

358 North Main St

Manteca

CA

652

5949 Watt Ave

North Highlands

CA

653

8500 Auburn Blvd Ste C

Citrus Heights

CA

654

2433 Northgate Blvd.

Sacramento

CA

655

1330 W Yosemite Ave

Manteca

CA

656

701 W 11th St

Tracy

CA

657

3309 N Tracy Blvd.

Tracy

CA

658

7800 Sunrise Blvd. Ste #2

Citrus Heights

CA

659

384 Placerville Dr. Ste E

Placerville

CA

660

1985 Oro Dam Blvd

Oroville

CA

661

1300 W Texas St

Fairfield

CA

662

135 Peabody Rd

Vacaville

CA

663

1456 Mangrove Ave

Chico

CA

664

4630 Watt Ave.

North Highlands

CA

665

353 W Charter Wy Ste A

Stockton

CA

666

550-A S Cherokee Ln

Lodi

CA

667

2815 Florin Rd

Sacramento

CA

668

2808 B Zinfandel Drive

Rancho Cordova

CA

669

3920 Fruitridge Rd Ste B

Sacramento

CA

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



670

2800 Broadway, Ste 3

Sacramento

CA

671

800 El Camino Ave

Sacramento

CA

672

1290 Fulton Ave

Sacramento

CA

673

1205 E Hammer Lane

Stockton

CA

674

2399 Fruitridge Rd

Sacramento

CA

675

820 Sunrise Ave

Roseville

CA

677

2126 El Camino Ave

Sacramento

CA

678

6178 Auburn Blvd.

Citrus Heights

CA

680

1800 Prescott Rd Ste 1A

Modesto

CA

681

115 Main St

Woodland

CA

682

847 E. Stanley Blvd

Livermore

CA

683

6385 Riverside Blvd

Sacramento

CA

684

9205 Folsom Blvd #A

Sacramento

CA

686

1235 NW 185th Ave

Aloha

OR

687

3256 Lancaster Dr. NE

Salem

OR

688

417 McHenry Ave.

Modesto

CA

689

1865 Lincoln Blvd. # 3

Santa Monica

CA

690

1106 US Highway 31 North

Hartselle

AL

691

1402 Beltline Rd. SW

Decatur

AL

692

5741 Hwy 153

Hixson

TN

693

7401 E. Brainer Rd.

Chattanooga

TN

694

696 J. Clyde Morris

Newport News

VA

695

4994 B Mercury

Newport News

VA

696

3440 McHenry Ave.

Modesto

CA

697

3106 N. Broadway

Knoxville

TN

698

7000 Kingston Pike

Knoxville

TN

699

3800 Alexandria Pike

Cold Spring

KY

700

1217 South Frontage Road. Suite A-1

Meridian

MS

752PD

6111 US Hwy 98 Suite 50

Hattiesburg

MS

752TL

6111 US Hwy 98 Suite 60

Hattiesburg

MS

753

100 Eastbrook Drive, Suite 170

Petal

MS

796

3586 Sangani Blvd. Suite C

D’lberville

MS

797PD

482 Highway 90, Suite A

Waveland

MS

797TL

482 Highway 90, Suite B

Waveland

MS

798

1045 E. Frontage Road, Suite A-1

Wiggins

MS

799

1503 Denny Ave Suite A

Pascagoula

MS

821

14350F Warwick Blvd.

Newport News

VA

822

2008 Quintard Ave.

Anniston

AL

824

350 White Bridge Pike

Nashville

TN

825

11002 Magnolia Blvd Suite A&B

North Hollywood

CA

826

2843 B Lebanon Park

Nashville

TN

827

687 Lynnhaven Pkwy Suite 120

Virginia Beach

VA

828

4820 University Dr. Unit 1

Huntsville

AL

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



831

617 Signal Mt. Rd.

Chattanooga

TN

832

5400 Clinton Highway Suite 101

Knoxville

TN

833

2007 University Dr. NW

Huntsville

AL

834

11713 Memorial Parkway

Huntsville

AL

835

112 S. Gallatin Pike

Madison

TN

836

1607 Fort Campbell Blvd.

Clarksville

TN

837

718 Gallatin Road

Nashville

TN

838

602 A Riverside Dr. South

Clarksville

TN

839

4418 Chapman Highway

Knoxville

TN

841

1310 Eastern Blvd.

Montgomery

AL

842

604 Boll weevil Circle

Enterprise

AL

843

3319 Bardstown Rd.

Louisville

KY

844

5707 Brainerd Rd.

Chattanooga

TN

845

4503 Hwy 58

Chattanooga

TN

846

2952 Springhill Ave.

Mobile

AL

847

7100 Airport Blvd. Unit C

Mobile

AL

848

393 Azalea Rd.

Mobile

AL

849

5375 US Highway 90

Mobile

AL

850

4901 SW 8th

Miami

FL

851

6718 Highway 69 South

Tuscaloosa

AL

852

3638 Park Ave.

Memphis

TN

853

4109 Getwell

Memphis

TN

854

5040 Summer Ave. #102

Memphis

TN

855

6569 Winchester Rd. #104

Memphis

TN

856

7535 Highway 64

Memphis

TN

857

2869 Montgomery Highway

Dothan

AL

858

624 Dolly Parton Parkway

Sevierville

TN

859

4231 E. Little Creek Rd. Suite B

 

VA

860

217 Grace St.

Oxford

AL

861

1618 NW Broad St.

Mufreesboro

TN

864

4211 Nolensville Pike

Nashville

TN

865

1349 Kempsville Rd. Unit 101

Virginia Beach

VA

866

1986 North Hill Field Rd.

Layton

UT

867

5300 Sunrise Blvd. # C

Fair Oaks

CA

868

809 Oroville Ave.

Chico

CA

870

4021 Riverdale Blvd.

South Ogden

UT

871

160 E. University Parkway

Orem

UT

872

4356 Holland Rd. Suite 102

Virginia Beach

VA

874

3536 Montgomery Highway

Pelham

AL

875

2221 N. Roan St. Suite 1

Johnson City

TN

876

1784 E. Barstow Ave.

Fresno

CA

877

1526 E. Stone Drive

Kingsport

TN

878

1940 N. Highland

Jackson

TN

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



879

3226 Old Forest Rd.

Lynchburg

VA

880

407 Dauphin Island Parkway

Mobile

AL

881

5600 Virginia Beach Blvd. Suite 100

Virginia Beach

VA

883

5110 Laguna Blvd. Suite 121

Elk Grove

CA

884

2845 Keith St.

Cleveland

TN

885

2627 South Oates

Dothan

AL

887

1622 E. Main St

Salem

VA

888

7037 A Staples Mill Rd

Richmond

VA

890

1010 South Jefferson St. Suite B

Cookeville

TN

891

1905 Boulevard

Colonial Heights

VA

892

4915 Williamson Rd.

Roanoke

VA

893

1300 West Main St.

Salem

VA

894

904 B Street

Marysville

CA

895

510 East 400 South

Salt Lake City

UT

898

900 Airline Blvd

Portsmouth

VA

899

1433 N. Battlefield Blvd.

Chesapeake

VA

962

711 N. Lake Ave.

Pasadena

CA

963

1441N. Hacienda Blvd. Unit B

La Puente

CA

964

3108 E. Gettyburg Ave. Suite 103

Fresno

CA

967

825 W. Northside Dr.

Jackson

MS

969

1406 Jerry Clower Blvd.

Yazoo City

MS

970

212C Broadway Dr.

Hattiesburg

MS

971

1164 Ellis Ave.

Jackson

MS

972

4425 N. State St.

Jackson

MS

974

326 Darrow Rd.

Akron

OH

976

3459 Broadway

Grove City

OH

978

6075 Brandt Pike

Huber Heights

OH

979

2631 Dorr St.

Toledo

OH

980

25 S. Lexington Springmill Rd.

Ontario

OH

981

1602 Parkman Rd. NW

Warren

OH

982

3431 Market St.

Youngstown

OH

986

2067 N. Bechtle Ave. Suite 230

Springfield

OH

1000

344 Park Plaza Drive

New Albany

MS

1001

7685 Hacks Cross Road, Suite 102

Olive Branch

MS

1002

9051 Highway 51 N.

Southaven

MS

1003

1413 Highway 1 S.

Greenville

MS

1004

425A N. Davis Avenue

Cleveland

MS

1005

612 Sunflower Avenue Ext, Suite 2

Indianola

MS

1006

422 S. Gloster Street

Tupelo

MS

1007

1550 Jameson Drive, Suite H

Grenada

MS

1008

603 Viola B. Sanders Drive, Suite 200/300

Greenwood

MS

1009

424 N. Applegate Street

Winona

MS

1010

123 E. Jackson Street

Belzoni

MS

 

 

--------------------------------------------------------------------------------

 

 

Store#

Address

City

State



1011

1568 W. Government Street

Brandon

MS

1012

124 W. Center Street

Canton

MS

1013

510 W. Marion Avenue

Crystal Springs

MS

1014

124 Market Place

Hazlehurst

MS

1015

310 Court Square

Lexington

MS

1016

1573 Simpson Highway 49, Suite 3

Magee

MS

1017

410 Christine Drive, Suite D

Ridgeland

MS

1018

2121 Clay Street

Vicksburg

MS

1019

2860 Highway 80, Suite A

Pearl

MS

1020

2536 Highway 80 E.

Pearl

MS

1021

5795 Terry Road, Suite 311

Byram

MS

1022

721 Front Street, Suite 755

Meridian

MS

1023

110 N. Wal-Mart Drive, Suite A-1

Louisville

MS

1024

2902 Hardy Street, Suite 100

Hattiesburg

MS

1025

3275 Highway 49 S., Suite 40

Collins

MS

1026

1213 B Highway 98 Bypass

Columbia

MS

1027

102 Mason Street

Laurel

MS

1028

11231 Old Highway 63 S., Suite B

Lucedale

MS

1029

401B Memorial Drive

Picayune

MS

1030

3409 Washington Avenue

Gulfport

MS

1031

10144 7th Avenue, Unit D

D’Iberville

MS

1032

1204 Bienville Boulevard, Suite 1

Ocean Springs

MS

1033

1107 Frontage Drive E., Suite D

Wiggins

MS

1034

4221 Denny Avenue

Pascagoula

MS

1035

396 Brookhaven Street, Suite B

Brookhaven

MS

1036

1602 Veterans Boulevard, Suite 2

McComb

MS

1037

4842 Plaza Drive

Tylertown

MS

1038

3189 Highway 45 N., Suite C

Columbus

MS

1039

911 Highway 12 W., Suite 205-B

Starkville

MS

1040

1926 Veterans Memorial Boulevard

Eupora

MS

1041

301 Highway 45 Alt N.

West Point

MS

Vacant Space

15726 Broadway

Maple Heights

OH

Corporate Office

6785 Bobcat Way

Dublin

OH

Annex

5131 Post Rd. Suites 260, 270 & 310

Dublin

OH

Marketing

278 N. 5th St.

Columbus

OH

AZ Collections

2150 S. Country Club Dr. Suite 24

Mesa

AZ

Regus Office

200 S. Wacker # 3252

Chicago

IL

Regus Virtual Office

424 Church Street

Nashville

TN

Regus Office

200 S. Virginia St. Office #832

Reno

NV

Utah Satellite Office

30 Burton Hills Blvd. Suite 185

Nashville

TN

Tennessee Satellite Office

3130 West Maple Loop Drive Suite GL-100

Lehi

UT

Old DFS Office

84 East 2400 North

Logan

UT

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 6.01-Existing Indebtedness

 

None.

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

Schedule 6.02-Existing Liens

None.

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

[FORM OF]
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

                              

 

 

 

 

 

2.

 

Assignee:

 

                               [and is an Affiliate/Approved Fund]

 

 

 

 

 

3.

 

Borrower(s):

 

                               

 

 

 

 

 

4.

 

Administrative Agent:

 

GLAS Trust Company LLC, as Administrative Agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement

 

Revolving Credit Agreement dated as of September 6, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time),
among Community Choice Financial Inc., the Lenders from time to time party
thereto and GLAS Trust Company LLC, as Administrative Agent.

 

 

6.

 

Assigned Interest:

 

 

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

CUSIP Number

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

 

Effective Date:                  , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment are hereby agreed to:

 

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Consented to and Accepted:

 

GLAS TRUST COMPANY LLC,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]

 

 

 

[                                   ](1)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)  Include name of parties (e.g., the Borrower) whose consent is required
pursuant to Section 9.03 of the Credit Agreement.

 

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

COMMUNITY CHOICE FINANCIAL INC.

REVOLVING CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document delivered pursuant thereto, other than this Assignment
(herein collectively the “Loan Documents”), or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to subsection 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision, and (v) if it is a Foreign Lender, attached to
the Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment.  THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS).

 

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

[FORM OF]
BORROWING REQUEST

 

 

GLAS Trust Company LLC

as Administrative Agent

3 Second Street, Suite 206

Jersey City, NJ 07311

Attn:  Client Services Americas

Email: clientservices.americas@glas.agency with a copy to
adam.berman@glas.agency 

 

Ladies and Gentlemen:

 

The undersigned, Community Choice Financial Inc. (the “Borrower”), refers to the
Revolving Credit Agreement, dated as of September 6, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement),
among the Borrower, the Lenders from time to time party thereto and GLAS Trust
Company LLC, as Administrative Agent, and hereby gives you notice, irrevocably,
in accordance with Section 2.03 of the Credit Agreement, that the undersigned
hereby requests a Borrowing under the Credit Agreement, and in connection
therewith sets forth below the information relating to such Borrowing as
required by Section 2.03 of the Credit Agreement:

 

(i)         The date of the requested Borrowing is [  ], 20[  ].

 

(ii)        The aggregate amount of the requested Borrowing is $[  ].

  

(iii)       The requested Borrowing is to be sent to:

 

[Name of Bank]
[City of Bank]
Beneficiary:
Account No.:  [number]
ABA No.:  [number]
Attn:  [name]

 

The Borrower hereby represents and warrants that (i) the representations and
warranties set forth in Article III of the Credit Agreement and in each other
Loan Document shall be true and correct in all material respects (except that
any representations and warranties that are qualified by materiality or similar
qualifiers are true and correct in all respects) on and as of the date of the
Borrowing requested hereby with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, (ii) at the time of and immediately after the Borrowing, no
Default or Event of Default shall have occurred and be continuing,
(iii) immediately after giving effect to such Borrowing and the use of proceeds
thereof, (A) [the Borrower shall be in pro forma compliance with (i) the
financial covenant set forth in Section 6.09(a) of the Credit Agreement as of
July 31, 2018, (ii) the financial covenant set forth in Section 6.09(b) of the
Credit Agreement as of the Closing Date and (iii) the financial covenant set
forth in Section 6.09(c) of the Credit Agreement as of July 31, 2018] [the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 6.09 of the Credit Agreement], (B) the Aggregate Revolving Credit
Exposures shall not exceed the Total Commitments and (C) each of the conditions
set forth in clauses (i) and (ii) of Section 2.01 of the Credit Agreement shall
be satisfied,

 

--------------------------------------------------------------------------------

 

 

(iv) the Borrower has not received any notice from the Administrative Agent
pursuant to Article IV(e) of the Credit Agreement unless: (A) the Administrative
Agent or the Bondholder Designee, as applicable, has rescinded such written
notice or (B) the Regulatory Notice Event for which the Administrative Agent or
the Bondholder Designee, as applicable, has provided such a written notice is no
longer continuing, (vi) at the time of and immediately after the Borrowing, no
Material Adverse Effect shall have occurred and be continuing, (vii) since the
effective date of the most recently delivered Compliance Certificate, the
Borrower and the Loan Parties have complied with the Loan Receivable Selection
Policy, (viii) the Victory Park Revolving Credit Agreement has been repaid and
terminated (and no more than $10.0 million of Additional Senior Secured Notes
(as defined in the Senior Secured Notes Indenture) will be issued in connection
with or in consideration of the repayment of the Victory Park Revolving Credit
Agreement) (including without limitation principal, interest, fees and
prepayment premium thereunder), and the administrative agent thereunder shall
have delivered a payoff letter in form and substance satisfactory to the
Administrative Agent and the Bondholder Designee and (ix) the New Lender Notes
have received a public credit rating from S&P and Moody’s.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Borrowing Request

 

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

[Reserved]

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

[FORM OF]
COVENANT CERTIFICATE

 

This COVENANT CERTIFICATE (this “Certificate”) is delivered by COMMUNITY CHOICE
FINANCIAL INC., pursuant to Section [IV(d)] [5.04(e)] of the Revolving Credit
Agreement, dated as of September 6, 2018 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), between Community
Choice Financial Inc., an Ohio corporation (the “Borrower”), the lenders party
thereto (the “Lenders”) and GLAS Trust Company LLC, as administrative agent (the
“Administrative Agent”).  Capitalized terms used herein without definition shall
have the meanings given to such terms in the Credit Agreement.

 

For the purpose of inducing the Lenders to make available to the Borrower the
credit facilities described in the Credit Agreement, pursuant to the terms of
the Credit Agreement and the other Loan Documents, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.                                      I am a duly elected Financial Officer of
the Borrower;

 

2.                                      [Attached to this Certificate as
Schedule A is a report reflecting the computation of the financial covenants set
forth in Section 6.09 of the Credit Agreement as of July 31, 2018;

 

3.As of the date of this Certificate, the Borrower is in compliance with the
financial covenant set forth in Section 6.09(b) of the Credit Agreement];

 

2.[Attached to this Certificate as Schedule A is a report reflecting the
computation of the financial covenant described in Section 6.09(b) as of the
date indicated below]; and

 

3.                                      This Certificate (including the attached
worksheet) and the information contained herein are true and correct in all
material respects.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date as of which financial covenants

are calculated:

 

 

 

 

 

 

 

Date of submission of

Certificate:

 

 

 

 

 

 

 

Signature Page to Covenant Certificate

 

--------------------------------------------------------------------------------

 

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

A.            Section 6.09(a) — Minimum Liquidity

 

1.

Corporate Liquidity: One hundred percent (100%) of the balance of the
unrestricted (it being agreed and acknowledged that cash collateral securing
surety bonds and letters of credit posted or maintained by the Loan Parties
shall be deemed to be “restricted”, but that cash and Cash Equivalents
maintained in Controlled Accounts are “unrestricted”) cash and Cash Equivalents
of the Loan Parties.  For avoidance of doubt, no cash or Cash Equivalents of any
Unrestricted Subsidiary (including CCFI Funding II, LLC) shall be included in
the definition or calculation of Corporate Liquidity.

 

$

 

 

 

 

 

Compliance (is amount under Line 1 greater than or equal to $33,900,000):

 

[YES/NO]

 

B.             Section 6.09(b) — Minimum Coverage

 

1.

Value of Specified Assets as of the date of determination

 

$

 

 

 

 

2.

Aggregate outstanding principal amount of Loans as of the date of determination

 

$

 

 

 

 

3.

Minimum Coverage (1.5 times the amount under Line 2)

 

$**

 

 

 

 

 

Compliance (is amount under Line 1 greater than or equal to the amount under
Line 3?):

 

[YES/NO]

 

C.            Section 6.09(b) — Adjusted EBITDA

 

1.

Year-to-day Adjusted EBITDA (from unaudited interim financial statements)

 

$

 

 

 

 

2.

Net Income (Loss) (consolidated current month):

 

 

$

3.

Net Income (Loss) (consolidated YTD):

 

$

 

 

 

 

4.

Adjustments (YTD and determined on a consolidated basis): 

 

 

$

5.

Interest:

 

$

 

 

 

 

6.

Taxes:

 

$

 

 

 

 

7.

Depreciation and Amortization:

 

$

 

 

 

 

8.

Non-cash compensation:

 

$

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

9.

Applicable fees, expenses and charges:  

 

$

 

 

 

 

10.

Bondholder Designee approved expenses:

 

$

 

 

 

 

11.

Adjusted EBITDA (YTD):

 

 

$

12.

Borrower’s YTD Projections:

 

 

$

13.

Borrower’s YTD Projections (times .80):

 

 

$

 

Compliance (is amount under Line 11 greater than amount under Line 13?):

 

[YES/NO]

 

2

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

[FORM OF] COMPLIANCE CERTIFICATE

 

Reference is made to that certain Revolving Credit Agreement, dated as of
September 6, 2018 (as modified, amended, extended, restated, amended and
restated or supplemented from time to time, the “Credit Agreement”) by and among
Community Choice Financial, Inc., an Ohio corporation (the “Borrower”), as
Borrower, the lenders party thereto form time to time (each individually, a
“Lender” and collectively, the “Lenders”) and GLAS Trust Company LLC, as
administrative agent (the “Administrative Agent”) for the Lenders and the
Holders (as defined therein). This certificate (this “Certificate”), together
with supporting calculations attached hereto, is delivered to the Administrative
Agent pursuant to the terms of Section 5.04(c) of the Credit Agreement.
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Credit Agreement.

 

Enclosed herewith is a copy of the financial statements that are required to be
delivered pursuant to [Section 5.04(a) for annual] [5.04(b) for quarterly]
[5.04(e)(B)(ii) for monthly] of the Credit Agreement for the [fiscal year]
[fiscal quarter] [calendar month] ending as of __________, 20___ (the
“Computation Date”), which (i) are in accordance with the books and records of
the Loan Parties, which have been maintained in such a manner as to permit the
preparation of consolidated financial statements in accordance with GAAP, and
(ii) are true and correct and fairly present in accordance with GAAP, the
financial condition and results of operations of Borrower and its Subsidiaries
as of the Computation Date and for the period covered thereby, subject solely in
the case of financial statements delivered pursuant to Section 5.04(a) of the
Credit Agreement, to normal year-end adjustments and absence of footnote
disclosure.

 

In the event any conflict between the terms of this Certificate and the Credit
Agreement, the Credit Agreement shall control, and any executed certificate
shall be revised as necessary to conform in all respects to the requirements of
the Credit Agreement in effect as of the delivery of such executed certificate.

 

I, [Name of Financial Officer],  [Title of Financial Officer] of the Borrower,
do hereby certify in such capacity (and not in any individual capacity), on
behalf of the Loan Parties, that (i) I have not been notified by the
Administrative Agent of any Material Adverse Effect, (ii) I am not aware of the
occurrence of any Default or Event of Default, (iii) the Borrower is in
compliance with each covenant set forth in Article 6 of the Credit Agreement and
the Borrower and Subsidiary Guarantors are in compliance with each covenant set
forth in Sections 3.03, 3.04 and 3.05 of the Collateral Agreement (including
that the Borrower and Subsidiary Guarantors are in compliance with the
requirements therein regarding cash, including that the Borrower and the
Subsidiary Guarantors have taken and are taking commercially reasonable efforts
to cause the Collateral Agent to have “control” (as defined in the Uniform
Commercial Code) over at least 90% of the cash and Cash Equivalents of the
Borrower and the Subsidiaries (unless maintained in Securities Accounts (as
defined in the Collateral Agreement) as provided in Section 3.04(c) of the
Collateral Agreement) and (iv) from and after the date of the last Compliance
Certificate, the Borrower and the other Loan Parties have complied with the Loan
Receivable Selection Policy. [If an Event of Default exists, provide a
description of it and the steps, if any, being taken to cure it.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has signed this Certificate as of this
         day of           , 201  .

 

 

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Compliance Certificate]

 

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

Exhibit F

 

[FORM OF]

 

REVOLVING NOTE

 

[        ] [     ], 201[_]

Principal: Up to $[           ]

 

FOR VALUE RECEIVED, Community Choice Financial, Inc., an Ohio corporation (the
“Borrower”) hereby promises to pay to [                  ] or its registered
assigns (the “Holder”) the amount set out above as the Principal or, if less,
the aggregate unpaid principal amount of all draws funded by the Holder under
this Revolving Note (as defined below) to the Borrower pursuant to the terms of
that certain Revolving Credit Agreement, dated as of September 6, 2018, by and
among the Borrower, GLAS Trust Company LLC, as administrative agent for Lenders
and Holders (the “Administrative Agent”) and the financial institutions from
time to time party thereto as Lenders (together with all exhibits and schedules
thereto and as may be amended, restated, modified and supplemented from time to
time, the “Credit Agreement”).  The Borrower hereby promises to pay accrued and
unpaid interest and the Exit Payment, if any, on the draws under this Revolving
Note on the dates, rates and in the manner provided for in the Credit
Agreement.  This Revolving Note (including all Revolving Notes issued in
exchange, transfer, or replacement hereof, this “Revolving Note”) is one of the
Revolving Notes issued pursuant to the Credit Agreement (collectively, the
“Revolving Notes”).  Capitalized terms used and not defined herein are defined
in the Credit Agreement.

 

This Revolving Note is subject to mandatory prepayment on the terms specified in
the Credit Agreement, but not otherwise.  At any time an Event of Default
exists, the draws under this Revolving Note, together with all accrued and
unpaid interest and any applicable premium due, if any, may be declared or
otherwise become due and payable in the manner, at the price and with the
effect, all as provided in the Credit Agreement.

 

All payments in respect of this Revolving Note are to be made in lawful money of
the United States of America at the Administrative Agent’s office in
Chicago, Illinois or at such other place as the Administrative Agent or the
Holder shall have designated by written notice to the Borrower as provided in
the Credit Agreement.

 

This Revolving Note may be offered, sold, assigned or transferred by the Holder
as provided in the Credit Agreement.

 

This Revolving Note is a registered Revolving Note and, as provided in the
Credit Agreement, upon surrender of this Revolving Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered Holder hereof or such Holder’s attorney duly
authorized in writing, a new Revolving Note for a like principal amount will be
issued to, and registered in the name of, the transferee.  Prior to due
presentment for registration of transfer, the Borrower may treat the person in
whose name this Revolving Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Borrower will not be
affected by any notice to the contrary.

 

This Revolving Note shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Revolving Note and all disputes arising hereunder shall be governed by,
the laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  The parties hereto (a) agree that any legal
action or proceeding with respect to this Revolving Note or any other agreement,
document, or other instrument executed in connection herewith, shall be brought
in any state or federal court located within New York, New York, (b) irrevocably
waive any objections which either may now or hereafter have to the venue of any
suit, action or proceeding arising out of or relating to this Revolving Note, or
any other agreement, document, or other instrument executed in connection
herewith, brought in the aforementioned courts, and (c) further irrevocably
waive any claim that any such suit, action, or proceeding brought in any such
court has been brought in an inconvenient forum.

 

 



 

--------------------------------------------------------------------------------

 

 

THE HOLDER AND THE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS REVOLVING NOTE
OR ANY OTHER CREDIT DOCUMENT.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

2

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed as of the date set out above.

 

 

 

 

 

BORROWER:

 

 

 

Community Choice Financial, Inc., an Ohio corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 



 

--------------------------------------------------------------------------------

 

 

ALLONGE TO REVOLVING NOTE

This Allonge is attached to and forms a part of that certain Revolving Note,
dated as of September 6, 2018, made by Community Choice Financial, Inc., an Ohio
corporation (“Borrower”), in favor of [__________],  a [____] or its registered
assigns (“Holder”), in the original principal amount of [_____________
($____________)] for the purpose of annexing thereto the following endorsement:

Holder hereby transfers and assigns all of its right, title and interest in and
to this instrument and agrees to pay to ______________________  without
recourse, warranty and representation from the undersigned to
__________________.

Dated: ___________, 20___

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 





 

--------------------------------------------------------------------------------

 

 

Executed as of the date set out above.

 

 

 

 

 

HOLDER:

 

 

 

[___________]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

ADJUSTED EBITDA PROJECTIONS

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

[FORM OF]
ADJUSTED EBITDA CERTIFICATE

This ADJUSTED EBITDA CERTIFICATE (this “Certificate”) is delivered by COMMUNITY
CHOICE FINANCIAL INC., pursuant to Section 6.09(c) of that certain Revolving
Credit Agreement, dated as of September 6, 2018 (as modified, amended, extended,
restated, amended and restated or supplemented from time to time, the “Credit
Agreement”) by and among Community Choice Financial, Inc., an Ohio corporation
(the “Borrower”), as Borrower, the lenders party thereto from time to time (each
individually, a “Lender” and collectively, the “Lenders”) and GLAS Trust Company
LLC, as administrative agent (the “Administrative Agent”).  Capitalized terms
used herein without definition shall have the meanings given to such terms in
the Credit Agreement.

The undersigned hereby certifies to the Administrative Agent and the Lenders
that:

1.



I am a duly elected Financial Officer of the Borrower; and

2.



Attached to this Certificate as Attachment A is a worksheet report reflecting
the computation of Adjusted EBITDA (based on unaudited interim financial
statements) as of the date indicated below and compliance with Section 6.09(c)
of the Credit Agreement.

3.



The Borrower is in compliance with Section 6.09(c) of the Credit Agreement: Y/N.

[Signature Page Follows]

 

 

 



 

--------------------------------------------------------------------------------

 

 

COMMUNITY CHOICE FINANCIAL INC.

By:

Name:

Title:

Date as of which Adjusted EBITDA
is calculated: __________________

 

Date of submission of
Certificate: __________________

 





 

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

1.

Year-to-day Adjusted EBITDA (from unaudited interim financial statements)

 

$

 

 

 

 

2.

Net Income (Loss) (consolidated current month):

 

 

$

3.

Net Income (Loss) (consolidated YTD):

 

$

 

 

 

 

4.

Adjustments (YTD and determined on a consolidated basis): 

 

 

$

5.

Interest:

 

$

 

 

 

 

6.

Taxes:

 

$

 

 

 

 

7.

Depreciation and Amortization:

 

$

 

 

 

 

8.

Non-cash compensation:

 

$

 

 

 

 

9.

Applicable fees, expenses and charges:  

 

$

 

 

 

 

10.

Bondholder Designee approved expenses:

 

$

 

 

 

 

11.

Adjusted EBITDA (YTD):

 

 

$

12.

Borrower’s YTD Projections:

 

 

$

13.

Borrower’s YTD Projections (times .80):

 

 

$

 

Compliance (is amount under Line 11 greater than amount under Line 13?):

 

[YES/NO]

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit I

 

[FORM OF]

 

VPC NOTE

 

[        ] [     ], 201[_]

Principal: $[           ]

 

FOR VALUE RECEIVED, Community Choice Financial, Inc., an Ohio corporation (the
“Borrower”) hereby promises to pay to [                  ] or its registered
assigns (the “Holder”) the amount set out above as the Principal or, if less,
the aggregate unpaid principal amount of all draws deemed funded by the Holder
under this VPC Note (as defined below) to the Borrower pursuant to the terms of
that certain Revolving Credit Agreement, dated as of September 6, 2018, by and
among the Borrower, GLAS Trust Company LLC, as administrative agent for Lenders
and Holders (the “Administrative Agent”) and the financial institutions from
time to time party thereto as Lenders (together with all exhibits and schedules
thereto and as may be amended, restated, modified and supplemented from time to
time, the “Credit Agreement”).  The Borrower hereby promises to pay accrued and
unpaid interest on the draws deemed funded under this VPC Note on the dates,
rates and in the manner provided for in the Credit Agreement.  This VPC Note
(including all VPC Notes issued in exchange, transfer, or replacement hereof,
this “VPC Note”) is one of the VPC Notes issued pursuant to the Credit Agreement
(collectively, the “VPC Notes”).  Capitalized terms used and not defined herein
are defined in the Credit Agreement.

 

This VPC Note is subject to mandatory prepayment on the terms specified in the
Credit Agreement, but not otherwise.  At any time an Event of Default exists,
the draws deemed funded under this VPC Note, together with all accrued and
unpaid interest and any applicable premium due, if any, may be declared or
otherwise become due and payable in the manner, at the price and with the
effect, all as provided in the Credit Agreement.

 

All payments in respect of this VPC Note are to be made in lawful money of the
United States of America at the Administrative Agent’s office in
Chicago, Illinois or at such other place as the Administrative Agent or the
Holder shall have designated by written notice to the Borrower as provided in
the Credit Agreement.

 

This VPC Note may be offered, sold, assigned or transferred by the Holder as
provided in the Credit Agreement.

 

This VPC Note is a registered VPC Note and, as provided in the Credit Agreement,
upon surrender of this VPC Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
Holder hereof or such Holder’s attorney duly authorized in writing, a new VPC
Note for a like principal amount will be issued to, and registered in the name
of, the transferee.  Prior to due presentment for registration of transfer, the
Borrower may treat the person in whose name this VPC Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Borrower will not be affected by any notice to the contrary.

 

This VPC Note shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this VPC Note and all disputes arising hereunder shall be governed by, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  The parties hereto (a) agree that any legal
action or proceeding with respect to this VPC Note or any other agreement,
document, or other instrument executed in connection herewith, shall be brought
in any state or federal court located within New York, New York, (b) irrevocably
waive any objections which either may now or hereafter have to the venue of any
suit, action or proceeding arising out of or relating to this VPC Note, or any
other agreement, document, or other instrument executed in connection herewith,
brought in the aforementioned courts, and (c) further irrevocably waive any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.

 

 



 

--------------------------------------------------------------------------------

 

 

THE HOLDER AND THE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS VPC NOTE OR
ANY OTHER CREDIT DOCUMENT.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

2

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this VPC Note to be duly executed as
of the date set out above.

 

 

 

 

 

BORROWER:

 

 

 

Community Choice Financial, Inc., an Ohio corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

[FORM OF]
LIQUIDITY CERTIFICATE

 

This LIQUIDITY CERTIFICATE (this “Certificate”) is delivered by COMMUNITY CHOICE
FINANCIAL INC., pursuant to Section 5.04(e) of the Revolving Credit Agreement,
dated as of September 6, 2018 (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”), between Community Choice Financial
Inc., an Ohio corporation (the “Borrower”), the lenders party thereto (the
“Lenders”) and GLAS Trust Company LLC, as administrative agent (the
“Administrative Agent”).  Capitalized terms used herein without definition shall
have the meanings given to such terms in the Credit Agreement.

 

For the purpose of inducing the Lenders to make available to the Borrower the
credit facilities described in the Credit Agreement, pursuant to the terms of
the Credit Agreement and the other Loan Documents, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.                                         I am a duly elected Financial Officer
of the Borrower;

 

2.Attached to this Certificate as Schedule A is a report reflecting the
computation of Corporate Liquidity as of the date indicated below; and

 

3.                                      This Certificate (including the attached
worksheet) and the information contained herein are true and correct in all
material respects.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 

 

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date as of which Corporate Liquidity

are calculated:

 

 

 

 

 

 

 

 

 

 

 

 

Date of submission of

Certificate:

 

 

 

 

 

 

 

Signature Page to Liquidity Certificate

 

--------------------------------------------------------------------------------

 

 

 





--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

A.            Section 6.09(a) — Minimum Liquidity

 

 

 

 

 

1.

Corporate Liquidity: One hundred percent (100%) of the balance of the
unrestricted (it being agreed and acknowledged that cash collateral securing
surety bonds and letters of credit posted or maintained by the Loan Parties
shall be deemed to be “restricted”, but that cash and Cash Equivalents
maintained in Controlled Accounts are “unrestricted”) cash and Cash Equivalents
of the Loan Parties.  For avoidance of doubt, no cash or Cash Equivalents of any
Unrestricted Subsidiary (including CCFI Funding II, LLC) shall be included in
the definition or calculation of Corporate Liquidity.

 

$

 

 

 

 

 

Compliance (is amount under Line 1 greater than or equal to $33,900,000):

 

[YES/NO]

 

 

 

 

--------------------------------------------------------------------------------